 

Exhibit 10.1

 

Execution Version

 

AMENDMENT No. 1, dated as of December 17, 2019 (this “Amendment”), to the Credit
Agreement dated as of November 7, 2018, among WALKER & DUNLOP, INC., a Maryland
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement (the “Lenders”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) and the other parties thereto (as amended, restated,
modified and supplemented from time to time, the “Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

 

WHEREAS, Section 3.16 of the Credit Agreement provides that the Administrative
Agent, the Borrower, the other Credit Parties may amend the Credit Agreement in
order to effect a Refinancing Amendment;

 

WHEREAS, this Amendment constitutes a Refinancing Amendment;

 

WHEREAS, (i) each Amendment No. 1 Converting Lender (as defined in Exhibit A)
has agreed, on the terms and conditions set forth herein, to have up to all of
its outstanding Initial Term Loan converted into a like principal amount of a
Term B Loan (as defined in Exhibit A) effective as of the Amendment No. 1
Effective Date (as defined below) on a cashless basis pursuant to Section
11.9(f) of the Credit Agreement and (ii) if not all outstanding Initial Term
Loans are converted as described in clause (i), the Additional Term B Lender (as
identified on the signature page hereto) has agreed to provide an Additional
Term B Commitment (as defined in Exhibit A) in a principal amount equal to the
principal amount of Initial Term Loans not converted into Term B Loans on the
Amendment No. 1 Effective Date, the proceeds of which shall be applied to repay
in full such non-converted Initial Term Loans;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.      Amendment. The Credit Agreement is, effective as of the
Amendment No. 1 Effective Date (as defined below), hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.

 

Section 2.     Representations and Warranties, No Default. In order to induce
the Lenders to enter into this Amendment and to amend the Credit Agreement in
the manner provided herein, the Borrower represents and warrants to each Lender
that:

 

a)After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of the date hereof, except to the extent any such representation and
warranty is qualified by materiality or reference to Material Adverse Effect, in
which case, such representation and warranty shall be true, correct and complete
in all respects (except to the extent that any such representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date); and

 





 

 

b)At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

 

Section 3.     Effectiveness. Section 1 of this Amendment shall become effective
on the date (such date, if any, the “Amendment No. 1 Effective Date”) that the
following conditions have been satisfied:

 

(a)                                Counterparts. The Administrative Agent shall
have received executed counterparts hereto from the Borrower, the Subsidiary
Guarantors and the Additional Term B Lender;

 

(b)                                Fees. The Borrower shall have paid to the
Amendment No. 1 Lead Arranger (as defined in Exhibit A) in immediately available
funds, all fees and expenses owing to Amendment No. 1 Lead Arranger and due and
payable on the Amendment No. 1 Effective Date as separately agreed to in writing
by the Borrower and Amendment No. 1 Lead Arranger and (ii) to the extent
invoiced prior to the Amendment No. 1 Effective Date, all reasonable
out-of-pocket expenses of the Amendment No. 1 Lead Arranger and the
Administrative Agent in connection with this Amendment and the transaction
contemplated hereby (including the reasonable fees and expenses of Cahill Gordon
& Reindel llp, counsel to the Amendment No. 1 Lead Arranger and the
Administrative Agent);

 

(c)                                Legal Opinions. The Administrative Agent
shall have received a favorable legal opinion of Morgan Lewis & Bockius LLP,
counsel to the Credit Parties, covering such matters as the Administrative Agent
may reasonably request and otherwise reasonably satisfactory to the
Administrative Agent;

 

(d)                                Officer’s Certificate. The Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
dated the Amendment No. 1 Effective Date certifying that (a) after giving effect
to this Amendment, each of the representations and warranties in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects)
and (b) at the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing;

 

(e)                                Closing Certificates. The Administrative
Agent shall have received (i) a certificate of good standing (where relevant) of
each Credit Party as of a recent date, from the applicable Secretary of State or
similar Governmental Authority and (ii) a certificate of a duly authorized
officer of each Credit Party dated the Amendment No. 1 Effective Date certifying
(A) that there have been no changes to the organizational documents of such
Credit Party since the Closing Date, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Credit Party authorizing the execution,
delivery and performance of this Amendment and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended since the date adopted and are in full force and effect,
and (C) as to the incumbency and specimen signature of each officer executing
any Loan Document on behalf of such Credit Party and countersigned by another
officer as to the incumbency and specimen signature of a duly authorized officer
executing the certificate referred to above; and

 



-2-

 

 

(f)                                 Repayment of Initial Term Loans. The
Administrative Agent shall have received a notice of repayment from the Borrower
in full of the Initial Term Loans that are not converted into Term B Loans on
the Amendment No. 1 Effective Date (which may be conditioned upon the receipt by
the Borrower of the Term B Loans pursuant to the Additional Term B Commitment).

 

Section 4.    Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

Section 5.     Applicable Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process; Waiver of Jury Trial. THIS AMENDMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED WITH, THE
LAW OF THE STATE OF NEW YORK. The submission to jurisdiction, waiver of venue,
service of process and waiver of jury trial provisions set forth in Sections
11.5(b), (c), (d) and 11.6 of the Credit Agreement shall apply to this
Amendment, mutatis mutandis.

 

Section 6.     Headings. Section and Subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

Section 7.     Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Credit Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted by it pursuant to the Collateral Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Amendment No. 1 Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Credit Parties hereby
(i) consents to this Amendment, (ii) confirms that all obligations of such
Credit Party under the Loan Documents to which such Credit Party is a party
shall continue to apply to the Credit Agreement as amended hereby and (iii)
agrees that all security interests granted by it pursuant to any Loan Document
shall secure the Credit Agreement as amended by this Amendment.

 

[The remainder of this page is intentionally left blank]

 



-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  WALKER & DUNLOP, INC., as Borrower       By:   /s/ Stephen P. Theobald    
Name: Stephen P. Theobald     Title: Executive Vice President and Chief
Financial Officer       JPMORGAN CHASE BANK, N.A., as Additional Term B Lender  
    By:   /s/ Lindsay Schelstrate     Name: Lindsay Schelstrate    
Title:Authorized Officer



 

[Signature Page to Amendment]

 





 

 

 

WALKER & DUNLOP MULTIFAMILY, INC., as a Subsidiary Guarantor

      By: /s/ Stephen P. Theobald     Name: Stephen P. Theobald     Title:
Executive Vice President and Chief Financial Officer         WALKER & DUNLOP,
LLC, as a Subsidiary Guarantor       By: /s/ Stephen P. Theobald     Name:
Stephen P. Theobald     Title: Executive Vice President and Chief Financial
Officer         WALKER & DUNLOP CAPITAL, LLC, as a Subsidiary Guarantor      
By: /s/ Stephen P. Theobald     Name: Stephen P. Theobald     Title: Executive
Vice President and Chief Financial Officer           W&D BE, Inc., as a
Subsidiary Guarantor       By: /s/ Stephen P. Theobald     Name: Stephen P.
Theobald     Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment]

 





 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent       By: /s/ Jeanne Jenkins     Name: Jeanne Jenkins  
  Title: Vice President, Relationship Manager

 

[Signature Page to Amendment]

 





 

 

LENDER SIGNATURES ON FILE WITH ADMINISTRATIVE AGENT

 





 

 

 

EXECUTION VERSIONEXHIBIT A

 

Published CUSIP Number: 93148QAC4
Term Loan CUSIP Number: 93148QAD2
Term B Loan CUSIP Number: 93148QAE0

 



 

 

$300,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 7, 2018,

 

and as amended by Amendment No. 1 on December 17, 2019,

 

by and among

 

WALKER & DUNLOP, INC.,
as Borrower,

 

the Lenders referred to herein,
as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent



WELLS FARGO SECURITIES, LLC

and

JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

and

 

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners for Amendment No. 1

 



 



2

 

 

TABLE OF CONTENTS

 

  Page ARTICLE I         DEFINITIONS 1 SECTION 1.1 Definitions 1 SECTION 1.2
Other Definitions and Provisions 3636 SECTION 1.3 Accounting Terms 3636 SECTION
1.4 UCC Terms 3737 SECTION 1.5 Rounding 3737 SECTION 1.6 References to Agreement
and Laws 3737 SECTION 1.7 Times of Day; Rates 3737 SECTION 1.8 Guarantees 3737
SECTION 1.9 Covenant Compliance Generally 3738 SECTION 1.10 Divisions 3838
SECTION 1.11 Limited Condition Acquisitions 3838 ARTICLE II         TERM LOAN
FACILITY 3939 SECTION 2.1 Initial Term B Loan 3939 SECTION 2.2 Procedure for
Advance of Term Loan 3939 SECTION 2.3 Repayment of Term Loans 4040 SECTION 2.4
Prepayments of Term Loans 4040 ARTICLE III      GENERAL LOAN PROVISIONS 4243
SECTION 3.1 Interest 4243 SECTION 3.2 Notice and Manner of Conversion or
Continuation of Loans 4344 SECTION 3.3 Fees 4444 SECTION 3.4 Manner of Payment
4444 SECTION 3.5 Evidence of Indebtedness 4445 SECTION 3.6 Sharing of Payments
by Lenders 4545 SECTION 3.7 Administrative Agent’s Clawback 4546 SECTION 3.8
Changed Circumstances 4646 SECTION 3.9 Indemnity 4748 SECTION 3.10 Increased
Costs 4848 SECTION 3.11 Taxes 4949 SECTION 3.12 Mitigation Obligations;
Replacement of Lenders 5253 SECTION 3.13 Incremental Loans 5354 SECTION 3.14
Defaulting Lenders 5656 SECTION 3.15 Extension of Term Loan Maturity Date 5757
SECTION 3.16 Refinancing Term Loans 5959

 



 

 

 

TABLE OF CONTENTS

(continued)

 

    Page ARTICLE IV      CONDITIONS OF CLOSING AND BORROWING 6161 SECTION 4.1
Conditions to Closing and Initial Term Loan 6161 ARTICLE V
       REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES 6666 SECTION 5.1
Organization; Power; Qualification 6666 SECTION 5.2 Ownership; Voting Agreements
6667 SECTION 5.3 Authorization; Enforceability 6767 SECTION 5.4 Compliance of
Agreement, Loan Documents and Borrowing with Laws, Etc. 6767 SECTION 5.5
Compliance with Law; Governmental Approvals 6768 SECTION 5.6 Tax Returns and
Payments 6868 SECTION 5.7 Intellectual Property Matters 6868 SECTION 5.8
Environmental Matters 6868 SECTION 5.9 Employee Benefit Matters 6969 SECTION
5.10 Margin Stock 7070 SECTION 5.11 Government Regulation 7070 SECTION 5.12
Material Contracts 7070 SECTION 5.13 Employee Relations 7171 SECTION 5.14
Burdensome Provisions 7171 SECTION 5.15 Financial Statements 7171 SECTION 5.16
No Material Adverse Change 7171 SECTION 5.17 Solvency 7171 SECTION 5.18 Title to
Properties 7171 SECTION 5.19 Litigation 7171 SECTION 5.20 Anti-Terrorism;
Anti-Money Laundering; Anti-Corruption and Sanctions 7172 SECTION 5.21 Absence
of Defaults 7272 SECTION 5.22 Disclosure 7272 ARTICLE VI      AFFIRMATIVE
COVENANTS 7272 SECTION 6.1 Financial Statements and Budgets 7372 SECTION 6.2
Certificates; Other Reports 7474 SECTION 6.3 Notice of Litigation and Other
Matters 7676 SECTION 6.4 Preservation of Corporate Existence and Related Matters
7777

 



ii

 

 

TABLE OF CONTENTS

(continued)

 

    Page SECTION 6.5 Maintenance of Property and Licenses 7777 SECTION 6.6
Insurance 7878 SECTION 6.7 Accounting Methods and Financial Records 7878 SECTION
6.8 Payment of Taxes and Other Obligations 7878 SECTION 6.9 Compliance with Laws
and Approvals 7878 SECTION 6.10 Environmental Laws 7978 SECTION 6.11 Compliance
with ERISA 7979 SECTION 6.12 Material Contracts 7979 SECTION 6.13 Visits and
Inspections; Appraisals 8079 SECTION 6.14 Additional Subsidiaries 8080 SECTION
6.15 Use of Proceeds 8281 SECTION 6.16 Maintenance of Debt Ratings 8281 SECTION
6.17 Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions 8281 SECTION 6.18 Further Assurances
8382 SECTION 6.19 Post-Closing Items 8382 ARTICLE VII     NEGATIVE COVENANTS
8382 SECTION 7.1 Indebtedness 8382 SECTION 7.2 Liens 8685 SECTION 7.3
Investments 8887 SECTION 7.4 Fundamental Changes 9088 SECTION 7.5 Asset
Dispositions 9188 SECTION 7.6 Restricted Payments 9289 SECTION 7.7 Transactions
with Affiliates 9390 SECTION 7.8 Accounting Changes; Organizational Documents
9393 SECTION 7.9 Payments and Modifications of Junior Indebtedness 9393 SECTION
7.10 No Further Negative Pledges; Restrictive Agreements 9494 SECTION 7.11
Nature of Business 9595 SECTION 7.12 Amendments of Material Contracts 9595
SECTION 7.13 Sale Leasebacks 9595 SECTION 7.14 Financial Covenant – Asset
Coverage Ratio 9695 SECTION 7.15 Voting Agreements 9695

 



iii

 

 

TABLE OF CONTENTS

(continued)

 

  Page ARTICLE VIII    SPECIAL PROVISIONS REGARDING AGENCY MATTERS 9696 SECTION
8.1 Special Representations, Warranties and Covenants Concerning Eligibility as
Seller/Issuer and Service of Mortgage Loans 9696 SECTION 8.2 Special
Representations, Warranties and Covenants Concerning Agency Agreements 9696
SECTION 8.3 Special Representation, Warranty and Covenant with respect to Fannie
Mae Program Reserve Requirements 9796 SECTION 8.4 Special Provisions Regarding
Agency Collateral 9797 ARTICLE IX      DEFAULT AND REMEDIES 9898 SECTION 9.1
Events of Default 9898 SECTION 9.2 Remedies 100100 SECTION 9.3 Rights and
Remedies Cumulative; Non-Waiver; etc. 100100 SECTION 9.4 Crediting of Payments
and Proceeds 101101 SECTION 9.5 Administrative Agent May File Proofs of Claim
102101 SECTION 9.6 Credit Bidding 102102 SECTION 9.7 Fannie Mae Limitations
103102 SECTION 9.8 Freddie Mac Limitations 103102 SECTION 9.9 Ginnie Mae
Limitations 103102 ARTICLE X        THE ADMINISTRATIVE AGENT 103103 SECTION 10.1
Appointment and Authority 103103 SECTION 10.2 Rights as a Lender 104103 SECTION
10.3 Exculpatory Provisions 104104 SECTION 10.4 Reliance by the Administrative
Agent 105104 SECTION 10.5 Delegation of Duties 105105 SECTION 10.6 Resignation
of Administrative Agent 105105 SECTION 10.7 Non-Reliance on Administrative Agent
and Other Lenders 106106 SECTION 10.8 No Other Duties, etc. 107106 SECTION 10.9
Collateral and Guaranty Matters 107106 SECTION 10.10 Secured Hedge Agreements
and Secured Cash Management Agreements 108107 ARTICLE XI      MISCELLANEOUS
108108 SECTION 11.1 Notices 108108 SECTION 11.2 Amendments, Waivers and Consents
111110 SECTION 11.3 Expenses; Indemnity 113112

 



iv

 

 

TABLE OF CONTENTS

(continued)

 

    Page SECTION 11.4 Right of Setoff 114114 SECTION 11.5 Governing Law;
Jurisdiction, Etc. 115114 SECTION 11.6 Waiver of Jury Trial 115115 SECTION 11.7
Reversal of Payments 116115 SECTION 11.8 Injunctive Relief 116115 SECTION 11.9
Successors and Assigns; Participations 116116 SECTION 11.10 Treatment of Certain
Information; Confidentiality 120120 SECTION 11.11 Performance of Duties 121121
SECTION 11.12 All Powers Coupled with Interest 121121 SECTION 11.13 Survival
121121 SECTION 11.14 Titles and Captions 122121 SECTION 11.15 Severability of
Provisions 122121 SECTION 11.16 Counterparts; Integration; Effectiveness;
Electronic Execution 122122 SECTION 11.17 Term of Agreement 122122 SECTION 11.18
USA PATRIOT Act; Anti-Money Laundering Laws 123122 SECTION 11.19 Independent
Effect of Covenants 123122 SECTION 11.20 Inconsistencies with Other Documents
123122 SECTION 11.21 No Advisory or Fiduciary Responsibility 123123 SECTION
11.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
124124 SECTION 11.23 Certain ERISA Matters 124124 SECTION 11.24 Amendment and
Restatement; No Novation 125125



 



v

 



 

EXHIBITS         Form of: Exhibit A - Term Loan Note Exhibit B - Notice of
Borrowing Exhibit C - Notice of Prepayment Exhibit D - Notice of
Conversion/Continuation Exhibit E - Officer’s Compliance Certificate Exhibit F -
Assignment and Assumption Exhibit G-1 - U.S. Tax Compliance Certificate
(Non-Partnership Foreign Lenders) Exhibit G-2 - U.S. Tax Compliance Certificate
(Non-Partnership Foreign Participants) Exhibit G-3 - U.S. Tax Compliance
Certificate (Foreign Participant Partnerships) Exhibit G-4 - U.S. Tax Compliance
Certificate (Foreign Lender Partnerships) Exhibit H - Auction Procedures  
SCHEDULES Schedule 1.1 - Fannie Mae, Freddie Mac, Ginnie Mae and FHA/HUD
Agreements Schedule 4.1 - Investors Schedule 5.1 - Jurisdictions of Organization
and Qualification Schedule 5.2 - Subsidiaries and Capitalization Schedule 5.6 -
Tax Matters Schedule 5.9 - ERISA Plans Schedule 5.12 - Material Contracts
Schedule 5.13 - Labor and Collective Bargaining Agreements Schedule 5.18 - Real
Property Schedule 6.19 - Post-Closing Items Schedule 7.1 - Existing Indebtedness
Schedule 7.2 - Existing Liens Schedule 7.3 - Existing Loans, Advances and
Investments Schedule 7.7 - Transactions with Affiliates

 



vi

 

 

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 7, 2018,2018
(as amended by Amendment No. 1 on December 17, 2019), is by and among WALKER &
DUNLOP, INC., a Maryland corporation, as Borrower, the lenders who are party to
this Agreement and the lenders who may become a party to this Agreement pursuant
to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

The Borrower, the lenders party thereto and the Administrative Agent have
entered into that certain Credit Agreement, dated as of December 20, 2013 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”).

 

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to amend
and restate the Existing Credit Agreement and extend a term loan credit facility
to the Borrower as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1                     Definitions. The following terms when used in
this Agreement shall have the meanings assigned to them below:

 

“Additional Term B Commitment” means, with respect to the Additional Term B
Lender, its commitment to make a Term B Loan on the Amendment No. 1 Effective
Date in an amount equal to the aggregate principal amount of all Initial Term
Loans outstanding on the Amendment No. 1 Effective Date minus the aggregate
principal amount of the Converted Initial Loans of all Lenders.

 

“Additional Term B Lender” means the Person identified as such in Amendment No.
1.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

 

“Administrative Agent’s Fee Letter” means that certain agent fee letter dated as
of October 10, 2018 by and among the Borrower and Wells Fargo.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified (and, if the
specified Person is an individual, including any member of such Person’s
immediate family (by blood or marriage)); provided that with respect to Sections
3.6, 7.7, and 11.9(b)(v), “Affiliate” shall also include (a) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (b)
any other Person directly or indirectly holding 10% or more of any class of the
Equity Interests of that Person, and (c) any other Person 10% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.

 





 

 

“Agency” means Fannie Mae, Freddie Mac, Ginnie Mae, FHA, or HUD.

 

“Agency Agreements” means, singly and collectively, the Fannie Mae Agreements,
the Freddie Mac Agreements, the Ginnie Mae Agreements, and the FHA/HUD
Agreements.

 

“Agency Collateral” means, singly and collectively, the Fannie Mae Collateral,
the Freddie Mac Collateral, the Ginnie Mae Collateral, and the FHA/HUD
Collateral, respectively.

 

“Agency Consents” means, singly and collectively, the written consent (and in
the case of Ginnie Mae and HUD, acknowledgement), in form and substance
satisfactory to the Arrangers, of each of Fannie Mae, Freddie Mac, Ginnie Mae
and HUD (which in the case of Ginnie Mae and HUD is a limited acknowledgment and
is expressly not a consent) provided to the Administrative Agent pursuant to
Section 4.1(d)(ii), in each case as same may be amended, restated, modified or
supplemented from time to time.

 

“Agency Designated Loans” means, singly and collectively, the Fannie Mae
Designated Loans, the Freddie Mac Designated Loans, the Ginnie Mae Designated
Loans, and, as may be applicable, the FHA/HUD Loans, respectively.

 

“Agency Mortgage Loan Transactions” means (a) the purchase or funding of
Mortgage Loans (or participations therein) by WDLLC or, as may be applicable, WD
Capital, respectively, that are subject to unconditional purchase commitments
from an Agency, or, to the extent an Agency has committed to insure or guaranty
such Mortgage Loans, other Investors, in its sole discretion, and (b) the
related rights of WDLLC or, as may be applicable, WD Capital to originate,
purchase, hold, sell and service such Mortgage Loans.

 

“Agency Security Interest” means, singly and collectively, the Fannie Mae
Security Interest, the Freddie Mac Security Interest, the Ginnie Mae Security
Interest, and the FHA/HUD Security Interest, respectively.

 

“Agreement” means this Amended and Restated Credit Agreement.

 

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of December
17, 2019, by and among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Lenders party thereto.

 

“Amendment No. 1 Converting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.

 

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.

 

“Amendment No. 1 Lead Arrangers” means JPMorgan Chase Bank, N.A. and Wells Fargo
Securities, LLC in their capacities as joint lead arrangers and joint
bookrunners for Amendment No. 1.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 



2

 

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the PATRIOT Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means, 2.252.00% per annum for LIBOR Rate Loans and
1.251.00% per annum for Base Rate Loans. The Applicable Margin shall be
increased as, and to the extent, required by Section 3.13.

 

“Appraised Value” means, with respect to the Servicing Contracts at any time,
the value thereof set forth in the most recent appraisals received in accordance
with Section 6.13(b); provided that if such appraisal shall indicate a range of
value, the mid-point of such range shall be the Appraised Value.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, Wells Fargo Securities, LLC and JPMorgan Chase
Bank, N.A., each in its capacity as a joint lead arranger and joint bookrunner
and the Amendment No. 1 Lead Arrangers.

 

“Asset Coverage Ratio” means, as of any date of determination, the ratio of (a)
the sum of (i) the then applicable Appraised Value of all Qualifying Mortgage
Servicing Rights of WDLLC and WD Capital on such date plus (ii) all Unrestricted
Cash of the Credit Parties held in the United States (excluding any assets
securing any Securitization Transaction Attributed Indebtedness or any Permitted
Subsidiary Collateral) to (b) Consolidated Corporate Indebtedness on such date.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests and
any transfer or disposition by way of statutory division) by any Credit Party or
any Subsidiary (other than Excluded Subsidiaries) thereof (or the granting of
any option or other right to do any of the foregoing). The term “Asset
Disposition” shall not include (a) the sale of inventory (other than Servicing
Contracts and Mortgage Loans) in the ordinary course of business, (b) the
transfer of assets to the Borrower or any Subsidiary Guarantor pursuant to any
other transaction permitted pursuant to Section 7.4 (other than clause (e)
thereof), (c) the write-off, discount, sale or other disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction, (d)
the disposition of any Hedge Agreement, (e) dispositions of Investments in cash
and Cash Equivalents and (f) the transfer by any Credit Party of its assets to
any other Credit Party.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit F or any other form approved by the
Administrative Agent.

 

“At Risk Mortgage Loans” means Mortgage Loans as to which any Credit Party has
any loss sharing arrangement or otherwise are with recourse to any Credit Party.

 



3

 

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

 

“Available Amount” means, as of any date and time of determination, an amount
equal to the sum of (a) $260,000,000 plus (b) 100% of the cumulative amount of
Excess Cash Flow for each Fiscal Year of the Borrower (commencing with the
Fiscal Year ending December 31, 2019) that was not required to be prepaid
pursuant to Section 2.4(b)(iv) plus (c) an amount equal to the aggregate Net
Cash Proceeds of any Equity Issuance minus (d) any voluntary prepayments of the
Term Loans to the extent resulting in a reduction of the amount required to be
prepaid in any Fiscal Year in accordance with Section 2.4(b)(iv).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means any Term Loan bearing interest at a rate based upon the
Base Rate as provided in Section 3.1(a).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” means Walker & Dunlop, Inc., a Maryland corporation.

 

“Borrower Materials” has the meaning assigned thereto in Section 6.2.

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.

 



4

 

 

“Capital Expenditures” means, with respect to the Credit Parties on a
Consolidated basis, for any period, (a) the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations during such period, but
excluding any acquisition of all or substantially all of the assets, assets
consisting of a business, line of business, unit or division or any Equity
Interests of any other Person.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition (“Government Obligations”), (b) Dollar denominated (or foreign
currency fully hedged) time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (y) any domestic commercial
bank of recognized standing having capital and surplus in excess of $250,000,000
or (z) any bank whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes rated A-1 (or the equivalent thereof) or better by
S&P or P-1 (or the equivalent thereof) or better by Moody’s and maturing within
twelve months of the date of acquisition (other than paper or notes issued by
the Borrower or an Affiliate of the Borrower), (d) repurchase agreements with a
bank or trust company (including a Lender) or a recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States, (e) obligations of any state
of the United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, and (f)
Dollar denominated time and demand deposit accounts or money market accounts
with those domestic banks meeting the requirements of item (y) or (z) of clause
(b) above and any other domestic commercial banks insured by the FDIC with an
aggregate balance not to exceed in the aggregate at any time at any such bank
such amount as may be fully insured by the FDIC from time to time.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party after the Closing Date, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Arranger or an
Affiliate of the Administrative Agent or an Arranger, or (b) is a Lender or an
Affiliate of a Lender or the Administrative Agent or an Arranger or an Affiliate
of the Administrative Agent or an Arranger that is a party to a Cash Management
Agreement with a Credit Party on the Closing Date.

 

“Change in Control” means an event or series of events by which:

 

(g)                the Designated Holders become the “beneficial owners” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that the
Designated Holders shall be deemed to have “beneficial ownership” of all Equity
Interests that any of them has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than fifty percent (50%) of the Equity Interests of the
Borrower entitled to vote in the election of members of the board of directors
(or equivalent governing body) of the Borrower; or

 



5

 

 

(h)                at any time, any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Designated Holders, becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
“person” or “group” shall be deemed to have “beneficial ownership” of all Equity
Interests that such “person” or “group” has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than the greater of (i) forty percent (40%) of the Equity
Interests of the Borrower entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the Borrower and (ii) the
percentage of such Equity Interests that are collectively held by the Designated
Holders at such time; or

 

(i)                 a majority of the members of the board of directors (or
other equivalent governing body) of the Borrower shall not constitute Continuing
Directors.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Class” means, when used in reference to (a) any Term Loan, whether such Term
Loan is an Initial Term Loan, a Term B Loan, an Incremental Term Loan, an
Extended Term Loan or a Refinancing Term Loan, (b) any Term Loan Commitment,
whether such Term Loan Commitment is a Term Loan Commitment with respect to an
Initial Term Loan, a Term B Loan or an Incremental Term Loan, and (c) any
Lender, refers to whether such Lender has a Term Loan or Term Loan Commitment
with respect to a particular Class of Term Loans or Term Loan Commitments.
Incremental Term Loans, Extended Term Loans and Refinancing Term Loans that have
different terms and conditions shall be construed to be in different Classes.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agreement” means the Amended and Restated Guaranty and Collateral
Agreement of even date herewith executed by the Credit Parties in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which
shall be in form and substance acceptable to the Arrangers and the
Administrative Agent.

 



6

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Credit Parties
in accordance with GAAP: (a) Consolidated Corporate Net Income for such period
plus (b) the sum of the following, without duplication, to the extent deducted
in determining Consolidated Corporate Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Corporate Interest Expense, (iii)
amortization, depreciation and other non-cash charges (including any non-cash
charges with respect to the write-off of Servicing Contracts) (except to the
extent that such non-cash charges are reserved for cash charges to be taken in
the future), (iv) extraordinary losses (excluding extraordinary losses from
discontinued operations), (v) provisions for at-risk sharing obligations related
solely to Fannie Mae DUS Mortgage Loans pursuant to the Fannie Mae DUS Program
or any comparable loss sharing arrangement permitted pursuant to Section 7.1(k)
in an aggregate amount not to exceed ten percent (10%) of Consolidated Adjusted
EBITDA (determined without reference to this clause (b)(v)) for such period and
(vi) Transaction Costs less (c) the sum of the following, without duplication,
to the extent included in determining Consolidated Corporate Net Income for such
period: (i) interest income on cash or Cash Equivalents and other financing
activities outside the ordinary course of business, (ii) any extraordinary
gains, (iii) non-cash gains or non-cash items increasing Consolidated Corporate
Net Income, (iv) capitalized amounts attributable to origination of Servicing
Contract rights and (v) any cash loan loss expenses not otherwise deducted or
excluded from the determination of Consolidated Corporate Net Income. For
purposes of this Agreement, Consolidated Adjusted EBITDA shall (x) be adjusted
on a Pro Forma Basis and (y) not include any net income (or loss) attributable
to Excluded Subsidiaries, except to the extent provided in the definition of
Consolidated Corporate Net Income.

 

“Consolidated Corporate Indebtedness” means, as of any date of determination
with respect to the Credit Parties on a Consolidated basis without duplication,
the sum of all Indebtedness of the Credit Parties which shall exclude (a) any
Non-Recourse Indebtedness to the extent not constituting Excess Permitted
Guarantees, (b) any Permitted Subsidiary Credit Lines and (c) any trade payables
incurred in the ordinary course on customary trade terms and shall include all
Securitization Transaction Attributed Indebtedness. For purposes of determining
the Consolidated Corporate Indebtedness at any time all earn-out obligations of
any Credit Party shall be included at the maximum amount for which any Credit
Party may be liable pursuant to the terms of the instrument embodying such
earn-out and irrespective of whether such earn-out obligation is contingent or
whether such obligation is indebtedness or a liability for purposes of GAAP.

 

“Consolidated Corporate Interest Expense” means, for any period, determined on a
Consolidated basis, without duplication, for the Credit Parties in accordance
with GAAP, interest expense (including, without limitation, interest expense
attributable to Capital Lease Obligations and all net payment obligations
pursuant to Hedge Agreements) for such period, but excluding any Consolidated
Interest Expense with respect to Non-Recourse Indebtedness or Permitted
Subsidiary Credit Lines.

 

“Consolidated Corporate Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Corporate Indebtedness on such date to (b)
Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

 



7

 

 

“Consolidated Corporate Net Income” means, for any period, the net income (or
loss) of the Credit Parties for such period, determined on a Consolidated basis,
without duplication, in accordance with GAAP; provided, that in calculating such
net income (or loss) for any period, there shall be excluded (a) the net income
(or loss) of any Excluded Subsidiary or any Subsidiary of a Credit Party or any
other Person in which any Credit Party has a joint interest with a third party,
in each case except to the extent such net income is actually paid in cash to a
Credit Party by dividend or other distribution during such period (net of any
taxes payable on such dividends or distributions), (b) the net income (or loss)
of any Person accrued prior to the date it becomes a Credit Party or is merged
into or consolidated with a Credit Party or that Person’s assets are acquired by
a Credit Party except to the extent included pursuant to the foregoing clause
(a), and (c) any gain or loss from any sale, lease, license, transfer or other
disposition of Property during such period.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization,
depreciation and other non-cash charges (including any non-cash charges with
respect to the write-off of Servicing Contracts) (except to the extent that such
non-cash charges are reserved for cash charges to be taken in the future), (iv)
extraordinary losses (excluding extraordinary losses from discontinued
operations), (v) provisions for at-risk sharing obligations related solely to
Fannie Mae DUS Mortgage Loans pursuant to the Fannie Mae DUS Program or any
comparable loss sharing arrangement permitted pursuant to Section 7.1(k), but
only to the extent permitted to be added back in determining Consolidated
Adjusted EBITDA for such period pursuant to clause (b)(v) of the definition of
Consolidated Adjusted EBITDA and (vi) Transaction Costs less (c) the sum of the
following, without duplication, to the extent included in determining
Consolidated Net Income for such period: (i) interest income on cash or Cash
Equivalents and other financing activities outside the ordinary course of
business, (ii) any extraordinary gains, (iii) non-cash gains or non-cash items
increasing Consolidated Net Income, (iv) capitalized amounts attributable to
origination of Servicing Contract rights and (v) any cash loan loss expenses not
otherwise deducted or excluded from the determination of Consolidated Net
Income. For purposes of this Agreement, Consolidated EBITDA shall be adjusted on
a Pro Forma Basis.

 

“Consolidated Interest Expense” means, for any period, determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP, interest expense (including, without limitation,
interest expense attributable to Capital Lease Obligations and all net payment
obligations pursuant to Hedge Agreements) for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions during such period.

 



8

 

 

“Consolidated Secured Indebtedness” means, as of any date of determination, the
aggregate principal amount of Consolidated Corporate Indebtedness that is
secured by a Lien on any assets of the Credit Parties.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) the Consolidated Secured Indebtedness on such date to (b)
Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

 

“Consolidated Total Assets” means, as of any date of determination, total assets
of the Credit Parties calculated in accordance with GAAP on a Consolidated basis
as of such date.

 

“Continuing Directors” means the directors of the Borrower (a) who were members
of the board of the Borrower on the Closing Date, (b) whose election or
nomination to that board was approved by individuals referred to in clause (a)
above constituting at the time of such election or nomination at least a
majority of that board, or (c) whose election or nomination to that board was
approved by individuals referred to in clauses (a) and (b) above constituting at
the time of such election or nomination at least a majority of that board.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Converted Initial Loan” means each Initial Term Loan held by an Amendment No. 1
Consenting Lender on the Amendment No. 1 Effective Date immediately prior to the
effectiveness of Amendment No. 1 (or, if less, the amount notified to such
Lender by the Amendment No. 1 Lead Arrangers).

 

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries (other than Excluded Subsidiaries).

 

“Debt Rating” means, as applicable, (a) the corporate family rating of the
Borrower as determined by Moody’s from time to time, (b) the corporate rating of
the Borrower as determined by S&P from time to time and (c) the ratings of the
Term Loan Facility as determined by Moody’s and/or S&P from time to time.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 



9

 

 

“Defaulting Lender” means, subject to Section 3.14(b), any Lender that (a) has
failed to (i) fund all or any portion any Term Loan required to be funded by it
hereunder within two Business Days of the date such Term Loans were required to
be funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due or (b) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
or (b) above shall be conclusive and binding absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 3.14(b))
upon delivery of written notice of such determination to the Borrower and each
Lender.

 

“Designated Holders” means, collectively, Fortress Investment Group LLC, Credit
Suisse AG and their respective investing Affiliates.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable and the termination
of the Term Loan Commitments), (b) are redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests) (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Term Loans and all other
Obligations that are accrued and payable and the termination of the Term Loan
Commitments), in whole or in part, (c) provide for the scheduled payment of
dividends in cash or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the Term
Loan Maturity Date; provided that if such Equity Interests is issued pursuant to
a plan for the benefit of the Borrower or its Subsidiaries or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because they may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“Dutch Auction” has the meaning assigned thereto in Section 11.9(g).

 

“ECF Percentage” means, for any Fiscal Year, (a) 50%, if the Consolidated
Corporate Leverage Ratio as of the last day of such Fiscal Year is greater than
2.75 to 1.00, (b) 25%, if the Consolidated Corporate Leverage Ratio as of the
last day of such Fiscal Year is greater than 2.00 to 1.00, but less than or
equal to 2.75 to 1.00 and (c) 0%, if the Consolidated Corporate Leverage Ratio
as of the last day of such Fiscal Year is less than or equal to 2.00 to 1.00.

 



10

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.9(b)(iii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

 

“Engagement Letter” means the separate letter agreement dated October 10, 2018
by and between the Borrower and each of the Arrangers.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 



11

 

 

“Equity Issuance” means any issuance by the Borrower of common shares of its
Equity Interests to any Person that is not a Credit Party (including, without
limitation, in connection with the exercise of options or warrants or the
conversion of any debt securities to equity).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time. 1

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Excess Cash Flow” means, for the Credit Parties on a Consolidated basis, in
accordance with GAAP for any Fiscal Year:

 

(a)       the sum, without duplication, of (i) Consolidated Corporate Net Income
for such Fiscal Year, (ii) an amount equal to the amount of all non-cash charges
to the extent deducted in determining Consolidated Corporate Net Income for such
Fiscal Year and (iii) decreases in Working Capital for such Fiscal Year, minus

 

(b)       the sum, without duplication, of (i) the aggregate amount of cash (A)
actually paid by the Credit Parties during such Fiscal Year on account of
Capital Expenditures and Permitted Acquisitions and (B) Investments and
Restricted Payments made during such Fiscal Year (in each case under this clause
(i) other than to the extent any such Capital Expenditure, Permitted Acquisition
or other Investment or Restricted Payment is made or is expected to be made with
the proceeds of Indebtedness, any issuance of Equity Interests, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
Consolidated Adjusted EBITDA or utilizing the Available Amount in accordance
with Section 7.3(k) or Section 7.6(d)), (ii) the aggregate amount of all
scheduled principal payments or repayments of Indebtedness of any Credit Party
(other than (x) mandatory prepayments of the Term Loans and (y) to the extent
any such payment or repayment of Junior Indebtedness is made utilizing the
Available Amount in accordance with Section 7.9(b)(iv)) made in cash by the
Credit Parties during such Fiscal Year, but only to the extent that such
payments or repayments by their terms cannot be re-borrowed or redrawn and do
not occur in connection with a refinancing of all or any portion of such
Indebtedness, (iii) an amount equal to the amount of all non-cash credits and
other non-cash items, in each case, to the extent included in determining
Consolidated Corporate Net Income for such Fiscal Year (including, without
limitation, capitalized amounts attributable to origination of Servicing
Contract rights) and (iv) increases to Working Capital for such Fiscal Year.

 



 

 

1 The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf

 



12

 

 

“Excess Permitted Guarantees” means any Permitted Guarantee to the extent that
the value of such Guarantee (as determined in accordance with Section 1.8)
exceeds the Realizable Value of the assets that are subject to a Lien securing
the Indebtedness that is the subject of such Permitted Guarantee.

 

“Exchange Act” means the Securities Exchange Act of 1934 (15 U.S.C. § 77 et
seq.).

 

“Excluded Information” means any non-public information with respect to the
Borrower or its Subsidiaries or any of their respective securities to the extent
such information could have a material effect upon, or otherwise be material to,
an assigning Lender’s decision to assign Term Loans or a purchasing Lender’s
decision to purchase Term Loans.

 

“Excluded Subsidiary” means each of the following:

 

(a)                each of W&D Interim Lender LLC, W&D Interim Lender II LLC,
W&D Interim Lender III, Inc., W&D Interim Lender IV, LLC, W&D Interim Lender V,
Inc., Walker & Dunlop Commercial Mortgage Manager, LLC, Walker & Dunlop
Commercial Property Funding, LLC, Walker & Dunlop Commercial Property Funding I,
LLC, Walker & Dunlop Commercial Property Funding I WF, LLC, Walker & Dunlop
Commercial Property Funding I CS, LLC, Walker & Dunlop Commercial Property
Funding I CB, LLC, W&D HAB Investor, LLC, Walker & Dunlop Investment Sales, LLC,
WDIS, Inc., W&D RPS HoldCo, LLC, WD-ILP JV Investor, LLC, 452 Glenwood Dyer
Road, LLC, 444 Glenwood Dyer Road, LLC, 447 East 192nd Street, LLC, Walker &
Dunlop Investment Management, LLC, JCR Capital Investment Corporation, JCR
Capital Investment Company, LLC and their respective Subsidiaries, but, in each
case, only for so long as such Person continues to satisfy the requirements for
Excluded Subsidiaries in Section 6.14(d);

 

(b)                any Subsidiary designated in accordance with Section
6.14(d)(i) that has not been re-designated or reclassified in accordance with
Section 6.14(d)(ii);

 

(c)                any Subsidiary that is a Securitization Entity; and

 

(d)                any Foreign Subsidiary that is not disregarded for tax
purposes and the guarantee by such Foreign Subsidiary would have material
adverse federal income tax consequences for the Borrower (by constituting an
investment of earnings in United States property under Section 956 of the Code,
triggering an increase in the gross income of the Borrower pursuant to Section
951 of the Code) after giving effect to any corresponding credits or offsets;

 

provided that, notwithstanding anything to the contrary in this Agreement, (i)
no Person that is a Credit Party as of the Closing Date and (ii) no Subsidiary
that itself or through any of its Subsidiaries owns, directly or indirectly, any
Equity Interests or Indebtedness of, or owns or holds any Lien on any property
of, a Credit Party shall be an Excluded Subsidiary.

 

“Excluded Subsidiary EBITDA” means for any period, an amount equal to the
difference between (a) Consolidated EBITDA for such period minus (b)
Consolidated Adjusted EBITDA (determined without giving effect to any net income
of any Excluded Subsidiary that would otherwise be included pursuant to the
definition of Consolidated Corporate Net Income) for such period.

 



13

 

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under any keepwell provision of the
Collateral Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Term Loan or Term Loan
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Term Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrower under Section 3.12(b)) or (ii)
such Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 3.11, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11(g) and (d)
any United States federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning assigned thereto in the Statement of
Purpose.

 

“Existing Term Loan Maturity Date” has the meaning assigned thereto in Section
3.15(a).

 

“Existing Term Loan Tranche” has the meaning assigned thereto in Section
3.15(a).

 

“Extended Term Loan Maturity Date” has the meaning assigned thereto in Section
3.15(c).

 

“Extended Term Loans” has the meaning assigned thereto in Section 3.15(a).

 

“Extending Term Lenders” has the meaning assigned thereto in Section 3.15(c).

 

“Extension Amendment” has the meaning assigned thereto in Section 3.15(g).

 

“Extension Effective Date” has the meaning provided in Section 3.15(c).

 

“Extension Request” has the meaning assigned thereto in Section 3.15(a).

 

“Fannie Mae” means Fannie Mae, a corporation created under the laws of the
United States.

 



14

 

 

“Fannie Mae Aggregation Program” means Fannie Mae’s program for the purchase of
Mortgage Loans described in the Aggregation Product Line portion of Fannie Mae’s
Negotiated Transactions Guide.

 

“Fannie Mae Agreements” means all applicable selling and servicing agreements
(including the Fannie Mae Servicing Contracts) between Fannie Mae and any Credit
Party under any Fannie Mae Program, together with any other present or future
contracts, agreements, instruments or indentures to which Fannie Mae and any
Credit Party are parties or pursuant to which any Credit Party owes any duty or
obligation to Fannie Mae, and including the Fannie Mae Guides, however titled,
referred to in those selling and servicing agreements and all other Fannie Mae
guidelines, directives and approvals to which any Credit Party is subject. All
Fannie Mae Agreements existing as of the Closing Date (other than such Fannie
Mae Guides) are detailed in Schedule 1.1.

 

“Fannie Mae Collateral” has the meaning assigned thereto in Section 8.01(a) of
the Collateral Agreement.

 

“Fannie Mae Designated Loans” has the meaning assigned thereto in Section
8.01(a) of the Collateral Agreement.

 

“Fannie Mae DUS Mortgage Loan” means a permanent Mortgage Loan on a Multifamily
Property originated under Fannie Mae’s Delegated Underwriting and Servicing
Guide.

 

“Fannie Mae DUS Plus Program” means Fannie Mae’s Delegated Underwriting
Servicing Program pursuant to which Fannie Mae authorizes third parties to sell
to it, and service on its behalf, loans secured by multifamily residential,
seniors housing, assisted living and manufactured housing properties.

 

“Fannie Mae DUS Program” means Fannie Mae’s program for the purchase of Mortgage
Loans originated under Fannie Mae’s Delegated Underwriting and Servicing Guide.

 

“Fannie Mae Guide” has the meaning assigned thereto in Section 1.02 of the
Collateral Agreement.

 

“Fannie Mae Program” means any of (a) the Fannie Mae DUS Program, (b) Fannie Mae
Aggregation Program, (c) Fannie Mae DUS Plus Program and (d) any other program
offered by Fannie Mae at any time and from time to time in which any Credit
Party participates.

 

“Fannie Mae Security Interest” has the meaning assigned thereto in Section
8.01(a) of the Collateral Agreement.

 

“Fannie Mae Servicing Contracts” means any Servicing Contracts between any
Credit Party and Fannie Mae.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 



15

 

 

“FHA” means the United States Federal Housing Administration.

 

“FHA/HUD Agreements” means the Multifamily Accelerated Processing Guide, with
respect to any Credit Party under any FHA/HUD Program, together with any other
present or future contracts, agreements, instruments or indentures to which FHA
and/or HUD and any Credit Party are parties or pursuant to which any Credit
Party owes any duty or obligation to FHA and/or HUD, and including the FHA/HUD
Guides, however titled, referred to in those selling and servicing agreements
and all other FHA/HUD guidelines, directives and approvals to which any Credit
Party is subject. All FHA/HUD Agreements existing as of the Closing Date (other
than such FHA/HUD Guides) are detailed in Schedule 1.1.

 

“FHA/HUD Collateral” means all “Collateral” (as defined in Section 1.02 of the
Collateral Agreement) in any way relating to the FHA/HUD Loans, including
without limitation, all servicing fees and other income received by any Credit
Party with respect to FHA/HUD Loans, except as and to the limited extent as may
be expressly prohibited or limited under any of the FHA/HUD Agreements.

 

“FHA/HUD Guide” has the meaning assigned thereto in Section 1.02 of the
Collateral Agreement.

 

“FHA/HUD Loans” has the meaning assigned thereto in Section 1.02 of the
Collateral Agreement.

 

“FHA/HUD Program” means any of (a) the Multifamily Accelerated Processing
program, and (b) any other program offered by FHA or HUD at any time and from
time to time in which any Credit Party participates.

 

“FHA/HUD Security Interest” means the security interest granted to and in the
FHA/HUD Collateral as and to the extent provided in the Collateral Agreement.

 

“Financial Covenant” means, on any date of determination, the applicable Asset
Coverage Ratio covenant level required pursuant to Section 7.14.

 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Freddie Mac” means Freddie Mac, a corporation organized under the laws of the
United States.

 

“Freddie Mac Agreements” means all applicable selling and servicing agreements
(including the Freddie Mac Servicing Contracts) between Freddie Mac and any
Credit Party under any Freddie Mac Program, together with any other present or
future contracts, agreements, instruments or indentures to which Freddie Mac and
any Credit Party are parties or pursuant to which any Credit Party owes any duty
or obligation to Freddie Mac, and including the Freddie Mac Guide, however
titled, referred to in those selling and servicing agreements and all other
Freddie Mac guidelines, directives and approvals to which any Credit Party is
subject. All Freddie Mac Agreements existing as of the Closing Date (other than
the Freddie Mac Guide) are detailed in Schedule 1.1.

 



16

 

 

“Freddie Mac Collateral” has the meaning assigned thereto in Section 8.02(a) of
the Collateral Agreement.

 

“Freddie Mac Designated Loans” has the meaning assigned thereto in Section
8.02(a) of the Collateral Agreement.

 

“Freddie Mac Guide” has the meaning assigned thereto in Section 1.02 of the
Collateral Agreement.

 

“Freddie Mac Program” means any of (a) the Freddie Mac Program Plus, (b) the
Targeted Affordable Housing Program, and (c) any other program offered by
Freddie Mac at any time and from time to time in which any Credit Party
participates.

 

“Freddie Mac Security Interest” has the meaning assigned thereto in Section
8.02(a) of the Collateral Agreement.

 

“Freddie Mac Servicing Contracts” means any Servicing Contracts between any
Credit Party and Freddie Mac.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Ginnie Mae” means the Government National Mortgage Association (commonly known
as Ginnie Mae), a United States government owned corporation within HUD.

 

“Ginnie Mae Agreements” means all applicable agreements, including servicing
agreements between Ginnie Mae and any Credit Party under any Ginnie Mae Program,
together with any other present or future contracts, agreements, instruments or
indentures to which Ginnie Mae and any Credit Party are parties or pursuant to
which any Credit Party owes any duty or obligation to Ginnie Mae, and including
the Ginnie Mae Guides, however titled, referred to in such agreements (including
such servicing agreements) and all other Ginnie Mae guidelines, directives and
approvals to which any Credit Party is subject. All Ginnie Mae Agreements
existing as of the Closing Date (other than such Ginnie Mae Guides) are detailed
in Schedule 1.1.

 

“Ginnie Mae Collateral” has the meaning assigned thereto in Section 8.03(a) of
the Collateral Agreement.

 

“Ginnie Mae Designated Loans” has the meaning assigned thereto in Section
8.03(a) of the Collateral Agreement.

 

“Ginnie Mae Guide” has the meaning assigned thereto in Section 1.02 of the
Collateral Agreement.

 



17

 

 

“Ginnie Mae Program” means any program offered by Ginnie Mae at any time and
from time to time in which any Credit Party participates.

 

“Ginnie Mae Security Interest” has the meaning assigned thereto in Section
8.03(a) of the Collateral Agreement.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency (including any Agency), authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 



18

 

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement after the Closing Date with a Credit Party permitted under Article
VII, is a Lender, an Affiliate of a Lender, the Administrative Agent or an
Arranger or an Affiliate of the Administrative Agent or an Arranger, or (b) is a
Lender or an Affiliate of a Lender or the Administrative Agent or an Arranger or
an Affiliate of the Administrative Agent or an Arranger that is a party to a
Hedge Agreement with a Credit Party on the Closing Date.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“HUD” means the Department of Housing and Urban Development.

 

“HUD MAP Lender” means a lender approved by HUD under the Multifamily
Accelerated Processing program.

 

“Increased Amount Date” has the meaning assigned thereto in Section 3.13(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 3.13(a).

 

“Incremental Term Loan” has the meaning assigned thereto in Section 3.13(a).

 

“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
3.13(a).

 

“Incremental Term Loan Limit” means, with respect to any proposed incurrence of
any Incremental Term Loan under Section 3.13, an amount equal to the sum of (a)
$150,000,000 less the total aggregate principal amount (determined as of the
date of incurrence thereof) of all Incremental Term Loans previously incurred
under this clause (a), plus (b) the maximum amount of Indebtedness that could be
incurred on such date which would not cause the Consolidated Secured Leverage
Ratio to exceed 2.00 to 1.00 as if such incurrence occurred on the last day of
the four consecutive fiscal quarter period most recently ended on or before such
date (or, in the case of any Incremental Term Loan the proceeds of which will
finance a Limited Condition Acquisition, the date determined pursuant to Section
1.11) for which financial statements have been delivered to the Administrative
Agent hereunder, calculated on a Pro Forma Basis after giving effect to (i) any
then requested Incremental Term Loan (assuming that such Incremental Term Loan
is fully funded), (ii) any permanent repayment of Indebtedness in connection
therewith and (iii) if applicable, any Limited Condition Acquisition to be
consummated using the proceeds of such Incremental Term Loan. Unless the
Borrower otherwise notifies the Administrative Agent, if all or any portion of
any Incremental Term Loan would be permitted under clause (b) above on the
applicable date of incurrence, such Incremental Term Loan (or the relevant
portion thereof) shall be deemed to have been incurred in reliance on clause (b)
above prior to the utilization of any amount available under clause (a) above.

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 



19

 

 

(a)       all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

 

(b)       all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earnout or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;

 

(c)       (i) the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP) and (ii) all Securitization
Transaction Attributed Indebtedness;

 

(d)       all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

 

(e)       all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

 

(f)       all obligations, contingent or otherwise, of any such Person relative
to the face amount of letters of credit, whether or not drawn (including,
without limitation, any reimbursement obligations), and banker’s acceptances
issued for the account of any such Person;

 

(g)       all obligations of any such Person in respect of Disqualified Equity
Interests;

 

(h)       all net obligations of such Person under any Hedge Agreements; and

 

(i)       all Guarantees of any such Person with respect to any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Initial Term Loan” means the term loan made, or to be made, to the Borrower
pursuant to Section 2.1.on the Closing Date.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries (other than Excluded Subsidiaries) of any cash insurance
proceeds or condemnation award payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of their
respective Property.

 



20

 

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

 

(a)       the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(b)       if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

 

(c)       any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

(d)       no Interest Period shall extend beyond the Term Loan Maturity Date and
Interest Periods shall be selected by the Borrower so as to permit the Borrower
to make the quarterly principal installment payments pursuant to Section 2.3
without payment of any amounts pursuant to Section 3.9; and

 

(e)       there shall be no more than five (5) Interest Periods in effect at any
time.

 

“Investor” means any Person (other than Fannie Mae, Freddie Mac, Ginnie Mae,
FHA, or HUD) that (a) purchases Mortgage Loans serviced by any Credit Party, or
(b) insures or unconditionally guarantees Mortgage Loans serviced by any Credit
Party.

 

“Investor Agreements” means all applicable selling and servicing agreements
(including the Investor Servicing Contracts) between an Investor and any Credit
Party, together with any other present or future contracts, agreements,
instruments or indentures to which such Investor and any Credit Party are
parties or pursuant to which any Credit Party owes any duty or obligation to
such Investor, and including the guides, however titled, referred to in those
selling and servicing agreements and all other Investor guidelines, directives
and approvals to which any Credit Party is subject.

 

“Investor Servicing Contracts” means any Servicing Contracts between any Credit
Party and an Investor.

 

“IRS” means the United States Internal Revenue Service.

 

“Junior Indebtedness” means, the collective reference to any Subordinated
Indebtedness, any unsecured Indebtedness incurred under Section 7.1(n) and any
Indebtedness that is secured by a Lien on Collateral that is junior to the Liens
securing the Term Loans.

 



21

 

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 3.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 3.13.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Term Loans.

 

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 3.8(c),

 

(a)       for any interest rate calculation with respect to a LIBOR Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period as published by
the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and

 

(b)       for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0% and (y)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.8(c), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.

 

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate = LIBOR   1.00-Eurodollar Reserve Percentage

 



22

 

 

 

“LIBOR Rate Loan” means any Term Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 3.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

 

“Limited Condition Acquisition” means any acquisition that (a) is not prohibited
hereunder, (b) is financed in whole or in part with a substantially concurrent
incurrence of Indebtedness, and (c) is not conditioned on the availability of,
or on obtaining, third-party financing.

 

“Loan Documents” means, collectively, this Agreement, Amendment No. 1, each Term
Loan Note, the Security Documents, the Engagement Letter, the Administrative
Agent’s Fee Letter, each Refinancing Amendment, each Extension Amendment, each
Lender Joinder Agreement and each other document, instrument, certificate and
agreement executed and delivered by any of the Credit Parties or any of their
respective Subsidiaries in favor of or provided to the Administrative Agent or
any Secured Party in connection with this Agreement or otherwise referred to
herein or contemplated hereby (excluding any Secured Hedge Agreement and any
Secured Cash Management Agreement).

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Acquisition” means any acquisition by a Credit Party in the form of
the acquisition of all or substantially all of the assets, business, unit,
division or a line of business, or at least a majority of the outstanding Equity
Interests which have the ordinary voting power for the election of directors of
the board of directors (or equivalent governing body) (whether through purchase,
merger or otherwise), of any other Person involving Acquisition Consideration
that is equal to or greater than $50,000,000. For purposes of this definition,
“Acquisition Consideration” means the purchase consideration for any acquisition
and all other payments by any Credit Party in exchange for, or as part of, or in
connection with, any acquisition, whether paid in cash or by exchange of Equity
Interests or of properties, assumed liabilities, deferred payments or otherwise
and whether payable at or prior to the consummation of such acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business; provided that any such future payment that is subject to a contingency
shall be valued at the greater of (A) the maximum liability therefor, as
determined by the Borrower in good faith, and (B) the amount of the reserve, if
any, required under GAAP at the time of such purchase to be established in
respect thereof by the Credit Parties.

 

“Material Adverse Effect” means, any of the following: (a) a material adverse
change in, or a material adverse effect on, the operations, business, assets,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of either (i) the Borrower and its Subsidiaries, taken as a whole or
(ii) the Credit Parties, taken as a whole, (b) a material impairment of the
ability of the Credit Parties, taken as a whole, to perform their respective
obligations under any Loan Document to which any Credit Party is a party, (c) a
material impairment on the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or (d) a material adverse effect on the
legality, validity, binding effect or enforceability against any Credit Party of
any Loan Document to which it is a party.

 



23 

 

 

“Material Contract” means (a) each of the Agency Agreements or (b) any other
contract or agreement, written or oral, of any Credit Party or any of its
Subsidiaries, as to both (a) and (b) the breach, non-performance, cancellation
or failure to renew of which could reasonably be expected to have a Material
Adverse Effect.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage or deed of trust on real property that is improved
and substantially completed.

 

“Mortgage Loan” means any loan evidenced by a Mortgage Note and secured by a
Mortgage and, if applicable, a Mortgage Security Agreement.

 

“Mortgage Note” means a promissory note secured by one or more Mortgages and, if
applicable, one or more Mortgage Security Agreements.

 

“Mortgage Security Agreement” means a security agreement or other agreement that
creates a Lien on personal property, including furniture, fixtures and
equipment, to secure repayment of a Mortgage Loan.

 

“MSR Assets” has the meaning assigned thereto in the Collateral Agreement.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years.

 

“Multifamily Property” means real property that contains or that will contain
more than four (4) dwelling units in improvements that are substantially
complete and in which no more than 20% (or such lesser amount as will not exceed
applicable Fannie Mae, Freddie Mac or FHA limits, as applicable) of the net
rentable area is rented to, or to be rented to, non-residential tenants, and
which may include assisted living facilities, independent living facilities and
manufactured housing.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries (other than Excluded Subsidiaries)
therefrom (including any cash, Cash Equivalents, deferred payment pursuant to,
or by monetization of, a note receivable or otherwise, as and when received)
less the sum of (i) in the case of an Asset Disposition, all income taxes and
other taxes assessed by, or reasonably estimated to be payable to, a
Governmental Authority as a result of such transaction (provided that if such
estimated taxes exceed the amount of actual taxes required to be paid in cash in
respect of such Asset Disposition, the amount of such excess shall constitute
Net Cash Proceeds), (ii) all reasonable and customary out-of-pocket fees and
expenses incurred in connection with such transaction or event and (iii) the
principal amount of, premium, if any, and interest on any Indebtedness secured
by a Lien on the asset (or a portion thereof) disposed of, which Indebtedness is
required to be repaid in connection with such transaction or event, and (b) with
respect to any Equity Issuance or Debt Issuance, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom less all
reasonable and customary out-of-pocket legal, underwriting and other fees and
expenses incurred in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (b) has been approved by the Required Lenders.

 



24 

 

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lenders” has the meaning assigned thereto in Section 3.15(c).

 

“Non-Recourse Indebtedness” means, with respect to any specified Person or any
of its Subsidiaries, Indebtedness that (a) is not, in whole or in part,
Indebtedness of, or secured by any Lien on the assets or properties of, any
Credit Party (and for which no Credit Party has created, maintained or assumed
any Guarantee) and for which no holder thereof has or could have upon the
occurrence of any contingency, any recourse against any Credit Party or the
assets thereof (other than (i) usual and customary carve out matters for which
the Borrower provides an unsecured Guarantee with respect to fraud,
misappropriation, breaches of representations and warranties and misapplication
and (ii) Permitted Guarantees, in each case for which no claim for payment or
performance thereof has been made that would constitute a liability of the
Borrower in accordance with GAAP), (b) is owing to a Person that is not the
Borrower, a Subsidiary of the Borrower or an Affiliate of the Borrower or its
Subsidiaries and (c) other than as expressly provided herein with respect to the
Guarantees contemplated by the second parenthetical to clause (a) of this
definition, the source of repayment for which is expressly limited to the assets
or cash flows of such Person.

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
3.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(a).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Term Loans and (b) all
other fees and commissions (including attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by the Credit Parties and each of their respective Subsidiaries to the
Lenders or the Administrative Agent, in each case under any Loan Document, with
respect to any Term Loan of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Subsidiary thereof of any proceeding under any Debtor Relief
Laws, naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit E.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease Obligation.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 



25 

 

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.12).

 

“Participant” has the meaning assigned thereto in Section 11.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 11.9(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

“Permitted Acquisition” means any acquisition by a Credit Party in the form of
the acquisition of all or substantially all of the assets, business, unit,
division or a line of business, or at least a majority of the outstanding Equity
Interests which have the ordinary voting power for the election of directors of
the board of directors (or equivalent governing body) (whether through purchase,
merger or otherwise), of any other Person if each such acquisition meets all of
the following requirements, which in the case of a Limited Condition Acquisition
shall be subject to Section 1.11:

 

(a)       with respect to any Material Acquisition, no less than fifteen (15)
Business Days prior to the proposed closing date of such acquisition (or such
later date as may be approved by the Administrative Agent in its sole
discretion), the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition;

 

(b)       such acquisition has been, or prior to consummation of such
acquisition will be, approved by the board of directors (or equivalent governing
body) of the Person to be acquired, and, with respect to any Material
Acquisition, the Borrower shall have certified as to such Material Acquisition
being approved by the board of directors of the Person to be acquired on or
before the closing date of such acquisition, in writing and in a form reasonably
acceptable to the Administrative Agent;

 

(c)       the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 7.11;

 

(d)       if such transaction is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;

 

(e)       the Borrower shall have delivered to the Administrative Agent all
notices and other documents required to be delivered pursuant to, and in
accordance with, and to the extent required by, Section 6.14;

 



26 

 

 

(f)       no later than five (5) Business Days prior to the proposed closing
date of a Material Acquisition (or such later date as may be approved by the
Administrative Agent in its sole discretion), the Borrower shall have delivered
to the Administrative Agent an Officer’s Compliance Certificate for the most
recent fiscal quarter end preceding such acquisition for which financial
statements are available demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the Borrower is in compliance on
a Pro Forma Basis (as of the date of the acquisition and after giving effect
thereto and any Indebtedness incurred in connection therewith) with the
Financial Covenant;

 

(g)       no later than five (5) Business Days prior to the proposed closing
date of a Material Acquisition (or such later date as may be approved by the
Administrative Agent in its sole discretion), the Borrower, to the extent
requested by the Administrative Agent, (i) shall have delivered to the
Administrative Agent promptly upon the finalization thereof copies of
substantially final Permitted Acquisition Documents, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) shall
have delivered to, or made available for inspection by, the Administrative Agent
substantially complete Permitted Acquisition Diligence Information, which shall
be in form and substance reasonably satisfactory to the Administrative Agent;

 

(h)       no Default or Event of Default shall have occurred and be continuing
both before and after giving effect to such acquisition and any Indebtedness
incurred in connection therewith; and

 

(i)       with respect to each Material Acquisition, the Borrower shall have (i)
delivered to the Administrative Agent a certificate of a Responsible Officer
certifying that all of the requirements set forth above have been satisfied or
will be satisfied on or prior to the consummation of such purchase or other
acquisition and (ii) provided such other documents and other information as may
be reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) in connection with such purchase or other
acquisition.

 

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

 

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

 

“Permitted Guarantee” means one or more of the following Guarantees of a Credit
Party: (a) Guarantees of Indebtedness of an Excluded Subsidiary consisting of
loans or lines of credit incurred by such Excluded Subsidiary in the ordinary
course of business that are secured solely by the assets of Excluded Subsidiary
and which such Guarantees are secured, if at all, solely by the Equity Interests
issued by such Excluded Subsidiary to any Credit Party that is providing such
Guarantee, (b) unsecured Guarantees of Permitted Subsidiary Credit Lines and (c)
Guarantees of obligations of an entity in which a Credit Party or an Excluded
Subsidiary has directly or indirectly made an Investment that is not otherwise
prohibited hereunder, which Guarantee under this clause (c) shall be unsecured
and shall be limited to usual and customary carve out matters with respect to
fraud, misappropriation, breaches of representations and warranties and
misapplication by a Credit Party or such entity.

 



27 

 

 

“Permitted Liens” means the Liens permitted pursuant to Section 7.2.

 

“Permitted Subsidiary Collateral” means, with respect to any Subsidiary Credit
Line, such assets of the borrower thereunder as are pledged to support such
Subsidiary Credit Line. For the avoidance of doubt no Permitted Subsidiary
Collateral shall be included in the calculation of the Asset Coverage Ratio;
provided that in no event shall Permitted Subsidiary Collateral include (a) any
right to payments owed to any Credit Party under any of the Servicing Contracts
or (b) any MSR Assets, other than such rights to payment and MSR Assets relating
to loans included in such Permitted Subsidiary Collateral.

 

“Permitted Subsidiary Credit Line” means any Indebtedness under any Subsidiary
Credit Line but only to the extent that (a) the amount thereof that the holder
of such Indebtedness has contractual recourse to any Credit Party does not
exceed the Realizable Value of the assets securing such Indebtedness and (b)
such Indebtedness is secured only by Permitted Subsidiary Collateral applicable
to that Subsidiary Credit Line. The amount of any such Indebtedness shall be
determined in accordance with GAAP.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning assigned thereto in Section 6.2.

 

“Pledged Equity Interests” means all Equity Interests at any time pledged to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Agreement.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA or
Consolidated Adjusted EBITDA for any period during which one or more Specified
Transactions occurs, that such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and:

 

(a)       all income statement items (whether positive or negative) attributable
to the Property or Person disposed of in a Specified Disposition shall be
excluded and all income statement items (whether positive or negative)
attributable to the Property or Person acquired in a Permitted Acquisition shall
be included (provided that such income statement items to be included are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent and based upon reasonable assumptions and
calculations which are expected to have a continuous impact); and

 

(b)       non-recurring costs, extraordinary expenses and other pro forma
adjustments attributable to such Specified Transaction may be included to the
extent that such costs, expenses or adjustments:

 

(i)        are reasonably expected to be realized within twelve (12) months of
such Specified Transaction as set forth in reasonable detail on a certificate of
a Responsible Officer of the Borrower delivered to the Administrative Agent;

 



28 

 

 

(ii)        are calculated on a basis consistent with GAAP and Regulation S-X of
the Exchange Act; and

 

(iii)       represent less than ten percent (10%) of Consolidated EBITDA or
Consolidated Adjusted EBITDA, as the case may be (determined without giving
effect to this clause (b));

 

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or Consolidated Adjusted EBITDA or clause
(a) above, as the case may be.

 

“Production Report” has the meaning assigned thereto in Section 4.1(f)(iii).

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lenders” has the meaning assigned thereto in Section 6.2.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualifying Mortgage Servicing Rights” means, as of any date of determination,
the right to payments owed to any Credit Party under each of the Servicing
Contracts that (a) have been appraised in the most recent appraisals provided to
the Administrative Agent in accordance with Section 6.13(b), (b) are, to the
extent provided for in the Collateral Agreement, subject to a first priority
Lien in favor of the Administrative Agent for the benefit of the Secured Parties
and (c) are not subject to any other Liens, other than the Lien referred to in
clause (b) of this definition.

 

“Qualified Securitization Transaction” means, any Securitization Transaction,
provided that (a) the consideration for the Asset Disposition of Securitization
Assets by any Credit Party to any Securitization Entity is not less than fair
market value, (b) the board of directors (or equivalent) of the Borrower shall
have determined in good faith that such Securitization Transaction (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Credit Parties, (c) except for
the Standard Securitization Undertakings related thereto, the obligations under
such Securitization Transaction are non-recourse to the Borrower and its
Subsidiaries (other than the applicable Securitization Entity) and (d) the
material terms of such Securitization Transaction are usual and customary for
transactions of such type.

 

“Realizable Value” means, with respect to any asset of the Borrower or any of
its Subsidiaries, (a) in the case of any real property owned by the Borrower or
any of its Subsidiaries and acquired as a result of the foreclosure or other
enforcement of a Lien by such Person, the value realizable upon the disposition
of such asset as determined by the Borrower in good faith and consistent with
customary industry practice (which such amount shall not, at any time, exceed
the book value of such asset used in preparing the most recent consolidated
balance of the Borrower and its Subsidiaries) and (b) with respect to any other
asset, the lesser of (i) if applicable, the face amount of such asset and (ii)
the fair market value of such asset as determined by the Borrower in accordance
with the agreement governing any Indebtedness secured by such asset (or, if such
agreement does not contain any such provision, as determined by the senior
management of the Borrower in good faith and consistent with customary industry
practice); provided that the Realizable Value of any asset described in clauses
(a) or (b) as to which the Borrower and its Subsidiaries have a binding
commitment to purchase from a Person that is not the Borrower, a Subsidiary of
the Borrower or an Affiliate of the Borrower or its Subsidiaries shall be the
minimum price payable to the Borrower and its Subsidiaries for such asset
pursuant to the terms of such contractual commitment.

 



29 

 

 

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

 

“Refinance” has the meaning specified in Section 3.16(a).

 

“Refinancing Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) providing for any Refinancing Term
Loans pursuant to Section 3.16, which shall be consistent with the applicable
provisions of this Agreement (including Section 3.16(a)) and otherwise
reasonably satisfactory to the parties thereto. Each Refinancing Amendment shall
be executed by the Administrative Agent, the Credit Parties and the other
parties specified in Section 3.16 (but not any other Lender not specified in
Section 3.16), but shall not affect any amendments that would require the
consent of each affected Lender or all Lenders pursuant to Section 11.2 unless
such affected Lender or all Lenders, as applicable, are party to such amendment.
Any Refinancing Amendment may include conditions for delivery of opinions of
counsel and other documentation consistent with the conditions in Section 4.1,
all to the extent reasonably requested by the Administrative Agent or the other
parties to such Refinancing Amendment.

 

“Refinancing Effective Date” has the meaning specified in Section 3.16(b).

 

“Refinancing Term Lender” has the meaning specified in Section 3.16(c).

 

“Refinancing Term Loan Series” has the meaning specified in Section 3.16(c).

 

“Refinancing Term Loans” has the meaning specified in Section 3.16(a).

 

“Register” has the meaning assigned thereto in Section 11.9(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Replacement Rate” has the meaning assigned thereto in Section 3.8(c).

 

“Repricing Transaction” has the meaning assigned thereto in Section 2.4(c).

 

“Required Lenders” means, at any time, Lenders representing more than fifty
percent (50)% of the outstanding Term Loans of all Lenders. The Term Loans of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

 

“Resignation Effective Date” has the meaning assigned thereto in Section
10.6(a).

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer. Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

 



30 

 

 

“Restricted Payment” has the meaning assigned thereto in Section 7.6.

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, as of the Closing
Date, Cuba, Iran, North Korea, Syria and the Crimea region).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s).

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Borrower or any of its Subsidiaries or Affiliates.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 10.5, any
other holder from time to time of any of any Secured Obligations and, in each
case, their respective successors and permitted assigns.

 

“Securitization Assets” means loans, accounts receivable, payment rights and
other related assets (including, without limitation, any proceeds thereof and
rights (contractual and other) and collateral (including all general
intangibles, documents, instruments and records) related thereto) which are
customarily sold or pledged pursuant to a securitization transaction or other
similar financing transaction; provided that in no event shall Securitization
Assets include (a) any right to payments owed to any Credit Party under any of
the Servicing Contracts or (b) any MSR Assets, other than such rights to payment
and MSR Assets relating to loans included in such Securitization Assets.

 



31 

 

 

“Securitization Entity” means a Subsidiary of Borrower (or another Person formed
for the purposes of engaging in a Qualified Securitization Transaction with a
Credit Party in which a Credit Party makes an Investment or to which a Credit
Party transfers assets) which engages in no activities other than in connection
with the financing of assets of such Person, and any business or activities
incidental or related to that business, and

 

(a)        no portion of the Indebtedness or any other obligations (contingent
or otherwise) of which:

 

(1)        is guaranteed by any Credit Party (excluding unsecured guarantees of
obligations pursuant to Standard Securitization Undertakings);

 

(2)        is recourse to or obligates any Credit Party in any way other than
pursuant to unsecured guarantees of Standard Securitization Undertakings, or

 

(3)        is secured by any property or asset of any Credit Party, directly or
indirectly, contingently or otherwise, for the satisfaction thereof;

 

(b)       with which no Credit Party has any material contract, agreement,
arrangement or understanding other than those entered into in connection with
Qualified Securitization Transactions that are on terms which the Borrower
reasonably believes to be no less favorable to such Credit Party than those that
might be obtained at the time from Persons that are not Affiliates of the
Borrower, and

 

(c)       to which no Credit Party has any obligation to maintain or preserve
the entity’s financial condition or cause the entity to achieve certain levels
of operating results other than pursuant to unsecured guarantees of Standard
Securitization Undertakings.

 

“Securitization Transaction” means any transaction or series of transactions
pursuant to which a Credit Party (a) sells, assigns, conveys or otherwise
transfers Securitization Assets or (b) pledges or grants security interests or
Liens in Securitization Assets, in each case under clause (a) or (b), to a
Securitization Entity for the purpose of a securitization transaction or other
similar financing transaction.

 

“Securitization Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Securitization Transaction on any date of determination that would be
characterized as principal if Qualified Securitization Transaction were required
to be structured as a secured lending transaction rather than a sale.

 

“Security Documents” means the collective reference to the Collateral Agreement,
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.

 

“Servicing Contract” means, with respect to any Person, the arrangement, whether
or not in writing, under which that Person has the right to service Mortgage
Loans.

 

“Servicing Portfolio” means, as to any Person, the unpaid principal balance of
Mortgage Loans serviced by that Person under Servicing Contracts, minus the
principal balance of all Mortgage Loans that are serviced by that Person for
others under subservicing arrangements.

 

“Servicing Portfolio Report” has the meaning assigned thereto in Section
4.1(f)(iv).

 



32 

 

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Specified Disposition” means any (a) disposition of all or substantially all of
the assets or Equity Interests of any Subsidiary of the Borrower or any
division, business unit, product line or line of business and (b) any Asset
Disposition made pursuant to Section 7.5(h), (j), or (k).

 

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition, (c) the Transactions, and (d) any Investment made pursuant to
Section 7.3(m).

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, agreements and indemnities entered into by any Credit Party which are
customary in similar securitization transactions.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries (other than Excluded
Subsidiaries) that is subordinated in right and time of payment to the Secured
Obligations on terms and conditions satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Subsidiary Credit Line” means, collectively, any credit facilities, which may
be structured as warehouse facilities, repurchase facilities, bridge facilities
or working capital facilities, and in each case, contain customary terms for
such facilities and are entered into in the ordinary course of business of the
borrower thereunder.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than Excluded Subsidiaries) in existence on
the Closing Date or which become a party to the Collateral Agreement pursuant to
Section 6.14.

 

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 



33 

 

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Term B Loan” has the meaning given to such term in Section 2.1. Immediately
after giving effect to Amendment No. 1, the aggregate amount of outstanding Term
B Loans on the Amendment No. 1 Effective Date is $297,750,000.

 

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Initial Term Loan, Term B Loan and/or Incremental Term
Loans, as applicable, to the account of the Borrower hereunder on the Closing
Date (in the case of the Initial Term Loan) or Amendment No. 1 Effective Date
(in the case of Term B Loans) or the applicable borrowing date (in the case of
any Incremental Term Loan) in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be reduced or otherwise modified at any time or from time to time pursuant to
the terms hereof and (b) as to all Lenders, the aggregate commitment of all
Lenders to make such Term Loans. The aggregate Term Loan Commitment with respect
to the Initial Term Loan of all Lenders on the Closing Date shall bewas
$300,000,000.

 

“Term Loan Facility” means the term loan facility established pursuant to
Article II (including any new term loan facility established pursuant to Section
3.13). Except where the context otherwise requires, the Term Loan Facility shall
include each facility for the borrowing of Extended Term Loans and each facility
providing for the borrowing of Refinancing Term Loans in respect of the
foregoing.

 

“Term Loan Maturity Date” means the first to occur of (a) November 7, 2025, and
(b) the date of acceleration of the Term Loans pursuant to Section 9.2(a).

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the portion of the Term Loans made by such Lender,
substantially in the form attached as Exhibit A, and any substitutes therefor,
and any replacements, restatements, renewals or extensions thereof, in whole or
in part.

 

“Term Loans” means the Initial Term Loans, the Term B Loans, and, if applicable,
except where the context otherwise requires, all Incremental Term Loans,
Extended Term Loans and Refinancing Term Loans, and “Term Loan” means any of
such Term Loans.

 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.

 



34 

 

 

“Threshold Amount” means $30,000,000.

 

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions and any Permitted Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within six (6) months of the closing
of the Term Loan Facility or such Permitted Acquisition, as applicable, and
approved by the Administrative Agent in its reasonable discretion.

 

“Transactions” means, collectively, (a) the refinancing on the Closing Date of
certain Indebtedness of the Borrower and its Subsidiaries and (b) the funding of
the Initial Term Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“United States” means the United States of America.

 

“Unrestricted Cash” means, at any time, cash and Cash Equivalents reflected on
the consolidating balance sheet of the Credit Parties at such time to the extent
such cash or Cash Equivalent is (a) not subject to any Lien (other than a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties or a
banker’s Lien or right of setoff pursuant to customary deposit arrangements) or
any restriction as to its use or otherwise unavailable to the Credit Parties and
(b) held in bank accounts or securities accounts located in the United States
which such accounts are subject to a perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
3.11(g).

 

“W&D Multifamily” means Walker & Dunlop Multifamily, Inc., a Delaware
corporation.

 

“WD Capital” means Walker & Dunlop Capital, LLC, a Massachusetts limited
liability company.

 

“WDLLC” means Walker & Dunlop, LLC, a Delaware limited liability company.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

 



35 

 

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Working Capital” means, for any period, for the Borrower and its Subsidiaries
(other than the Excluded Subsidiaries) on a Consolidated basis and calculated in
accordance with GAAP, as of any date of determination, the excess of (a) the sum
of the amounts of “Pledged Securities” and “Servicing Fees and Other
Receivables, Net”, each as reflected on the Consolidated balance sheet of the
Credit Parties as of the last day of such period over (b) the sum of the amounts
of “Accounts Payable and Other Accruals” and “Performance Deposits from
Borrower”, each as reflected on the Consolidated balance sheet of the Credit
Parties as of the last day of such period.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.2                  Other Definitions and Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

 

SECTION 1.3                  Accounting Terms.

 

(a)                Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 6.1(a), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Credit Parties shall
be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 



36 

 

 

(b)                Changes in GAAP.

 

(i)                 If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(ii)               Notwithstanding anything to the contrary contained in this
Section 1.03 or the definition of “Capital Lease Obligations”, in the event of
an accounting change requiring all leases to be capitalized, only those leases
that would have constituted capital leases on the date hereof (assuming for
purposes hereof that they were in existence on the date hereof) shall be
considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made in accordance therewith
(provided that all financial statements delivered to the Administrative Agent in
accordance with the terms of this Agreement after the date of such accounting
change shall contain a schedule showing the adjustments necessary to reconcile
such financial statements with GAAP as in effect immediately prior to such
accounting change).

 

SECTION 1.4                  UCC Terms. Terms defined in the UCC in effect on
the Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

SECTION 1.5                  Rounding. Any financial ratios required to be
maintained pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.6                  References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, Anti-Corruption Laws, Anti-Money Laundering Laws,
the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act,
the Securities Act of 1933, the UCC, the Investment Company Act of 1940, the
Interstate Commerce Act, the Trading with the Enemy Act of the United States or
any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.

 

SECTION 1.7                  Times of Day; Rates. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). The Administrative Agent does not warrant
or accept responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the rates in the
definition of “LIBOR”.

 

SECTION 1.8                  Guarantees. Unless otherwise specified, the amount
of any Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.

 



37 

 

 

 

SECTION 1.9                 Covenant Compliance Generally. For purposes of
determining compliance under Sections 7.1, 7.2, 7.3, 7.5 and 7.6, any amount in
a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating Consolidated Corporate Net Income in
the most recent annual financial statements delivered pursuant to Section
6.1(a). Notwithstanding the foregoing, for purposes of determining compliance
with Sections 7.1, 7.2 and 7.3, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that for the avoidance of doubt, the foregoing provisions of
this Section 1.9 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.

 

SECTION 1.10              Divisions. For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

SECTION 1.11              Limited Condition Acquisitions. In the event that the
Borrower notifies the Administrative Agent in writing that any proposed
acquisition is a Limited Condition Acquisition and that the Borrower wishes to
test the conditions to such acquisition and the Indebtedness to be used to
finance such acquisition in accordance with this Section, then, so long as
agreed to by the Administrative Agent and the lenders providing such
Indebtedness, the following provisions shall apply:

 

(a)                any condition to such acquisition or such Indebtedness that
requires that no Default or Event of Default shall have occurred and be
continuing at the time of such acquisition or the incurrence of such
Indebtedness, shall be satisfied if (i) no Default or Event of Default shall
have occurred and be continuing at the time of the execution of the definitive
purchase agreement, merger agreement or other acquisition agreement governing
such acquisition and (ii) no Event of Default under any of Sections 9.1(a),
9.1(b), 9.1(i) or 9.1(j) shall have occurred and be continuing both before and
after giving effect to such acquisition and any Indebtedness incurred in
connection therewith;

 

(b)                any condition to such acquisition or such Indebtedness that
the representations and warranties in this Agreement and the other Loan
Documents shall be true and correct at the time of such acquisition or the
incurrence of such Indebtedness shall be subject to customary “SunGard” or other
customary applicable “certain funds” conditionality provisions (including,
without limitation, a condition that the representations and warranties under
the relevant agreements relating to such Limited Condition Acquisition as are
material to the lenders providing such Indebtedness shall be true and correct,
but only to the extent that the Borrower or its applicable Subsidiary has the
right to terminate its obligations under such agreement as a result of a breach
of such representations and warranties or the failure of those representations
and warranties to be true and correct), so long as all representations and
warranties in this Agreement and the other Loan Documents are true and correct
at the time of execution of the definitive purchase agreement, merger agreement
or other acquisition agreement governing such acquisition;

 

(c)                any financial ratio test or condition, may upon the written
election of the Borrower delivered to the Administrative Agent prior to the
execution of the definitive agreement for such acquisition, be tested either (i)
upon the execution of the definitive agreement with respect to such Limited
Condition Acquisition or (ii) upon the consummation of the Limited Condition
Acquisition and related incurrence of Indebtedness, in each case, after giving
effect to the relevant Limited Condition Acquisition and related incurrence of
Indebtedness, on a Pro Forma Basis; provided that the failure to deliver a
notice under this Section 1.11(c) prior to the date of execution of the
definitive agreement for such Limited Condition Acquisition shall be deemed an
election to test the applicable financial ratio under sub-clause (ii) of this
Section 1.11(c); and

 

38

 

 

(d)                except as provided in the next sentence, if the Borrower has
made an election with respect to any Limited Condition Acquisition to test a
financial ratio test or condition at the time specified in clause (c)(i) of this
Section, then in connection with any subsequent calculation of any ratio or
basket on or following the relevant date of execution of the definitive
agreement with respect to such Limited Condition Acquisition and prior to the
earlier of (i) the date on which such Limited Condition Acquisition is
consummated or (ii) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or basket shall be required to be
satisfied both (x) on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have been consummated and (y) assuming
such Limited Condition Acquisition and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have not been
consummated. Notwithstanding the foregoing, any calculation of a ratio in
connection with determining whether or not the Borrower is in compliance with
the requirements of Section 7.14 shall, in each case be calculated assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including the incurrence or assumption of Indebtedness) have not been
consummated.

 

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested. Notwithstanding anything to the contrary herein, in no
event shall there be more than two Limited Condition Acquisitions at any time
outstanding.

 

ARTICLE II
TERM LOAN FACILITY

 

SECTION 2.1                 Initial Term B Loan. Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, each(i) the Additional Term B Lender severally agrees to make
the Initiala Term B Loan to the Borrower on the Closing(together with each Loan
converted from a Converted Initial Loan pursuant to clause (ii) below, a “Term B
Loan”) on the Amendment No. 1 Effective Date in a principal amount equal to such
Lender’s Term Loan Commitment as of the Closing Date. Notwithstanding the
foregoing, (a) if the total Term Loan Commitment as of the Closing Date is not
drawn on the Closing Date, the undrawn amount shall automatically be cancelled,
and (b) the parties hereto agree that any Lender (as defined in the Existing
Credit Agreement) party to the Existing Credit Agreement, at its election, may
exchange, continue or rollover 100% of the outstandingthe Additional Term B
Commitment and (ii) each Converted Initial Loan of each Amendment No. 1
Converting Lender shall be converted into a Term B Loan of such Lender effective
as of the Amendment No. 1 Effective Date in a principal amount equal to the
principal amount of such Lender’s Term Loans (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement pursuant to a
cashless settlement mechanism agreed to between the Administrative Agent
andConverted Initial Loan immediately prior to such Lenderconversion.

 

SECTION 2.2                 Procedure for Advance of Term Loan.

 

(a)                Initial Term B Loan. The Borrower shall give the
Administrative Agent an irrevocable written notice substantially in the form of
Exhibit B (a “Notice of Borrowing”) prior to 11:00 a.m. on the ClosingAmendment
No. 1 Effective Date requesting that the Lenders make the Initial Term B Loan as
a Base Rate Loan on such date (provided that the Borrower may request, no later
than three (3) Business Days prior to the ClosingAmendment No. 1 Effective Date,
that the Lenders make the Initial Term B Loan as a LIBOR Rate Loan if the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 3.9 of this Agreement). Upon receipt
of such Notice of Borrowing from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Not later than 1:00 p.m. on the
ClosingAmendment No. 1 Effective Date, eachthe Additional Term B Lender will
make available to the Administrative Agent for the account of the Borrower, at
the Administrative Agent’s Office in immediately available funds, the amount of
such Initial Term B Loan to be made by such Lender on the ClosingAmendment No. 1
Effective Date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term B Loan in immediately
available funds by wire transfer to such Person or Persons as may be designated
by the Borrower in writing.

 



39

 

 

(b)                Incremental Term Loans. Any Incremental Term Loans shall be
borrowed pursuant to, and in accordance with Section 3.13.

 

SECTION 2.3                 Repayment of Term Loans.

 

(a)                Initial Term Loan. The Borrower shall repay the aggregate
outstanding principal amount of the Initial Term Loan in consecutive quarterly
installments equal to $750,000744,375 on the last Business Day of each of March,
June, September and December commencing March 31, 2019,2020, except as the
amounts of individual installments may be adjusted pursuant to Section 2.4
hereof; provided that the final principal installment of the Initial Term B Loan
shall be paid in full on the Term Loan Maturity Date in an amount equal to the
aggregate outstanding principal of the Initial Term B Loan on such date
(together with all accrued interest thereon). The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders with Initial Term
Loans that are not Converted Initial Loans, all Initial Term Loans that are not
Converted Initial Loans on the Amendment No. 1 Effective Date.

 

(b)                Incremental Term Loans. The Borrower shall repay the
aggregate outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 3.13.

 

SECTION 2.4                 Prepayments of Term Loans.

 

(a)                Optional Prepayments. The Borrower shall have the right at
any time and from time to time, without premium or penalty (except as provided
in clause (c) of this Section), to prepay the Term Loans, in whole or in part,
upon delivery to the Administrative Agent of a written notice substantially in
the form of Exhibit C (a “Notice of Prepayment”) not later than 11:00 a.m. (i)
on the same Business Day as each Base Rate Loan and (ii) at least three (3)
Business Days before each LIBOR Rate Loan, specifying the date and amount of
repayment, whether the repayment is of LIBOR Rate Loans or Base Rate Loans or a
combination thereof, and if a combination thereof, the amount allocable to each
and whether the repayment is of the Initial Term Loan or, if applicable, an
Incremental Term Loan, an Extended Term Loan or a Refinancing Term Loan or a
combination thereof, and if a combination thereof, the amount allocable to each.
Each optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied to the outstanding principal installments of
the Initial Term Loan and, if applicable, any Incremental Term Loans, any
Extended Term Loans or any Refinancing Term Loans as directed by the Borrower.
Each repayment shall be accompanied by any amount required to be paid pursuant
to Section 3.9 hereof. A Notice of Prepayment received after 11:00 a.m. on any
day shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the applicable Lenders of each Notice of Prepayment.
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all of the Term Loan Facility with the proceeds of such
refinancing or of any other incurrence of Indebtedness or the occurrence of some
other identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such other identifiable event or condition and may be revoked by the Borrower
in the event such contingency is not met (provided that the delay or failure of
such contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 3.9).

 



40

 

 

(b)                Mandatory Prepayments.

 

(i)                 Debt Issuances. The Borrower shall make mandatory principal
prepayments of the Term Loans in the manner set forth in clause (v) below in an
amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Debt Issuance of Refinancing Term Loans and any other Debt Issuance not
otherwise permitted pursuant to Section 7.1. Such prepayment shall be made
within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.

 

(ii)               Asset Dispositions. The Borrower shall make mandatory
principal prepayments of the Term Loans in the manner set forth in clause (v)
below in amounts equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Asset Disposition (other than any Asset Disposition permitted
pursuant to, and in accordance with, clauses (a) through (i) of Section 7.5) to
the extent that the aggregate amount of such Net Cash Proceeds exceed
$10,000,000 during any Fiscal Year. Such prepayments shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds of any such
Asset Disposition by any Credit Party or any of its Subsidiaries (other than
Excluded Subsidiaries); provided that, so long as no Default or Event of Default
has occurred and is continuing, no prepayment shall be required under this
Section 2.4(b)(ii) to the extent that such Net Cash Proceeds are reinvested in
assets used or useful in the business of the Credit Parties within six (6)
months after receipt of such Net Cash Proceeds by such Credit Party or such
Subsidiary; provided further that any portion of such Net Cash Proceeds not
actually reinvested within such six (6) month period shall be prepaid in
accordance with this Section 2.4(b)(ii) on or before the last day of such six
(6) month period.

 

(iii)             Insurance and Condemnation Events. The Borrower shall make
mandatory principal prepayments of the Term Loans in the manner set forth in
clause (v) below in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Insurance and Condemnation Event to the
extent that the aggregate amount of such Net Cash Proceeds exceed $10,000,000
during any Fiscal Year. Such prepayments shall be made within three (3) Business
Days after the date of receipt of Net Cash Proceeds of any such Insurance and
Condemnation Event by any Credit Party or any of its Subsidiaries (other than
Excluded Subsidiaries); provided that, so long as no Default or Event of Default
has occurred and is continuing, no prepayment shall be required under this
Section 2.4(b)(iii) to the extent that such Net Cash Proceeds are reinvested in
assets used or useful in the business of the Credit Parties within six (6)
months after receipt of such Net Cash Proceeds by such Credit Party or such
Subsidiary; provided further that any portion of the Net Cash Proceeds not
actually reinvested within such six (6) month period shall be prepaid in
accordance with this Section 2.4(b)(iii) on or before the last day of such six
(6) month period.

 

(iv)              Excess Cash Flow. After the end of each Fiscal Year
(commencing with the Fiscal Year ending December 31, 2019), within five (5)
Business Days after the earlier to occur of (x) the delivery of the financial
statements and related Officer’s Compliance Certificate for such Fiscal Year and
(y) the date on which the financial statements and the related Officer’s
Compliance Certificate for such fiscal year are required to be delivered
pursuant to Section 6.1(a) and Section 6.2(a), the Borrower shall make mandatory
principal prepayments of the Term Loans in the manner set forth in clause (v)
below in an amount equal to (A) the then applicable ECF Percentage of Excess
Cash Flow, if any, for such Fiscal Year minus (B) the aggregate amount of all
optional prepayments of any Term Loan made in cash during such Fiscal Year but
only to the extent that such payments or repayments by their terms cannot be
re-borrowed or redrawn and do not occur in connection with a refinancing of all
or any portion of such Term Loans.

 

41

 

 

(v)                Notice; Manner of Payment. Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) through and including
(iv) above, the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly (other than a prepayment with the proceeds of Refinancing Term
Loans) so notify the applicable Lenders. Each prepayment of the Term Loans under
this Section shall be applied on a pro rata basis among the Initial Term Loans
and, if applicable, Incremental Term Loans, Extended Term Loans and Refinancing
Term Loans (as determined based on the then outstanding principal amount of each
such Term Loan), except to the extent that any applicable amendment or other
governing document implementing an Incremental Term Loan, Extended Term Loan
and/or Refinancing Term Loan provides that the applicable Class of Term Loans
made thereunder shall be entitled to less than pro rata treatment.
Notwithstanding the foregoing, each prepayment of Term Loans under this Section
with proceeds of Refinancing Term Loans shall be applied solely to the Class of
Term Loans being Refinanced thereby. Amounts so applied shall be further applied
(A) on a pro rata basis to the remaining scheduled principal installments of the
Initial Term Loans and (B) as determined by the Borrower and the applicable
Class of Lenders to reduce the remaining scheduled principal installments of any
Incremental Term Loans, Extended Term Loans and/or Refinancing Term Loans.

 

(vi)              No Re-borrowings. Amounts prepaid under the Term Loans
pursuant to this Section may not be re-borrowed. Each prepayment shall be
accompanied by any amount required to be paid pursuant to Section 3.9.

 

(c)                Call Premium. In the event that, on or prior to the six (6)
month anniversary of the ClosingAmendment No. 1 Effective Date, the Borrower (i)
makes any prepayment or repayment of the Initial Term B Loans in connection with
any Repricing Transaction (as defined below) or (ii) effects any amendment of
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each applicable Lender, a
fee in an amount equal to, (x) in the case of clause (i), a prepayment premium
of 1.0% of the amount of the Initial Term B Loans being prepaid and (y) in the
case of clause (ii), a payment equal to 1.0% of the aggregate amount of the
Initial Term B Loans outstanding immediately prior to such amendment that are
subject to such amendment (including, without limitation, any Initial Term B
Loans of a Non-Consenting Lender that is replaced pursuant to Section 3.12(b) in
connection with such amendment). Such fees shall be due and payable within three
(3) Business Days of the date of the effectiveness of such Repricing
Transaction. For the purpose of this clause (c), “Repricing Transaction” means
(x) any prepayment or repayment of the Initial Term B Loans with the proceeds
of, or any conversion of the Initial Term B Loans into, any new or replacement
tranche of term loans or Indebtedness incurred for the primary purpose (as
determined pursuant to a certificate of a Responsible Officer of the Borrower,
upon which the Administrative Agent may rely) of reducing the “effective yield”
(taking into account, for example, upfront fees, interest rate spreads, interest
rate benchmark floors and original issue discount, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans) to an amount less than the “effective yield” applicable to
the Initial Term B Loans (as such comparative yields are determined in the
reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices) and (y) any amendment, amendment and restatement,
mandatory assignment or other transaction that modifies the pricing terms of the
Initial Term B Loans which reduces the “effective yield” applicable to the
Initial Term B Loans, but which in each case does not include any refinancing
that involves an upsizing in connection with an acquisition by the Borrower or
any of its Subsidiaries (other than an Excluded Subsidiary) or other fundamental
change or any other transaction not otherwise permitted by this Agreement.

 

42

 

 

ARTICLE III
GENERAL LOAN PROVISIONS

 

SECTION 3.1                  Interest.

 

(a)                Interest Rate Options. Subject to the provisions of this
Section, at the election of the Borrower, the Initial Term Loans shall bear
interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate
plus the Applicable Margin (provided that the LIBOR Rate shall not be available
until three (3) Business Days after the Closing Date unless the Borrower has
delivered to the Administrative Agent a letter indemnifying the Lenders in the
manner set forth in Section 3.9 of this Agreement). The Borrower shall select
the rate of interest and Interest Period, if any, applicable to the Initial Term
B Loan at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 3.2.

 

(b)                Default Rate. Subject to Section 9.3, (i) immediately upon
the occurrence and during the continuance of an Event of Default under Section
9.1(a), (b), (i) or (j), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, (B) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans, (C) all
outstanding Base Rate Loans and other Obligations arising hereunder or under any
other Loan Document shall bear interest at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (D) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.

 

(c)                Interest Payment and Computation. Interest on each Base Rate
Loan shall be due and payable in arrears on the last Business Day of each
calendar quarter commencing December 31, 2018; and interest on each LIBOR Rate
Loan shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period; provided that
accrued and unpaid interest up to but excluding the Amendment No. 1 Effective
Date for the Initial Term Loans (including the Converted Initial Loans) shall be
due and payable on the Amendment No. 1 Effective Date. All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365/366-day year).

 

(d)                Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

 



43

 

 

SECTION 3.2                 Notice and Manner of Conversion or Continuation of
Loans. Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or
a whole multiple of $1,000,000 in excess thereof into Base Rate Loans or (ii)
continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Initial Term Loans as provided above, the
Borrower shall give the Administrative Agent irrevocable prior written notice in
the form attached as Exhibit D (a “Notice of Conversion/Continuation”) not later
than 11:00 a.m. three (3) Business Days before the day on which a proposed
conversion or continuation of such Initial Term Loan is to be effective
specifying (A) the Initial Term Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Initial Term Loans to be converted or continued, and (D) the Interest Period to
be applicable to such converted or continued LIBOR Rate Loan. If the Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Base Rate Loan. Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan. If the Borrower requests
a conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. The Administrative Agent shall promptly notify the applicable Lenders of
such Notice of Conversion/Continuation.

 

SECTION 3.3                Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Engagement Letter and the Administrative Agent’s
Fee Letter. The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

 

SECTION 3.4                 Manner of Payment. Each payment by the Borrower on
account of the principal of or interest on the Term Loans or of any fee,
commission or other amounts payable to the Lenders under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the applicable Lenders entitled to such payment in Dollars, in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 9.1, but for all other purposes shall be deemed to have been made on the
next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its ratable share (or other applicable share as
provided herein) of such payment and shall wire advice of the amount of such
credit to each Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 3.9,
3.10, 3.11 or 11.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to the definition of Interest Period, if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment. Notwithstanding the
foregoing, if there exists a Defaulting Lender each payment by the Borrower to
such Defaulting Lender hereunder shall be applied in accordance with Section
3.14(a)(ii).

 



44

 

 

SECTION 3.5                  Evidence of Indebtedness. The Term Loans made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Term Loans made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Term Loan Note which shall evidence such Lender’s Term Loans in addition to such
accounts or records. Each Lender may attach schedules to its Term Loan Note and
endorse thereon the date, amount and maturity of its Term Loan and payments with
respect thereto.

 

SECTION 3.6                  Sharing of Payments by Lenders. If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Term Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Term Loans and accrued interest
thereon or other such obligations (other than pursuant to Sections 3.9, 3.10,
3.11 or 11.3) greater than its pro rata share thereof as provided herein, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Term Loans and such other obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Term Loans and
other amounts owing them; provided that:

 

(i)                 if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and

 

(ii)               the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Term Loans to any assignee or participant, other than, except to the
extent provided in Section 11.9(g), to the Borrower or any of its Subsidiaries
or Affiliates (as to which the provisions of this paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

45

 

 

SECTION 3.7                  Administrative Agent’s Clawback.

 

(a)                Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender (i) in
the case of Base Rate Loans, not later than 12:00 noon on the date of any
proposed borrowing and (ii) otherwise, prior to the proposed date of any
borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with this
Agreement and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the daily average Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Term Loan included in such borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)                Payments by the Borrower; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(c)                Nature of Obligations of Lenders. The obligations of the
Lenders under this Agreement to make Term Loans are several and are not joint or
joint and several. The failure of any Lender to make available its ratable
portion of any Term Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its ratable portion of
such Term Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its ratable portion of
such Term Loan available on the borrowing date.

 

SECTION 3.8                 Changed Circumstances.

 

(a)                Circumstances Affecting LIBOR Rate Availability. Unless and
until a Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Term Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error), and shall have notified the Administrative Agent
accordingly, that the LIBOR Rate does not adequately and fairly reflect the cost
to such Lenders of making or maintaining such Term Loans during such Interest
Period, then the Administrative Agent shall promptly give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans and the right of the Borrower to convert any Term Loan to or continue
any Term Loan as a LIBOR Rate Loan shall be suspended, and the Borrower shall
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon (subject to Section 3.1(d)), on the last day of the then current
Interest Period applicable to such LIBOR Rate Loan; or (B) convert the then
outstanding principal amount of each such LIBOR Rate Loan to a Base Rate Loan as
of the last day of such Interest Period.

 

46

 

 

(b)                Laws Affecting LIBOR Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Term Loan to a LIBOR Rate Loan or continue any Term Loan
as a LIBOR Rate Loan shall be suspended and thereafter the Borrower may select
only Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Term Loan shall immediately be converted to a
Base Rate Loan for the remainder of such Interest Period.

 

(c)                Alternative Rate of Interest. Notwithstanding anything to the
contrary in Section 3.8(a) above, if the Administrative Agent has made the
determination (such determination to be conclusive absent manifest error) that
(i) the circumstances described in Section 3.8(a)(i) or (a)(ii) have arisen and
that such circumstances are unlikely to be temporary, (ii) any applicable
interest rate specified herein is no longer a widely recognized benchmark rate
for newly originated loans in the U.S. syndicated loan market in the applicable
currency or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 3.8(a)(i), (a)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Required Lenders
(either directly or through the Administrative Agent) notify the Borrower that
the Replacement Rate does not adequately and fairly reflect the cost to the
Lenders of funding or maintaining the Term Loans bearing interest at the
Replacement Rate. In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Loan Documents shall be amended
solely with the consent of the Administrative Agent and the Borrower, as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 3.8(c). Notwithstanding anything to the contrary
in this Agreement or the other Loan Documents (including, without limitation,
Section 11.2), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects). To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (c), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

 



47

 

 

SECTION 3.9                Indemnity. The Borrower hereby indemnifies each of
the Lenders against any loss or expense (including any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain a LIBOR
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Term Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow or continue a LIBOR
Rate Loan or convert to a LIBOR Rate Loan on a date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation or (c) due to any
payment, prepayment or conversion of any LIBOR Rate Loan on a date other than
the last day of the Interest Period therefor. The amount of such loss or expense
shall be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its ratable portion of the LIBOR Rate Loans
in the London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error. For the avoidance of doubt, notwithstanding the foregoing, no
Lender shall demand, and the Borrower shall not be obliged to make, any funding
loss payments pursuant to this Section 3.9 with respect to the payment of
accrued interest on the Amendment No. 1 Effective Date with respect to the
Converted Initial Loans.

 

SECTION 3.10               Increased Costs.

 

(a)                Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate);

 

(ii)               subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)             impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Rate Loans made by such Lender; and the result of any of the foregoing shall be
to increase the cost to such Lender or such other Recipient of making,
converting to, continuing or maintaining any Term Loan (or of maintaining its
obligation to make any such Term Loan) or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender or other Recipient, the Borrower shall promptly pay to any such Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 



48

 

 

(b)                Capital Requirements. If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Term Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time upon written request of such Lender
the Borrower shall promptly pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)                Certificates for Reimbursement. A certificate of a Lender or
other Recipient setting forth the amount or amounts necessary to compensate such
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)                Delay in Requests. Failure or delay on the part of any Lender
or other Recipient to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such other Recipient’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate any Lender or any other Recipient pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or such other Recipient, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or such other Recipient’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

SECTION 3.11               Taxes.

 

(a)                Defined Terms. For purposes of this Section 3.11, the term
“Applicable Law” includes FATCA.

 

(b)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Credit Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section), the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 



49

 

 

(c)                Payment of Other Taxes by the Credit Parties. The Credit
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)                Indemnification by the Credit Parties. The Credit Parties
shall, jointly and severally, indemnify each Recipient, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

 

(e)                Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 11.9(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                 Evidence of Payments. As soon as practicable after any
payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 3.11, such Credit Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(g)                Status of Lenders.

 

(i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.11(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

50

 

 

(ii)               Without limiting the generality of the foregoing:

 

(A)              Any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-BEN-E,
as applicable establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-BEN-E, as applicable establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)       executed copies of IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-BEN-E, as applicable; or

 

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

 

51

 

 

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)              if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.11
(including by the payment of additional amounts pursuant to this Section 3.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                 Survival. Each party’s obligations under this Section 3.11
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Term Loan Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 



52

 

 

SECTION 3.12               Mitigation Obligations; Replacement of Lenders.

 

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.10, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.11, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different Lending Office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.10 or Section 3.11, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)                Replacement of Lenders. If any Lender requests compensation
under Section 3.10, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.11, and, in each case, such Lender
has declined or is unable to designate a different Lending Office in accordance
with Section 3.12(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.9), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.10 or Section 3.11) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)                 the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.9;

 

(ii)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Term Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.9) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any amounts under Section
2.4(c));

 

(iii)             in the case of any such assignment resulting from a claim for
compensation under Section 3.10 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)              such assignment does not conflict with Applicable Law; and

 

(v)                in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 



53

 

 

SECTION 3.13               Incremental Loans.

 

(a)                At any time after the Closing Date, the Borrower may by
written notice to the Administrative Agent elect to request the establishment of
one or more incremental term loan commitments (any such incremental term loan
commitment, an “Incremental Term Loan Commitment”) to make up to three (3)
additional term loans, including a borrowing of an additional term loan the
principal amount of which will be added to the outstanding principal amount of
the existing Class of Term Loans with the latest maturity date (any such
additional term loan, an “Incremental Term Loan”); provided that (i) the total
aggregate principal amount of such Incremental Term Loan Commitment shall not
exceed the Incremental Term Loan Limit and (ii) the total aggregate amount for
each Incremental Term Loan Commitment (and the Incremental Term Loans made
thereunder) shall not, unless otherwise agreed to by the Administrative Agent,
be less than a minimum principal amount of $10,000,000 or, if less, the
remaining amount permitted pursuant to the foregoing clause (i). Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that any Incremental Term Loan Commitment shall be effective,
which shall be a date not less than ten (10) Business Days after the date on
which such notice is delivered to Administrative Agent (or such later date as
may be approved by the Administrative Agent). The Borrower may invite any
Lender, any Affiliate of any Lender and/or any Approved Fund, and/or any other
Person reasonably satisfactory to the Administrative Agent, to provide an
Incremental Term Loan Commitment or any portion thereof (any such Person, an
“Incremental Lender”). Any proposed Incremental Lender offered or approached to
provide all or a portion of any Incremental Term Loan Commitment may elect or
decline, in its sole discretion, to provide such Incremental Term Loan
Commitment. Any Incremental Term Loan Commitment shall become effective as of
such Increased Amount Date; provided that, subject to Section 1.11, each of the
following conditions has been satisfied or waived as of such Increased Amount
Date:

 

(A)              no Default or Event of Default shall exist on such Increased
Amount Date immediately before or immediately after giving effect to (x) any
Incremental Term Loan Commitment and the making of any Incremental Term Loans
pursuant thereto, (y) any permanent repayment of Indebtedness consummated in
connection therewith and (z) any Permitted Acquisition consummated in connection
therewith;

 

(B)              the Administrative Agent and the Lenders shall have received
from the Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the Financial Covenant based on the financial statements
most recently delivered pursuant to Section 6.1(a) or 6.1(b), as applicable,
both before and after giving effect (on a Pro Forma Basis) to (x) any
Incremental Term Loan Commitment and the making of any Incremental Term Loans
pursuant thereto (with any Incremental Term Loan Commitment being deemed to be
fully funded), (y) any permanent repayment of Indebtedness consummated in
connection therewith and (z) any Permitted Acquisition consummated in connection
therewith;

 

(C)              each of the representations and warranties contained in
Articles V and VIII shall be true and correct in all material respects, except
to the extent any such representation and warranty is qualified by materiality
or reference to Material Adverse Effect, in which case, such representation and
warranty shall be true, correct and complete in all respects, on such Increased
Amount Date with the same effect as if made on and as of such date (except for
any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date);

 



54

 

 

(D)              the proceeds of any Incremental Term Loans shall be used for
general corporate purposes of the Credit Parties (including Permitted
Acquisitions);

 

(E)               each Incremental Term Loan Commitment (and the Incremental
Term Loans made thereunder) shall constitute Obligations of the Borrower and
shall be secured and guaranteed with the other Term Loans on a pari passu basis;

 

(F)              in the case of each Incremental Term Loan (the terms of which
shall be set forth in the relevant Lender Joinder Agreement):

 

(1)       such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term
Loan and the Borrower, but will not in any event have a shorter weighted average
life to maturity than the remaining weighted average life to maturity of the
Initial Term Loan or a maturity date earlier than the Term Loan Maturity Date;

 

(2)       the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the applicable Incremental Lenders
and the Borrower on the applicable Increased Amount Date; provided that if the
Applicable Margin in respect of any Incremental Term Loan exceeds the Applicable
Margin for the Initial Term B Loan by more than 0.50%, then the Applicable
Margin for the Initial Term B Loan shall be increased so that the Applicable
Margin in respect of such Initial Term B Loan is equal to the Applicable Margin
for the Incremental Term Loan minus 0.50%; provided further in determining the
Applicable Margin(s) applicable to each Incremental Term Loan and the Applicable
Margin(s) for the Initial Term B Loan, (A) original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by the Borrower to the Lenders under such Incremental Term Loan or the Initial
Term B Loan in the initial primary syndication thereof shall be included (with
OID being equated to interest based on assumed four-year life to maturity) and
(B) customary arrangement or commitment fees payable to any Arranger (or its
affiliates) in connection with the Initial Term B Loan or to one or more
arrangers (or their affiliates) of any Incremental Term Loan shall be excluded
(it being understood that the effects of any and all interest rate floors shall
be included in determining Applicable Margin(s) under this provision); and

 

(3)       except as provided above, all other terms and conditions applicable to
any Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term B Loan, shall be reasonably
satisfactory to the Administrative Agent and the Borrower (provided that such
other terms and conditions shall not be materially more favorable to the Lenders
under any Incremental Term Loans than such other terms and conditions under the
Initial Term B Loans);

 

(G)             any Incremental Lender making any Incremental Term Loan shall be
entitled to the same voting rights as the existing Lenders under the Term Loan
Facility;

 

(H)              such Incremental Term Loan Commitments shall be effected
pursuant to one or more Lender Joinder Agreements executed and delivered by the
Borrower, the Administrative Agent and the applicable Incremental Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 3.13); and

 



55

 

 

(I)                 the Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents (including, without limitation, a
resolution duly adopted by the board of directors (or equivalent governing body)
of each Credit Party authorizing such Incremental Term Loan and/or Incremental
Term Loan Commitment) and such written consent or acknowledgement, if any, from
each Agency with respect to such Incremental Term Loan as may be necessary or
reasonably requested by Administrative Agent in connection with any such
transaction (which such consents or acknowledgments shall be in form and
substance reasonably satisfactory to the Administrative Agent and the
Incremental Lenders).

 

(b)           (i)              The Incremental Term Loans shall be deemed to be
Term Loans; provided that any such Incremental Term Loan that is not added to
the outstanding principal balance of a pre-existing Term Loan shall be
designated as a separate Class of Term Loans for all purposes of this Agreement.

 

(ii)             The Incremental Lenders shall be included in any determination
of the Required Lenders and, unless otherwise agreed, the Incremental Lenders
will not constitute a separate voting class for any purposes under this
Agreement.

 

(c)           On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.

 

SECTION 3.14               Defaulting Lenders.

 

(a)                Defaulting Lender Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:

 

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and Section 11.2.

 

(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article IX or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 11.4 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Term Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Term Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (2) such Term Loans were made at a time when the conditions set forth
in Section 4.1 were satisfied or waived, such payment shall be applied solely to
pay the Term Loans of all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Term Loans of such Defaulting Lender until
such time as all Term Loans are held by the Lenders pro rata in accordance with
the applicable ratable shares of such Term Loans. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 



56

 

 

(b)                Defaulting Lender Cure. If the Borrower and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Term Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Term Loans to be held pro rata by the Lenders in accordance with the Term Loan
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

SECTION 3.15               Extension of Term Loan Maturity Date.

 

(a)                The Borrower may, upon written notice to the Administrative
Agent (an “Extension Request”), which shall promptly notify the applicable Class
of Lenders, request one or more extensions of the maturity date applicable to
the Term Loans of such Class (each, an “Existing Term Loan Tranche” and the
extended loans of such Class, the “Extended Term Loans”) then in effect (such
existing maturity date applicable to such Class of Term Loans being the
“Existing Term Loan Maturity Date”) to a date specified in such Extension
Request.

 

(b)                Each Extension Request shall specify (i) the date on which
the Borrower proposes that the extension shall be effective, which shall be a
date not less than ten (10) Business Days nor more than thirty (30) days after
the date of such Extension Request (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion), (ii) the Existing Term
Loan Tranche to be extended, (iii) the amount of the Existing Term Loan Tranche
that is subject to such Extension Request and (iv) the proposed maturity date of
such Extended Term Loan. Within the time period specified in such Extension
Request, each applicable Lender shall notify the Administrative Agent whether it
consents to such extension (which consent may be given or withheld in such
Lender’s sole and absolute discretion). Each Lender of the Existing Term Loan
Tranche shall be offered the opportunity to participate in such extension on a
pro rata basis and on the same terms and conditions as each other Lender of the
Existing Term Loan Tranche pursuant to procedures established by, or reasonably
acceptable to, the Administrative Agent and the Borrower. Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the Borrower and
the applicable Lenders of such Lenders’ responses. If the aggregate principal
amount of the Existing Term Loan Tranche in respect of which the applicable
Lenders shall have accepted the Extension Request exceeds the amount set forth
in such Extension Request, then the Term Loans of the Existing Term Loan Tranche
shall be extended ratably up to such maximum amount based on the respective
principal amounts with respect to which such Lenders have accepted such
Extension Request.

 



57

 

 

(c)                The maturity date applicable to any Class of Term Loans shall
be extended only with respect to such Existing Term Loan Tranche held by such
Lenders that have consented thereto (it being understood and agreed that no
other Lender consents shall be required hereunder for such extensions). If so
extended, the scheduled maturity date with respect to the Term Loans of the
relevant Class so extended shall be the date specified in the Extension Request,
which shall become the new maturity date of the applicable Class of Term Loans
established pursuant to such extension (such maturity date for the Term Loans so
affected, the “Extended Term Loan Maturity Date”). The Administrative Agent
shall promptly confirm to the applicable Lenders such extension, specifying the
effective date of such extension (the “Extension Effective Date”) and the
Extended Term Loan Maturity Date (after giving effect to such extension)
applicable to the Extended Term Loans.

 

(d)                The proposed terms of the Extended Term Loans to be
established shall be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:

 

(i)                 the maturity date of the Extended Term Loans shall be later
than the maturity date of the applicable Existing Term Loan Tranche;

 

(ii)               the weighted average life to maturity of the Extended Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the Term Loans of such Existing Term Loan Tranche;

 

(iii)             the “effective yield” with respect to the Extended Term Loans
(whether in the form of interest rate margin, upfront fees, original issue
discount, interest rate floors or otherwise) may be different than the
“effective yield” for the Term Loans of such Existing Term Loan Tranche, in each
case, to the extent provided in the applicable Extension Amendment;

 

(iv)              the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the final maturity date of the Term
Loans that are in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and

 

(v)                Extended Term Loans may have call protection as may be agreed
by the Borrower and the Lenders thereof; and

 

(vi)              the Extended Term Loans may participate on a pro rata or less
than pro rata (but not greater than pro rata) basis in (A) mandatory prepayments
with the other Term Loans and (B) to the extent that any Term Loans under the
Existing Term Loan Tranche remain outstanding, any voluntary prepayments of the
Term Loans outstanding under the Existing Term Loan Tranche (it being understood
and agreed that the Extended Term Loans may not be voluntarily prepaid without a
corresponding voluntary repayment of the Term Loans outstanding under the
Existing Term Loan Tranche from which they were extended).

 



58

 

 

(e)                As a condition precedent to such extension, (i) the
representations and warranties contained in Article V made by the Borrower that
are qualified by materiality or Material Adverse Effect shall be true and
correct, and the representations that are not so qualified shall be true and
correct in all material respects, in each case on and as of the Extension
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date, and no Default or Event of Default exists or will exist as of the
Extension Effective Date, (ii) the terms of such Extended Term Loans shall
comply with clause (d) of this Section and (iii) the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower signed by a Responsible
Officer and dated as of the Extension Effective Date certifying as to the
conditions described in sub-clause (i) of this clause (e).

 

(f)                 Notwithstanding the terms of Section 11.2, the Borrower and
the Administrative Agent shall be entitled (without the consent of any other
Lenders except to the extent required above under this Section) to enter into
any amendments (an “Extension Amendment”) to this Agreement that the
Administrative Agent believes are necessary to appropriately reflect, or provide
for the integration of, any extension of the maturity date and other amendments
applicable to any Class of Term Loans pursuant to this Section 3.15.

 

(g)                Notwithstanding the terms of Sections 3.13, 3.15 and 3.16, in
no event shall there be more than four (4) (or such other amount as may be
agreed by the Administrative Agent) Classes of Term Loans (including the Initial
Term Loans, any Incremental Term Loans, any Extended Term Loans and any
Refinancing Term Loans) under this Agreement.

 

SECTION 3.16               Refinancing Term Loans.

 

(a)               Notwithstanding anything to the contrary in this Agreement,
the Borrower may by written notice to the Administrative Agent request the
establishment of one or more additional tranches or Classes of term loans under
this Agreement (“Refinancing Term Loans”) which refinance, renew, replace,
defease or refund (collectively, “Refinance”) one or more Classes of Term Loans
under this Agreement; provided that:

 

(i)                 no Default or Event of Default has occurred and is
continuing or would result therefrom;

 

(ii)               the principal amount of such Refinancing Term Loans may not
exceed the aggregate principal amount of the Term Loans being Refinanced plus
accrued and unpaid interest and fees thereon, any prepayment premiums applicable
thereto and reasonable fees, costs and expenses incurred in connection
therewith;

 

(iii)             the Net Cash Proceeds of such Refinancing Term Loans shall be
applied, concurrently or substantially concurrently with the incurrence thereof,
solely to the repayment of the outstanding amount of one or more Classes of Term
Loans being Refinanced thereby;

 

(iv)              each Class of Refinancing Term Loans shall be in an aggregate
amount of $5,000,000 or any whole multiple of $1,000,000 in excess thereof (or
such other amount necessary to repay any Class of outstanding Term Loans in
full);

 

(v)                the final maturity date of such Refinancing Term Loans shall
not be earlier than the maturity date of the Term Loans being Refinanced, and
the weighted average life to maturity of such Refinancing Term Loans shall be no
earlier than the then remaining weighted average life to maturity of each Class
of Term Loans being Refinanced;

 



59

 

 

(vi)              subject to clause (v) above, such Refinancing Term Loans shall
have pricing (including interest rates, fees and premiums), amortization,
optional prepayment, mandatory prepayment and redemption terms as may be agreed
to by the Borrower and the relevant Refinancing Term Lenders, so long as, in the
case of any mandatory prepayment or redemption provisions, such Refinancing Term
Loans do not participate on a greater basis in any such prepayments as compared
to the Term Loans being Refinanced;

 

(vii)            all other terms applicable to such Refinancing Term Loans shall
be substantially identical to, or (taken as a whole) be otherwise not more
favorable to (as reasonably determined by the Borrower) the lenders providing
such Refinancing Term Loans than those applicable to the then outstanding Term
Loans, except to the extent such covenants and other terms apply solely to any
period after the latest final maturity date of the Term Loans existing at the
time of such refinancing or replacement;

 

(viii)          such Refinancing Term Loans shall not be secured by (i) Liens on
assets other than assets securing the Indebtedness being Refinanced or (ii)
Liens having a higher priority than the Liens, if any, securing the Indebtedness
being Refinanced;

 

(ix)              no Subsidiary is a borrower or a guarantor with respect to
such Refinancing Term Loans unless such Subsidiary is a Credit Party which shall
have previously or substantially concurrently guaranteed the Secured
Obligations; and

 

(x)                no existing Lender shall be required to provide any
Refinancing Term Loans.

 

(b)                Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
be made, which shall be a date reasonably acceptable to the Administrative
Agent.

 

(c)                The Borrower may approach any Lender or any other Person that
would be an Eligible Assignee of Term Loans pursuant to Section 11.9 to provide
all or a portion of the Refinancing Term Loans (each a “Refinancing Term
Lender”); provided that any Lender offered or approached to provide all or a
portion of the Refinancing Term Loans may elect or decline, in its sole
discretion, to provide a Refinancing Term Loan. Any Refinancing Term Loans made
on any Refinancing Effective Date shall be designated a series (a “Refinancing
Term Loan Series”) of Refinancing Term Loans for all purposes of this Agreement;
provided that any Refinancing Term Loans may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established Refinancing Term Loan Series of Refinancing Term Loans made to the
Borrower.

 

(d)                The Administrative Agent and the Lenders hereby consent to
the transactions contemplated by this Section 3.16 (including, for the avoidance
of doubt, the payment of interest, fees, amortization or premium in respect of
the Refinancing Term Loans on the terms specified by the Borrower) and hereby
waive the requirements of this Agreement (including Section 3.6 and Section
11.2) or any other Loan Document that may otherwise prohibit such Refinancing or
any other transaction contemplated by this Section 3.16. The Refinancing Term
Loans shall be established pursuant to Refinancing Amendment and such
Refinancing Amendment shall be binding on the Lenders, the Administrative Agent,
the Credit Parties party thereto and the other parties hereto without the
consent of any other Lender and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 3.16, including in order to establish new tranches or sub-tranches in
respect of the Refinancing Term Loans and such technical amendments as may be
necessary or appropriate in connection therewith and to adjust the amortization
set forth in Section 2.3 (insofar as such schedule relates to payments due to
Lenders the Term Loans of which are Refinanced; provided that no such amendment
shall reduce the pro rata share of any such payment that would have otherwise
been payable to the Lenders holding Term Loans which are not being Refinanced).
The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of conditions substantially consistent with the
conditions in Section 4.1 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date (conformed as appropriate) reasonably satisfactory
to the Administrative Agent, (ii) reaffirmation agreements and/or such
amendments to the Security Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Refinancing Term Loan is
provided with the benefit of the applicable Loan Documents, and (iii) written
consent or acknowledgment from each Agency with respect to such Refinancing Term
Loans (which such consents or acknowledgments shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Refinancing Term
Lenders).

 



60

 

 

(e)                Notwithstanding the terms of Sections 3.13, 3.15 and 3.16, in
no event shall there be more than four (4) (or such other amount as may be
agreed by the Administrative Agent) Classes of term loans (including the Initial
Term Loans, any Incremental Term Loans, any Extended Term Loans and any
Refinancing Term Loans) under this Agreement.

 

ARTICLE IV

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 4.1                  Conditions to Closing and Initial Term Loan. The
obligation of the Lenders to close this Agreement and to make the Initial Term
Loan is subject to the satisfaction of each of the following conditions:

 

(a)                Executed Loan Documents. This Agreement, a Term Loan Note in
favor of each Lender requesting a Term Loan Note and the Security Documents,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.

 

(b)                Closing Certificates; Etc. The Administrative Agent shall
have received each of the following in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)                 Officer’s Certificate. A certificate from a Responsible
Officer of the Borrower to the effect that (A) all representations and
warranties of the Credit Parties contained in this Agreement and the other Loan
Documents are true, correct and complete in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true, correct and complete in all respects); (B) none of the
Credit Parties is in violation of any of the covenants contained in this
Agreement and the other Loan Documents; (C) after giving effect to the
Transactions, no Default or Event of Default has occurred and is continuing; (D)
since December 31, 2017, no event has occurred or condition arisen, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect; and (E) each of the Credit Parties, as
applicable, has satisfied each of the conditions set forth in this Section 4.1.

 



61

 

 

(ii)               Certificate of Secretary of each Credit Party. A certificate
of a Responsible Officer of each Credit Party certifying as to the incumbency
and genuineness of the signature of each officer of such Credit Party executing
Loan Documents to which it is a party and certifying that attached thereto is a
true, correct and complete copy of (A) the articles or certificate of
incorporation or formation (or equivalent), as applicable, of such Credit Party
and all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 4.1(b)(iii).

 

(iii)             Certificates of Good Standing. Certificates as of a recent
date of the good standing of each Credit Party under the laws of its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, and, to the extent requested by the Administrative Agent, each other
jurisdiction where such Credit Party is qualified to do business and, to the
extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.

 

(iv)              Opinions of Counsel. Opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the Administrative Agent and the Lenders).

 

(c)                Personal Property Collateral.

 

(i)                 Filings and Recordings. The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

 

(ii)               Pledged Collateral. The Administrative Agent shall have
received (A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

 

(iii)             Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, bankruptcy, tax
and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Credit Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).

 

(iv)              Property and Liability Insurance. The Administrative Agent
shall have received, in each case in form and substance reasonably satisfactory
to the Administrative Agent, evidence of property, business interruption and
liability insurance covering each Credit Party, evidence of payment of all
insurance premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.

 



62

 

 

(v)                Other Collateral Documentation. The Administrative Agent
shall have received any documents reasonably requested thereby or as required by
the terms of the Security Documents to evidence its security interest in the
Collateral (including, without limitation, any landlord waivers or collateral
access agreements, filings evidencing a security interest in any intellectual
property included in the Collateral, notices and assignments of claims required
under Applicable Laws, bailee or warehouseman letters or filings with any
applicable Governmental Authority).

 

(d)                Consents; Defaults.

 

(i)                 Governmental and Third Party Approvals. The Credit Parties
shall have received all material governmental, shareholder and third party
consents and approvals necessary (or any other material consents as determined
in the reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

 

(ii)               Agency Consents. Without limiting the generality of clause
(i) of this subsection, the Credit Parties shall have received (A) written
consent (and in the case of Ginnie Mae and HUD, acknowledgment) to the extent
required under the Agency Agreements or otherwise reasonably deemed necessary by
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, of each of Fannie Mae, Freddie Mac, Ginnie Mae, FHA, and
HUD (and to the extent applicable or required, each other Investor listed on
Schedule 4.1 hereto), to the granting of the security interests contemplated by
this Agreement and the other Loan Documents (including as relating to cash flows
derived from mortgage loan servicing rights and related fees and other
compensation) and the exercise by the Administrative Agent of its rights and
remedies as a secured party in connection therewith upon the occurrence of an
Event of Default, with evidence satisfactory to the Administrative Agent that
all conditions precedent to the effectiveness of such written consent provided
by each Agency have been fully satisfied and (B) written consent, in form and
substance satisfactory to the Administrative Agent, from (1) each lender (or any
agent authorized to act on behalf of the lenders) to each Subsidiary Credit Line
to the extent required by the terms of such Subsidiary Credit Line and (2) any
other Person whose consent is required as a condition to the consents otherwise
required by this subsection.

 

(iii)             No Injunction, Etc. No action, proceeding or investigation
shall have been instituted, threatened or proposed before any Governmental
Authority to enjoin, restrain, or prohibit, or to obtain substantial damages in
respect of, or which is related to or arises out of this Agreement or the other
Loan Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.

 

(e)                Material Contracts. The Administrative Agent shall have
received (i) a schedule identifying all of the Material Contracts of the Credit
Parties as of the Closing Date and (ii) if requested by the Administrative
Agent, copies of such Material Contracts certified by a Responsible Officer of
the Borrower to be true, correct and complete;

 



63

 

 

(f)                 Financial Matters.

 

(i)                 Financial Projections/Statements. The Administrative Agent
shall have received, in form and substance reasonably satisfactory to the
Arrangers, (A) projections prepared by management of the Borrower of balance
sheets, income statements and cash flow statements of the Credit Parties, which
shall not be inconsistent with any financial information or projections
previously delivered to the Arrangers, and (B) unaudited financial statements
for the fiscal quarter ended September 30, 2018.

 

(ii)               Financial Condition/Solvency Certificate. The Borrower shall
have delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent and certified as accurate by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, the Credit Parties, on a consolidated basis, are Solvent, (B)
attached thereto are calculations evidencing compliance on a Pro Forma Basis
after giving effect to the Transactions with the Asset Coverage Ratio as of the
Closing Date, (C) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Credit Parties and
(D) attached thereto as Annex A thereto is a list of each Excluded Subsidiary as
of the Closing Date and statement of the Consolidated EBITDA of such Excluded
Subsidiary and its Subsidiaries (for the four consecutive fiscal quarters ended
immediately prior to the Closing Date for which financial statements are
available and determined for this purpose as if all references in the definition
of “Consolidated EBITDA” and any definitions used therein to “Borrower and its
Subsidiaries” refer to such Excluded Subsidiary and its Subsidiaries).

 

(iii)             Production Report. The Administrative Agent shall have
received a loan origination and production report, in form and substance
reasonably satisfactory to the Administrative Agent (a “Production Report”),
most recently ended prior to the Closing Date for which financial statements are
available for the Credit Parties on a consolidated basis, providing summary
information with respect to all “CMBS” originations and other Agency Mortgage
Loan Transactions, loan brokerage volume, real estate equity placement volume
and advisory services volume for fiscal quarter most recently ended prior to the
Closing Date for which financial statements are available.

 

(iv)              Servicing Portfolio Report. The Administrative Agent shall
have received a consolidated report, in form and substance reasonably
satisfactory to the Administrative Agent (“Servicing Portfolio Report”) as of
the end of the fiscal quarter most recently ended prior to the Closing Date for
which financial statements are available, as to all Mortgage Loans the servicing
rights to which are owned by any of the Credit Parties (in each case, specified
by investor type, recourse and non-recourse, and with respect to Fannie Mae DUS
Mortgage Loans which are At Risk Mortgage Loans under a modified risk sharing
arrangement under the Fannie Mae DUS Program, a breakdown of specific loans and
balances which are subject to such risk sharing). The Servicing Portfolio Report
must, at a minimum, indicate which Mortgage Loans (1) are current and in good
standing, (2) are more than 30, 60 or 90 days past due, (3) are the subject of
pending bankruptcy or foreclosure proceedings, or (4) have been converted
(through foreclosure or other proceedings in lieu of foreclosure) into real
estate owned by a member of the Borrower’s consolidated group, and include, by
Mortgage Loan type (x) weighted average coupon, (y) weighted average maturity,
and (z) weighted average servicing fee.

 

(v)                Closing Ratios. The Arrangers will be reasonably satisfied
that the Asset Coverage Ratio will not be less than 3.75 to 1.00.

 



64

 

 

(vi)              Payment at Closing. The Borrower shall have paid or made
arrangements to pay contemporaneously with closing (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in Section
3.3 and any other accrued and unpaid fees or commissions due hereunder, (B) all
fees, charges and disbursements of counsel to Wells Fargo Securities, LLC
(directly to such counsel if requested by Wells Fargo Securities, LLC) to the
extent accrued and unpaid prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and such Arranger) and (C) to any other Person such amount as may be due thereto
in connection with the transactions contemplated hereby, including all taxes,
fees and other charges in connection with the execution, delivery, recording,
filing and registration of any of the Loan Documents.

 

(g)                Miscellaneous.

 

(i)                 Notice of Account Designation. The Administrative Agent
shall have received a Notice of Account Designation specifying the account or
accounts to which the proceeds of the Term Loans are to be disbursed.

 

(ii)               Existing Indebtedness. All existing Indebtedness of the
Credit Parties (excluding Indebtedness permitted pursuant to Section 7.1) shall
be repaid in full, all commitments (if any) in respect thereof shall have been
terminated and all guarantees therefor and security therefor shall be released,
and the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment, termination and release.

 

(iii)             Rating of the Term Loan Facility and the Borrower. The
Borrower shall have received recent Debt Ratings from S&P and Moody’s.

 

(iv)              PATRIOT Act, etc. The Borrower and each of the other Credit
Parties shall have provided to:

 

(A)              the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of any Anti-Money Laundering Laws, including, without limitation,
the PATRIOT Act, and any applicable “know your customer” rules and regulations;
and

 

(B)              to each Lender requesting the same with respect to each Credit
Party or Subsidiary thereof that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to such Credit Party or such Subsidiary,

 

in each case requested by the Administrative Agent or a Lender at least five (5)
Business Days prior to the Closing Date.

 

(v)                Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

 



65

 

 

(vi)              No Material Adverse Effect. Since December 31, 2017, no event
shall have occurred or condition arisen, either individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect.

 

(vii)            No Default. No Default or Event of Default shall exist, or
would result after giving effect to the Term Loans to be made on the Closing
Date.

 

(viii)          Subsidiary Credit Lines and Material Contract Default. No
default or event of default shall exist, or would result under any material
Subsidiary Credit Lines or Material Contracts after giving effect to the Term
Loans to be made on the Closing Date.

 

(ix)              Other Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make the Term Loans, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder that:

 

SECTION 5.1                  Organization; Power; Qualification. Each Credit
Party (a) is duly organized, validly existing and, where applicable, in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the power and authority to own its Properties and to carry on its
business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect. The jurisdictions in which each Credit Party is
organized and qualified to do business as of the Closing Date are described on
Schedule 5.1. No Credit Party nor any Subsidiary thereof is an EEA Financial
Institution.

 



66

 

 

SECTION 5.2                  Ownership; Voting Agreements. Each Subsidiary of
each Credit Party as of the Closing Date is listed on Schedule 5.2. As of the
Closing Date, the capitalization of each Credit Party and its Subsidiaries
consists of the number of shares, authorized, issued and outstanding, of such
classes and series, with or without par value, described on Schedule 5.2. All
outstanding shares have been duly authorized and validly issued and are fully
paid and nonassessable and not subject to any preemptive or similar rights,
except as described in Schedule 5.2. As of the Closing Date, there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Credit Party or any Subsidiary thereof,
except as described on Schedule 5.2. Each Excluded Subsidiary and the
Consolidated EBITDA of such Excluded Subsidiary and its Subsidiaries (for the
four consecutive fiscal quarters ended immediately prior to the Closing Date for
which financial statements are available and determined for this purpose as if
all references in the definition of “Consolidated EBITDA” and any definitions
used therein to “Borrower and its Subsidiaries” refer to such Excluded
Subsidiary and its Subsidiaries) is set forth on Annex A to the certificate
delivered to the Administrative Agent pursuant to Section 4.1(f)(ii). There are
no agreements or other arrangements between the shareholders of the Borrower
that would provide any shareholder or group of shareholders owning fifty percent
(50%) or less of the Equity Interests of the Borrower the ability to veto,
control or otherwise direct the actions of the Borrower.

 

SECTION 5.3                  Authorization; Enforceability. Each Credit Party
has the right, power and authority and has taken all necessary corporate and
other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party that is a party thereto, and each such document
constitutes the legal, valid and binding obligation of each Credit Party that is
a party thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

 

SECTION 5.4                  Compliance of Agreement, Loan Documents and
Borrowing with Laws, Etc. The execution, delivery and performance by each Credit
Party of the Loan Documents to which each such Person is a party, in accordance
with their respective terms, the Term Loans hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party or any Subsidiary thereof where
the failure to obtain such Governmental Approval or such violation could
reasonably be expected to have a Material Adverse Effect, (b) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Credit Party, (c)
conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Permitted Liens or (e)
require any consent or authorization of, filing with, or other act in respect
of, an arbitrator or Governmental Authority and no consent of any other Person
is required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any other Loan Document other than (i)
consents, authorizations, filings or other acts or consents such as have been
obtained or made and are in full force and effect (and copies of which have been
provided to the Administrative Agent prior to the date hereof), (ii) consents or
filings under the UCC, and (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office. Without limiting the
generality of the foregoing, all consents and approvals required from any Agency
(including, without limitation, FHA and HUD) under any of the Agency Agreements
and from any Investor under any of the Investor Agreements that are Material
Contracts have been obtained by the Credit Parties and provided to the
Administrative Agent pursuant to Section 4.1(d) and are in full force and
effect.

 



67

 

 

SECTION 5.5                  Compliance with Law; Governmental Approvals. Each
Credit Party (a) has all Governmental Approvals required by any Applicable Law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or, to its knowledge, threatened attack by direct or collateral proceeding, (b)
is in compliance with each Governmental Approval applicable to it and in
compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a), (b)
or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.6                  Tax Returns and Payments. Each Credit Party has
duly filed or caused to be filed all federal, state and other material tax
returns required by Applicable Law to be filed, and has paid, or made adequate
provision for the payment of, all federal, state and other material taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided
for on the books of the relevant Credit Party). Such returns accurately reflect
in all material respects all liability for taxes of any Credit Party for the
periods covered thereby. As of the Closing Date, except as set forth on Schedule
5.6, there is no ongoing audit or examination or, to its knowledge, other
investigation by any Governmental Authority of the tax liability of any Credit
Party. No Governmental Authority has asserted any Lien or other claim against
any Credit Party with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party and (b) Permitted Liens). The charges, accruals and
reserves on the books of each Credit Party in respect of federal, state and
other material taxes for all Fiscal Years and portions thereof since the
organization of any Credit Party are in the judgment of the Borrower adequate,
and the Borrower does not anticipate any additional taxes or assessments for any
of such years. No Credit Party or any Subsidiary (other than an Excluded
Subsidiary) is party to a tax sharing agreement.

 

SECTION 5.7                  Intellectual Property Matters. Each Credit Party
owns or possesses rights to use all franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are reasonably necessary to conduct its business. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Credit Party is liable to
any Person for infringement under Applicable Law with respect to any such rights
as a result of its business operations.

 

SECTION 5.8                  Environmental Matters.

 

(a)                The properties owned, leased or operated by each Credit Party
now or in the past do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which constitute
or constituted a violation of applicable Environmental Laws and which could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

 

(b)                Each Credit Party and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, except such non-compliance
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, and, to the knowledge of each Credit Party, there is no
contamination at, under or about such properties or such operations which could
materially interfere with the continued operation of such properties or
materially impair the fair saleable value thereof;

 

(c)                No Credit Party has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters, Hazardous Materials, or compliance with Environmental
Laws that, if adversely determined, could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, nor does any Credit
Party have knowledge or reason to believe that any such notice will be received
or is being threatened;

 



68

 

 

(d)                To its knowledge, Hazardous Materials have not been
transported or disposed of to or from the properties owned, leased or operated
by any Credit Party in violation of, or in a manner or to a location which could
give rise to liability under, Environmental Laws, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Laws, and which could reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect;

 

(e)                No judicial proceedings or governmental or administrative
action is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party is or will be named as a potentially
responsible party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any applicable Environmental Law with
respect to any Credit Party, with respect to any real property owned, leased or
operated by any Credit Party or operations conducted in connection therewith
that could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and

 

(f)                 There has been no release, or to its knowledge, threat of
release, of Hazardous Materials at or from properties owned, leased or operated
by any Credit Party, now or in the past, in violation of or in amounts or in a
manner that could give rise to liability under applicable Environmental Laws
that could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

 

SECTION 5.9                  Employee Benefit Matters.

 

(a)                As of the Closing Date, no Credit Party nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Employee
Benefit Plans other than those identified on Schedule 5.9;

 

(b)                Each Credit Party and each ERISA Affiliate is in compliance
with all applicable provisions of ERISA, the Code and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
any Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes
or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

 

(c)                As of the Closing Date, no Pension Plan has been terminated,
nor has any Pension Plan become subject to funding based benefit restrictions
under Section 436 of the Code, nor has any funding waiver from the IRS been
received or requested with respect to any Pension Plan, nor has any Credit Party
or any ERISA Affiliate failed to make any contributions or to pay any amounts
due and owing as required by Sections 412 or 430 of the Code, Section 302 of
ERISA or the terms of any Pension Plan on or prior to the due dates of such
contributions under Sections 412 or 430 of the Code or Section 302 of ERISA, nor
has there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan;

 



69

 

 

(d)                Except where the failure of any of the following
representations to be correct could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, no Credit Party nor any
ERISA Affiliate has: (i) engaged in a nonexempt prohibited transaction described
in Section 406 of the ERISA or Section 4975 of the Code, (ii) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid, (iii)
failed to make a required contribution or payment to a Multiemployer Plan, or
(iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code;

 

(e)                No Termination Event has occurred or is reasonably expected
to occur;

 

(f)                 Except where the failure of any of the following
representations to be correct could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, no proceeding, claim (other
than a benefits claim in the ordinary course of business), lawsuit and/or
investigation is existing or, to its knowledge, threatened concerning or
involving (i) any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by any Credit Party or any ERISA
Affiliate, (ii) any Pension Plan or (iii) any Multiemployer Plan;

 

(g)                No Credit Party is a party to any contract, agreement or
arrangement that could, solely as a result of the delivery of this Agreement or
the consummation of transactions contemplated hereby, result in the payment of
any “excess parachute payment” within the meaning of Section 280G of the Code;
and

 

(h)                As of the Closing Date the Borrower is not nor will be using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Benefit Plans in connection with the Term Loans.

 

SECTION 5.10               Margin Stock. No Credit Party is engaged principally
or as one of its activities in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin stock” (as each such term is defined
or used, directly or indirectly, in Regulation U of the Board of Governors of
the Federal Reserve System). No part of the proceeds of any of the Term Loans
will be used for purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors. Following the application of the proceeds of
each Term Loan, not more than twenty-five percent (25%) of the value of the
assets (either of the Borrower only or of the Credit Parties on a Consolidated
basis) subject to the provisions of Section 7.2 or Section 7.5 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
the Threshold Amount will be “margin stock”.

 

SECTION 5.11               Government Regulation. No Credit Party is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940) and no
Credit Party is, or after giving effect to any Term Loan will be, subject to
regulation under the Interstate Commerce Act, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.

 

SECTION 5.12               Material Contracts. Schedule 5.12 sets forth a
complete and accurate list of all Material Contracts of each Credit Party in
effect as of the Closing Date. Other than as set forth in Schedule 5.12, as of
the Closing Date, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, each Credit Party has delivered to the
Administrative Agent a true and complete copy of each Material Contract required
to be listed on Schedule 5.12 or any other Schedule hereto. As of the Closing
Date, no Credit Party (nor, to its knowledge, any other party thereto) is in
breach of or in default under any Material Contract in any material respect or
has received any notice of the intention of any other party thereto to terminate
any Material Contract.

 



70

 

 

SECTION 5.13               Employee Relations. As of the Closing Date, no Credit
Party is party to any collective bargaining agreement, nor has any labor union
been recognized as the representative of its employees except as set forth on
Schedule 5.13. The Borrower knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees.

 

SECTION 5.14               Burdensome Provisions. No Subsidiary of the Borrower
(other than an Excluded Subsidiary) is party to any agreement or instrument or
otherwise subject to any restriction or encumbrance that restricts or limits its
ability to make dividend payments or other distributions in respect of its
Equity Interests to the Borrower or any Subsidiary of the Borrower (other than
an Excluded Subsidiary) or to transfer any of its assets or properties to the
Borrower or any other Subsidiary of the Borrower (other than an Excluded
Subsidiary) in each case other than existing under or by reason of the Loan
Documents, Applicable Law or customary restrictions in any documentation
governing a Permitted Subsidiary Credit Line or Material Contract restricting
any sale, assignment, lease, conveyance, transfer or other disposition of all or
any substantial part of a Credit Party’s business which would not prevent the
granting of the Liens on the Collateral as contemplated by the Loan Documents.

 

SECTION 5.15               Financial Statements. The projections delivered
pursuant to Section 4.1(f)(i) were prepared in good faith on the basis of the
assumptions stated therein (after giving effect to the Transactions), which
assumptions are believed to be reasonable in light of then existing conditions
except that such financial projections (it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may vary from such projections).

 

SECTION 5.16               No Material Adverse Change. Since December 31, 2017,
no event has occurred or condition arisen, either individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.17               Solvency. The Credit Parties, on a Consolidated
basis, are Solvent. No transfer of property has been or will be made by any
Credit Party and no obligation has been or will be incurred by any Credit Party
in connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay or defraud either present or
future creditors of any Credit Party.

 

SECTION 5.18               Title to Properties. As of the Closing Date, the real
property listed on Schedule 5.18 constitutes all of the real property that is
owned, leased, subleased or used by any Credit Party. Each Credit Party has such
title to the real property owned or leased by it as is necessary or desirable to
the conduct of its business and valid and legal title to all of its personal
property and assets, except those which have been disposed of by the Credit
Parties subsequent to such date which dispositions have been in the ordinary
course of business or as otherwise expressly permitted hereunder.

 

SECTION 5.19               Litigation. There are no actions, suits or
proceedings pending nor, to their knowledge, threatened against or in any other
way relating adversely to or affecting any Credit Party or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.

 



71

 

 

SECTION 5.20               Anti-Terrorism; Anti-Money Laundering;
Anti-Corruption and Sanctions. No Credit Party nor any of its Subsidiaries or,
to their knowledge, any of their Related Parties (a) is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States (50 U.S.C. App. §§ 1 et seq.), (b) is in violation of (i)
the Trading with the Enemy Act, (ii) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) or any enabling legislation or executive order relating thereto or
(iii) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”), (c) is a
Sanctioned Person or currently the subject or target of any Sanctions, (D) has
its assets located in a Sanctioned Country, (E) directly, or indirectly, derives
revenues from investments in, or transactions with, Sanctioned Persons or (F) is
under administrative, civil or criminal investigation for an alleged violation
of, or received notice from or made a voluntary disclosure to any governmental
entity regarding a possible violation of, Anti-Corruption Laws, Anti-Money
Laundering Laws or Sanctions by a governmental authority that enforces Sanctions
or any Anti-Corruption Laws or Anti-Money Laundering Laws. No part of the
proceeds of any Term Loans hereunder will be unlawfully used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country, or in any
other manner that will result in any violation by any Person (including any
Lender, any Arranger or the Administrative Agent) of any Anti-Terrorism Laws,
any Anti-Corruption Laws, any Anti-Money Laundering Laws or any applicable
Sanctions.

 

SECTION 5.21               Absence of Defaults. No event has occurred or is
continuing (a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party under (i) any
Material Contract or (ii) any judgment, decree or order to which any Credit
Party is a party or by which any Credit Party or any of its properties may be
bound or which would require any Credit Party to make any payment thereunder
prior to the scheduled maturity date therefor that, in any case under this
clause (ii), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.22               Disclosure. Each Credit Party has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which any Credit Party is subject, and all other
matters known to them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. No financial statement,
material report, material certificate or other material information furnished
(whether in writing or orally) by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being recognized by the Lenders that projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections). As of the
Closing Date, all of the information included in any Beneficial Ownership
Certification is true and correct.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Term Loan
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries (other than the Excluded Subsidiaries) to:

 

SECTION 6.1                  Financial Statements and Budgets. Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

 



72

 

 

 

(a)                Annual Financial Statements. As soon as practicable and in
any event within ninety (90) days after the end of each Fiscal Year (commencing
with the Fiscal Year ending December 31, 2018), an audited Consolidated and
unaudited consolidating balance sheet of the Borrower and its Subsidiaries as of
the close of such Fiscal Year and audited Consolidated and unaudited
consolidating statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual Consolidated financial statements shall be audited by an independent
certified public accounting firm of recognized national standing acceptable to
the Administrative Agent, and accompanied by a report and opinion thereon by
such certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit or
with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP.

 

(b)                Quarterly Financial Statements. As soon as practicable and in
any event within sixty (60) days after the end of the first three fiscal
quarters of each Fiscal Year (commencing with the fiscal quarter ended March 31,
2019, an unaudited Consolidated and consolidating balance sheet of the Borrower
and its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated and consolidating statements of income and cash flows for the
fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated and consolidating basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year-end adjustments and the
absence of footnotes.

 

(c)                Annual Business Plan and Budget. As soon as practicable and
in any event within forty-five (45) days after the end of each Fiscal Year (or,
if earlier, 10 Business Days after board approval), a business plan and
operating and capital budget of the Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters, such plan to be prepared in accordance with
GAAP and to include, on a quarterly basis, the following: a quarterly operating
and capital budget, a projected income statement, statement of cash flows and
balance sheet, calculations demonstrating projected compliance with the
Financial Covenant and a report containing management’s discussion and analysis
of such budget with a reasonable disclosure of the key assumptions and drivers
with respect to such budget, accompanied by a certificate from a Responsible
Officer of the Borrower to the effect that such budget contains good faith
estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of the
Borrower and the other Credit Parties for such period.

 

(d)                Servicing Portfolio Reports. At each time financial
statements are delivered pursuant to Sections 6.1(a) or (b) (commencing with the
fiscal quarter ended December 31, 2018), a Servicing Portfolio Report as to all
Mortgage Loans the servicing rights to which are owned by any Credit Party and
included in the Collateral (in each case, specified by investor type, recourse
and non-recourse, and with respect to Fannie Mae DUS Mortgage Loans which are At
Risk Mortgage Loans under a modified risk sharing arrangement under the Fannie
Mae DUS Program, a breakdown of specific loans and balances which are subject to
such risk sharing). The Servicing Portfolio Report must, at a minimum, indicate
which Mortgage Loans (1) are current and in good standing, (2) are more than 30,
60 or 90 days past due, (3) are the subject of pending bankruptcy or foreclosure
proceedings, or (4) have been converted (through foreclosure or other
proceedings in lieu of foreclosure) into real estate owned by a member of the
Borrower’s consolidated group, and include, by Mortgage Loan type (x) weighted
average coupon, (y) weighted average maturity, and (z) weighted average
servicing fee.

 



73

 

 

(e)                Production Reports. At each time financial statements are
delivered pursuant to Sections 6.1(a) or (b) (commencing with the fiscal quarter
ended December 31, 2018), a Production Report, for the Credit Parties, providing
summary information with respect to all “CMBS” originations and other Agency
Mortgage Loan Transactions, loan brokerage volume, real estate equity placement
volume and advisory services volume for such Fiscal Quarter; provided, that in
no event shall such Production Report include client names, property address or
other specific identifying information relating to any loans described therein.

 

SECTION 6.2                  Certificates; Other Reports. Deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

 

(a)                at each time financial statements are delivered pursuant to
Sections 6.1(a) or (b) and, if a Default or Event of Default shall have occurred
and be continuing, at such other times as the Administrative Agent may
reasonably request, (i) a duly completed Officer’s Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower, (ii) a report containing management’s discussion and analysis
of such financial statements, (iii) a list of all Subsidiaries of the Borrower
that identifies each Excluded Subsidiary and the Consolidated EBITDA of such
Excluded Subsidiary and its Subsidiaries on a stand-alone basis (determined for
this purpose as if all references in the definition of “Consolidated EBITDA” and
any definitions used therein to “Borrower and its Subsidiaries” refer to such
Excluded Subsidiary and its Subsidiaries), attaching the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Excluded Subsidiaries from the related consolidated financial
statements, (iv) a list of all new Material Contracts entered into during the
most recently ended fiscal quarter (and, if requested by the Administrative
Agent, copies of such Material Contracts), (v) a list of any change in the
location of any Credit Party’s office or facility at which Collateral with a
fair market value of $1,500,000 or more is located (including the establishment
of any such new office or facility), and (vi) a list and description of any
Subsidiary Credit Lines entered into during the most recently ended fiscal
quarter (and, if requested by the Administrative Agent, copies of documentation
governing any such Subsidiary Credit Lines) and a description of any Permitted
Subsidiary Collateral securing such Subsidiary Credit Lines;

 

(b)                at each time financial statements are delivered pursuant to
Section 6.1(a), a certificate of the independent certified public accountants of
the Borrower certifying such financial statements that in connection with their
audit, nothing came to their attention that caused them to believe that the
Credit Parties failed to comply with the terms, covenants, provisions or
conditions of Section 7.14, insofar as they relate to financial and accounting
matters or, if such is not the case, specifying such non-compliance and its
nature and period of existence;

 

(c)                promptly upon receipt thereof, copies of all reports, if any,
submitted to any Credit Party, any Subsidiary thereof or any of their respective
boards of directors by their respective independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;

 

(d)                [RESERVED];

 

(e)                promptly after the assertion or occurrence thereof, notice of
any action or proceeding against or of any noncompliance by any Credit Party
thereof with any Environmental Law that could reasonably be expected to have a
Material Adverse Effect;

 

(f)                 promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

 



74

 

 

(g)                promptly, and in any event within five (5) Business Days
after receipt thereof by any Credit Party, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry outside the ordinary course of business by such agency regarding
financial or other operational results of any Credit Party;

 

(h)                promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender;

 

(i)                 with respect to each of the Fannie Mae Designated Loans and
the Freddie Mac Designated Loans which are subject to loss-sharing, written
notice within five (5) Business Days of any Credit Party’s receipt of notice
thereof from the applicable Agency, of any increases during the applicable
reporting period of the loss-levels associated with such loans;

 

(j)                 with respect to each of the Fannie Mae Designated Loans and
the Freddie Mac Designated Loans which are subject to loss-sharing, together
with the quarterly reports delivered pursuant to Section 6.1(d), written notice
of the loss determinations as set forth in the applicable final loss
settlement(s) and the amount(s) of such loss(es), if any;

 

(k)                written notice within five (5) Business Days (i) after notice
(A) of the revocation of any approvals of any Agency or (B) changes to the
approved mortgagee or approved servicer status with respect to the origination
or servicing of Mortgage Loans by such Credit Party or (ii) after any Credit
Party otherwise ceases to possess any Agency approval, but only if such events
could reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect;

 

(l)                 written notice within five (5) Business Days after any
non-ordinary course inspection or investigation of such Credit Party, Credit
Party files or Credit Party facilities by or at the request of any Agency;

 

(m)              [RESERVED];

 

(n)                promptly upon the request of the Administrative Agent, a
report, certified by a Responsible Officer of the Borrower, setting forth the
amount of all Permitted Guarantees and Permitted Subsidiary Credit Lines and the
Realizable Value of the assets that secure the Indebtedness Guaranteed by each
Permitted Guarantee or Permitted Subsidiary Credit Line, as applicable;

 

(o)                on an annual basis with the delivery of the financial
statements required by Section 6.1(a) above and promptly upon the election by
the Borrower to utilize the Available Amount in connection with a transaction
otherwise permitted under this Agreement, a duly completed certificate signed by
a Responsible Officer of the Borrower, which shall set forth reasonably detailed
calculations the amount of the Available Amount immediately prior to such
election and the amount thereof elected to be so applied; and

 

(p)                such other information regarding the operations, business
affairs and financial condition of any Credit Party or any Subsidiary thereof as
the Administrative Agent or any Lender may reasonably request.

 



75

 

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 11.1; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of any of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
SyndTrak Online or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, means that the word “PUBLIC” shall appear prominently on
the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

SECTION 6.3                  Notice of Litigation and Other Matters. Promptly
(but in no event later than ten (10) days after any Responsible Officer of any
Credit Party obtains knowledge thereof) notify the Administrative Agent in
writing of (which shall promptly make such information available to the Lenders
in accordance with its customary practice):

 

(a)                the occurrence of any Default or Event of Default;

 

(b)                the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving any Credit Party or any of its
properties, assets or businesses in each case that could reasonably be expected
to result in a Material Adverse Effect;

 

(c)                any notice of any violation received by any Credit Party from
any Governmental Authority including, without limitation, any notice of
violation of Environmental Laws which in any such case could reasonably be
expected to have a Material Adverse Effect;

 

(d)                any labor controversy that has resulted in, or threatens to
result in, a strike or other work action against any Credit Party;

 

(e)                any attachment, judgment, lien, levy or order exceeding the
Threshold Amount that may be assessed against any Credit Party;

 

(f)                 any event which constitutes or which with the passage of
time or giving of notice or both would constitute a default or event of default
under any Material Contract to which any of the Credit Parties is a party or by
which any of the Credit Parties or any of their respective properties may be
bound which could reasonably be expected to have a Material Adverse Effect;

 



76

 

 

(g)                (i) any unfavorable determination letter from the IRS
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by any Credit
Party or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan
or to have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA;

 

(h)                any event which makes any of the representations set forth in
Articles V or VIII that is subject to materiality or Material Adverse Effect
qualifications inaccurate in any respect or any event which makes any of the
representations set forth in Article V or VIII that is not subject to
materiality or Material Adverse Effect qualifications inaccurate in any material
respect; and

 

(i)                 any announcement by Moody’s or S&P of any change in a Debt
Rating.

 

Each notice pursuant to Section 6.3 (other than Section 6.3(i)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

SECTION 6.4                  Preservation of Corporate Existence and Related
Matters. Except as permitted by Section 7.4, preserve and maintain its separate
corporate existence or equivalent form and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 6.5                  Maintenance of Property and Licenses.

 

(a)                In addition to the requirements of any of the Security
Documents, protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case except as
such action or inaction could not reasonably be expected to result in a Material
Adverse Effect.

 

(b)                Maintain, in full force and effect, each and every license,
permit, certification, qualification, approval, right or franchise issued by any
Governmental Authority (each a “License”) required for each of them to conduct
their respective businesses as presently conducted, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 



77

 

 

SECTION 6.6                  Insurance. Maintain insurance with financially
sound and reputable insurance companies against at least such risks and in at
least such amounts as are customarily maintained by similar businesses and as
may be required by Applicable Law and as are required by any Security Documents
(including, without limitation, hazard and business interruption insurance). All
such insurance shall, (a) provide that no cancellation or material modification
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (b) name the Administrative
Agent as an additional insured party thereunder and (c) in the case of each
casualty insurance policy, name the Administrative Agent as lender’s loss payee
or, if applicable, mortgagee. On the Closing Date and from time to time
thereafter deliver to the Administrative Agent upon its request information in
reasonable detail as to the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.

 

SECTION 6.7                  Accounting Methods and Financial Records.

 

(a)                Maintain a system of accounting, and keep proper books,
records and accounts (which shall be true and complete in all material respects)
as may be required or as may be necessary to permit the preparation of financial
statements in accordance with GAAP and in material compliance with the
regulations of any Governmental Authority having jurisdiction over it or any of
its Properties; and

 

(b)                At all times retain an independent certified public
accounting firm which is reasonably satisfactory to the Administrative Agent (it
being understood that Deloitte, PricewaterhouseCoopers, Ernst & Young and KPMG
shall be deemed to be reasonably satisfactory) and instruct such accounting firm
to cooperate with, and be available to, the Administrative Agent or its
representatives to discuss the Credit Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such accounting firm, as may be raised by the Administrative
Agent.

 

SECTION 6.8                  Payment of Taxes and Other Obligations. Pay and
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its Property and (b) all other
Indebtedness, obligations and liabilities in accordance with customary trade
practices; except, in each case, where (i) (A) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (B) such Credit
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (ii) the failure to so pay or perform could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 6.9                  Compliance with Laws and Approvals. Observe and
remain in compliance with all Applicable Laws and maintain in full force and
effect all Governmental Approvals, in each case applicable to the conduct of its
business except in instances in which (a) (i) such requirement of Applicable Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been set aside and maintained by the Credit Parties in accordance
with GAAP; and (ii) such contest effectively suspends enforcement of the
contested Applicable Laws, or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.10               Environmental Laws. In addition to and without
limiting the generality of Section 6.9, (a) comply in all material respects
with, and ensure such compliance in all material respects by all tenants and
subtenants with all applicable Environmental Laws and obtain and comply with and
maintain, and ensure that all tenants and subtenants, if any, obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws; provided, however, that neither a Credit Party nor any of
its Subsidiaries shall be required to undertake any cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by property proceedings and adequate reserves have been set aside
and are being maintained with respect to such circumstances in accordance with
GAAP; and provided further that as to clauses (a) and (b) above, the failure to
so comply could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, and (c) defend, indemnify and hold
harmless the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrower or any
such Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor, as determined by a court of competent
jurisdiction by final non-appealable judgment.

 



78

 

 

SECTION 6.11               Compliance with ERISA. In addition to and without
limiting the generality of Section 6.9, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, (ii) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

 

SECTION 6.12               Material Contracts. Perform and observe all the terms
and provisions of each Material Contract to be performed or observed by it,
maintain each such Material Contract which is material to its business in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent and, upon reasonable request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any
Credit Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.13               Visits and Inspections; Appraisals.

 

(a)                Permit representatives of the Administrative Agent or any
Lender, from time to time upon prior reasonable notice and at such times during
normal business hours, all at the expense of the Borrower, to visit and inspect
its properties; inspect, audit and make extracts from its books, records and
files, including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that excluding any such visits and
inspections during the continuation of an Event of Default, the Administrative
Agent and Lenders shall not exercise such rights more often than one (1) time
during any calendar year at the Borrower’s expense; provided further that upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower at any time without advance notice.

 

(b)                The Borrower shall cause an appraiser retained by the
Borrower and reasonably acceptable to the Administrative Agent (it being
acknowledged that Prestwick Mortgage Group and MIAC shall be deemed to be
reasonably acceptable) to conduct two (2) appraisals of the Servicing Contracts
of the Credit Parties that are included in the Collateral each Fiscal Year,
which such first appraisal shall have an “as of” date no earlier than May 31 of
the applicable Fiscal Year and which such second appraisal shall have an “as of”
date no earlier than November 30 of the applicable Fiscal Year, and, in each
case, shall be delivered to the Administrative Agent as soon as available but in
no event later than the time that financial statements are required to be
delivered pursuant to Section 6.1(a) or (b), as applicable. The Borrower shall
pay the fees and expenses of the Administrative Agent or such professionals with
respect to such appraisal. Without limiting the foregoing, the Credit Parties
acknowledge that the Administrative Agent may but shall have no obligation to
except as otherwise instructed by the Required Lenders, in its discretion,
undertake additional appraisals at the Credit Parties’ expense during the
continuance of an Event of Default.

 



79

 

 

SECTION 6.14               Additional Subsidiaries.

 

(a)                Additional Subsidiaries. Promptly notify the Administrative
Agent of (i) the re-designation of an Excluded Subsidiary as a Subsidiary
Guarantor in accordance with Section 6.14(d) below or (ii) subject to clause (f)
of this Section, the creation or acquisition (including by division) of any
Subsidiary and in any event, unless in the case of any newly acquired or created
Subsidiary, such Subsidiary has been designated as an Excluded Subsidiary in
accordance with Section 6.14(d)(i) below, within thirty (30) days after such
re-designation, creation or acquisition (as such time period may be extended by
the Administrative Agent in its sole discretion), cause such Person to (A)
become a Subsidiary Guarantor by delivering to the Administrative Agent a duly
executed supplement to the Collateral Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (B) grant a
security interest in all Collateral (subject to the exceptions specified in the
Collateral Agreement) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (C) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 4.1 as may be reasonably
requested by the Administrative Agent, (D) if such Equity Interests are
certificated, deliver to the Administrative Agent such original certificated
Equity Interests or other certificates and stock or other transfer powers
evidencing the Equity Interests of such Person, (E) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Person (subject to the
exceptions in the Collateral Agreement), and (F) deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

(b)                Additional First-Tier Foreign Subsidiaries. Notify the
Administrative Agent promptly after any Person becomes a First Tier Foreign
Subsidiary, and promptly thereafter (and, in any event, within forty five (45)
days after such notification, as such time period may be extended by the
Administrative Agent in its sole discretion), cause (i) the applicable Credit
Party to deliver to the Administrative Agent Security Documents pledging
sixty-five percent (65%) of the total outstanding voting Equity Interests (and
one hundred percent (100%) of the non-voting Equity Interests) of any such new
First Tier Foreign Subsidiary and a consent thereto executed by such new First
Tier Foreign Subsidiary (including, without limitation, if applicable, original
certificated Equity Interests (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction) evidencing
the Equity Interests of such new First Tier Foreign Subsidiary, together with an
appropriate undated stock or other transfer power for each certificate duly
executed in blank by the registered owner thereof), (ii) such Person to deliver
to the Administrative Agent such opinions, documents and certificates referred
to in Section 4.1 as may be reasonably requested by the Administrative Agent,
(iii) such Person to deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with regard to
such Person and (iv) such Person to deliver to the Administrative Agent such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 

(c)                [RESERVED].

 

(d)                Designation and Re-designation of Excluded Subsidiaries.

 

(i)                 In connection with the creation or acquisition of any
Subsidiary after the Closing Date, the Borrower may, at the time notice is
provided to the Administrative Agent of the creation or acquisition of such
Subsidiary pursuant to Section 6.14(a), designate such Subsidiary to be an
Excluded Subsidiary by providing written notice to the Administrative Agent
specifically identifying the Subsidiary or Subsidiaries subject to such
designation; provided that (1) before and immediately after such designation, no
Default or Event of Default shall have occurred and be continuing; (2) before
and immediately after giving pro forma effect to such designation, the Borrower
shall be in compliance with the Financial Covenant; (3) immediately after giving
effect to such designation, the Excluded Subsidiary EBITDA (including the
Subsidiary being designated as an Excluded Subsidiary and its Subsidiaries) for
the four (4) consecutive fiscal quarter period most recently ended prior to such
date for which financial statements are available does not exceed seven and a
half percent (7.5%) of the Consolidated EBITDA for such period; and (4) no
Subsidiary that itself or through any of its Subsidiaries owns, directly or
indirectly, any Equity Interests or Indebtedness of, or owns or holds any Lien
on any property of, a Credit Party may at any time be an Excluded Subsidiary.
The designation of any Subsidiary as an Excluded Subsidiary shall constitute an
Investment by a Credit Party therein at the date of designation in an amount
equal to the fair market value as determined by the Borrower in good faith of
each applicable Credit Party’s Investment therein.

 



80

 

 

(ii)               If as of any fiscal quarter or Fiscal Year end, the Excluded
Subsidiary EBITDA for the four (4) consecutive fiscal quarter period ending on
such date exceeds seven and half percent (7.5%) of the Consolidated EBITDA for
such period, the Borrower shall promptly (and in any event within ten (10)
Business Days of the required date of delivery of the financial statements for
such fiscal quarter or Fiscal Year period pursuant to Section 6.1(a) or (b), as
applicable) notify the Administrative Agent thereof (which notice shall identify
one or more Excluded Subsidiaries that are to be joined as Credit Parties) and
shall take all actions required by Section 6.14(a) with respect to such
Subsidiary or Subsidiaries, as if such Subsidiary or Subsidiaries were newly
created on the date of such notice, such that immediately after giving effect to
such re-designation the Excluded Subsidiary EBITDA for such period (determined
on a pro forma basis after giving effect to such re-designation and joinder)
shall cease to exceed seven and half percent (7.5%) of Consolidated EBITDA for
such period; provided that in no event shall the Borrower be required to take
any such action with respect to an Excluded Subsidiary that is a Securitization
Entity. Upon the re-designation or reclassification of any Excluded Subsidiary
pursuant to clauses (A) or (B) above, (x) all outstanding Indebtedness and Liens
(if any) of such re-designated or reclassified Subsidiary shall be deemed to
have been incurred by such Subsidiary on such date of re-designation or
reclassification and (y) all outstanding Investments of such re-designated or
reclassified Subsidiary shall be deemed to be an Investment of a Credit Party as
of such date of re-designation or reclassification.

 

(e)                Merger Subsidiaries. Notwithstanding the foregoing, to the
extent any new Subsidiary is created solely for the purpose of consummating a
merger transaction pursuant to a Permitted Acquisition, and such new Subsidiary
at no time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 6.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 6.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).

 

(f)                 Immaterial Subsidiaries. Notwithstanding the foregoing,
solely in the case of any newly created or acquired Subsidiary that has de
minimis operations and assets, (i) the Credit Parties shall not be required to
provide the notice required under clause (a) of this Section until the earlier
of (A) the capitalization of such Subsidiary or (B) the required date of
delivery of the financial statements for the first Fiscal Year or fiscal quarter
(as applicable) ended after the date of creation or acquisition of such
Subsidiary, (ii) such Subsidiary shall, to the extent it satisfies all of the
requirements of Section 6.14(d)(i) with respect to Excluded Subsidiaries, be
deemed to be an Excluded Subsidiary without further action by the Borrower or
any other Credit Party and (iii) the results of such Subsidiary’s operations (if
any) shall be included in determining Excluded Subsidiary EBITDA and excluded in
determining the Consolidated Adjusted EBITDA, in each case until such time as
such Subsidiary is re-designated in accordance with Section 6.14(d)(ii).

 

SECTION 6.15               Use of Proceeds.

 

(a)                The Borrower shall use the proceeds of the Initial Term Loan
(i) to pay in full all Indebtedness outstanding under the Existing Credit
Agreement, (ii) pay Transaction Costs in connection with the Transactions, and
(iii) for working capital and general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, share repurchases and Investments
permitted hereunder.

 

(b)                The Borrower shall use the proceeds of any Incremental Term
Loan as permitted pursuant to Section 3.13, as applicable.

 

SECTION 6.16               Maintenance of Debt Ratings. Use commercially
reasonable efforts to maintain Debt Ratings from both Moody’s and S&P.

 

SECTION 6.17               Compliance with Anti-Corruption Laws; Beneficial
Ownership Regulation, Anti-Money Laundering Laws and Sanctions. The Borrower
will (a) maintain in effect and enforce policies and procedures designed to
promote and achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with all Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions, (b) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein, and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

 



81

 

 

SECTION 6.18               Further Assurances.

 

(a)                Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any Applicable Law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Credit Parties.
The Borrower also agrees to provide to the Administrative Agent, from time to
time upon the reasonable request by the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

 

(b)                Furnish to the Administrative Agent at least thirty (30)
days’ prior written notice of any change in: (i) any Credit Party’s name or in
any trade name used to identify it in the conduct of its business or in the
ownership of its properties; (ii) the location of any Credit Party’s chief
executive office, its principal place of business or any office in which it
maintains books or records relating to Collateral owned by it; (iii) any Credit
Party’s organizational structure or jurisdiction of incorporation or formation;
or (iv) any Credit Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Credit Parties agree that in connection with any change
referred to in the preceding sentence to cooperate with the Administrative Agent
in preparing and making all filings under the UCC or otherwise that are required
in order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected first priority security interest in
all the Collateral for its own benefit and the benefit of the Secured Parties.

 

(c)                Cause the Secured Obligations to rank at least senior in
priority of payment to all Subordinated Indebtedness and be designated as
“Senior Indebtedness” (or the equivalent term) under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness.

 

SECTION 6.19               Post-Closing Items. Unless waived or the time periods
are extended by the Administrative Agent in its sole discretion, execute and
deliver the documents and complete the tasks set forth on Schedule 6.19, in each
case within the time limits specified on such Schedule 6.19.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash and the Term Loan
Commitments terminated, the Borrower and its Subsidiaries (other than Excluded
Subsidiaries) will not:

 

SECTION 7.1                  Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

 

(a)                the Obligations;

 

(b)                Indebtedness and obligations owing under Hedge Agreements
entered into in order to manage existing or anticipated interest rate, exchange
rate or commodity price risks and not for speculative purposes;

 

(c)                Indebtedness existing on the Closing Date and listed on
Schedule 7.1; and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the principal amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to unpaid accrued interest and a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (ii) the final maturity date and weighted average life of
such refinancing, refunding, renewal or extension shall not be prior to or
shorter than that applicable to the Indebtedness prior to such refinancing,
refunding, renewal or extension and (iii) any refinancing, refunding, renewal or
extension of subordinated Indebtedness shall be (A) on subordination terms at
least as favorable to the Lenders (B) no more restrictive on the Credit Parties
than the subordinated Indebtedness being refinanced, refunded, renewed or
extended and (C) in an amount not less than the amount outstanding at the time
of such refinancing, refunding, renewal or extension;

 



82

 

 

(d)                Indebtedness incurred in connection with Capital Lease
Obligations and purchase money Indebtedness in an aggregate amount not to exceed
the greater of (i) $40,000,000 and (ii) 1.5% of Consolidated Total Assets as of
the most recent four consecutive fiscal quarter period ended for which financial
statements are available at the time of incurrence thereof;

 

(e)                Indebtedness of a Person existing at the time such Person
became a Subsidiary or assets were acquired from such Person in connection with
an Investment permitted pursuant to Section 7.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary (other than such Person or any other Person that
such Person merges with or that acquires the assets of such Person) shall have
any liability or other obligation with respect to such Indebtedness and (iii)
the aggregate outstanding principal amount of such Indebtedness does not exceed
the greater of (i) $40,000,000 and (ii) 1.5% of Consolidated Total Assets as of
the most recent four consecutive fiscal quarter period ended for which financial
statements are available at the time of incurrence thereof;

 

(f)                 Guarantees with respect to Indebtedness of a Credit Party
otherwise permitted by this Section (other than (i) Non-Recourse Indebtedness
(except to the extent expressly permitted in clause (a) of the definition of
Non-Recourse Indebtedness) and (ii) Indebtedness permitted by subsections (j)
and (k) of this Section); provided that any Guarantees of Subordinated
Indebtedness or other Indebtedness that is subordinated to the Obligations
and/or the Secured Obligations, as the case may be, shall also be subordinated
to the Obligations and/or the Secured Obligations, as the case may be, on the
same basis as the Indebtedness being Guaranteed;

 

(g)                unsecured intercompany Indebtedness:

 

(i)        owed by any Credit Party to another Credit Party; and

 

(ii)        owed by any Credit Party to any Excluded Subsidiary (provided that
such Indebtedness shall be subordinated to the Secured Obligations in a manner
reasonably satisfactory to the Administrative Agent);

 

(h)                Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business;

 

(i)                 Indebtedness under performance bonds, surety bonds, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;

 

(j)                 Indebtedness under any Permitted Subsidiary Credit Line or
under any Permitted Guarantee; provided that (i) no Default or Event of Default
shall have occurred and be continuing or would result from the incurrence
thereof at the time any lending commitment or increase therein is obtained
(determined as if such commitment or increase was fully funded at such time),
(ii) the Borrower shall be in compliance with the Financial Covenant on a Pro
Forma Basis at the time any lending commitment or increase therein is obtained
(determined as if such commitment or increase was fully funded at such time),
and (iii) the Consolidated Secured Leverage Ratio shall not exceed 2.50 to 1.00
calculated on a Pro Forma Basis after giving effect to any such lending
commitment or increase therein (determined as if such commitment or increase was
fully funded at such time) and determined as of the most recent four consecutive
fiscal quarter period ended prior to the date such lending commitment or
increase therein is obtained for which financial statements are available;

 



83

 

 

(k)                Guarantees in the form of WDLLC’s or, as may be applicable,
WD Capital’s respective loss sharing agreements with Fannie Mae or similar loss
sharing agreements in favor of third party holders of Mortgage Loans originated
or brokered by a Credit Party or an Excluded Subsidiary under a program or
arrangement comparable to the loss sharing arrangements with Fannie Mae;

 

(l)                 Subordinated Indebtedness; provided, that in the case of
each incurrence of such Subordinated Indebtedness, (i) the Borrower would be in
compliance with the Financial Covenant on a Pro Forma Basis immediately after
giving effect to the issuance of any such Subordinated Indebtedness, (ii) no
Default or Event of Default shall have occurred and be continuing or would
result from the incurrence of such Subordinated Indebtedness, (iii) such
Subordinated Indebtedness is not subject to any scheduled amortization,
mandatory redemption, mandatory repayment or mandatory prepayment, sinking fund
or similar payment (other than, in each case, reasonable and customary offers to
repurchase upon a change of control or asset sale and acceleration rights after
an event of default) or have a final maturity date, in either case prior to the
date occurring one year following the Term Loan Maturity Date and, if
applicable, one year after the latest maturity date of any then outstanding
Incremental Term Loan, (iv) the indenture or other applicable agreement
governing such Subordinated Indebtedness (including any related guaranties and
any other related documentation) shall not include any financial performance
“maintenance” covenants (whether stated as a covenant, default or otherwise,
although “incurrence-based” financial tests may be included) or cross-defaults
(but may include cross-defaults at the final stated maturity thereof and
cross-acceleration), (v) the terms of such Subordinated Indebtedness (including,
without limitation, all covenants, defaults, guaranties and remedies, but
excluding as to interest rate, call protection and redemption premiums), taken
as a whole, are no more restrictive or onerous than the terms applicable to the
Credit Parties under this Agreement and the other Loan Documents, (vi) such
Subordinated Indebtedness shall not be recourse or guaranteed by any Person that
is not a Credit Party and (vii) prior to the incurrence of such Subordinated
Indebtedness the Borrower shall have delivered to the Administrative Agent a
certificate from a Responsible Officer of the Borrower certifying as to
compliance with the requirements of the preceding clauses (i) through (vi) above
and containing calculations, in form and substance satisfactory to the
Administrative Agent with respect to clause (i) above;

 

(m)              unsecured contingent liabilities in respect of customary
arrangements providing for indemnification, adjustment of purchase price,
earn-outs, non-compete, consulting, deferred compensation and similar
obligations of any Credit Party incurred in connection with Permitted
Acquisitions;

 

(n)                unsecured Indebtedness of any Credit Party; provided that (i)
no Default or Event of Default shall have occurred and be continuing or would
result from the incurrence thereof at the time any lending commitment or
increase therein is obtained (determined as if such commitment or increase was
fully funded at such time), (ii) the Borrower shall be in compliance with the
Financial Covenant on a Pro Forma Basis at the time any lending commitment or
increase therein is obtained (determined as if such commitment or increase was
fully funded at such time), (iii) the Consolidated Corporate Leverage Ratio
shall not exceed 4.00 to 1.00 calculated on a Pro Forma Basis after giving
effect to any such lending commitment (determined as if such commitment was
fully funded at such time) and determined as of the most recent four consecutive
fiscal quarter period ended prior to the date such lending commitment is
obtained for which financial statements are available, (iv) such Indebtedness
does not mature, require any scheduled payment of principal, require any
mandatory payment, redemption or repurchase prior to the date that is 91 days
after the latest of the maturity dates of all Term Loans or Term Loan
Commitments in effect at the time of issuance of such Indebtedness (other than a
customary mandatory prepayment or mandatory offer to repurchase in connection
with a change of control or asset sale that requires the prior payment in full
of, and termination of all commitments with respect to, the Obligations as a
condition to such mandatory prepayment or mandatory offer to repurchase);
provided that (x) any Indebtedness that automatically converts to, or is
exchangeable into, notes or other Indebtedness that meet this clause (iv) shall
be deemed to satisfy this condition so long as the Borrower or applicable Credit
Party irrevocably agrees at the time of the issuance thereof to take all actions
necessary to convert or exchange such Indebtedness), (v) such Indebtedness shall
not include any financial performance “maintenance” covenants (whether stated as
a covenant, default or otherwise, although “incurrence-based” financial tests
may be included) or cross-defaults (but may include cross-payment defaults and
cross-defaults at the final stated maturity thereof and cross-acceleration),
(vi) the terms of such Indebtedness (including, without limitation, all
covenants, defaults, guaranties and remedies, but excluding as to interest rate,
call protection and redemption premiums), taken as a whole, are no more
restrictive or onerous than the terms applicable to the Credit Parties under
this Agreement and the other Loan Documents, (vii) such Indebtedness shall not
be recourse or guaranteed by any Person that is not a Credit Party, and (viii)
prior to the incurrence of such Indebtedness the Borrower shall have delivered
to the Administrative Agent a certificate from a Responsible Officer of the
Borrower certifying as to compliance with the requirements of the preceding
clauses (i) through (vii) above and containing calculations, in form and
substance satisfactory to the Administrative Agent with respect to clauses (ii)
and (iii) above.

 



84

 

 

(o)                unsecured Indebtedness owing to any insurance company in the
ordinary course of business in connection with the financing of any insurance
premiums permitted by such insurance company;

 

(p)                Securitization Transaction Attributed Indebtedness; and

 

(q)                Indebtedness of any Credit Party not otherwise permitted
pursuant to this Section in an aggregate principal amount not to exceed the
greater of (i) $100,000,000 and (ii) 4.0% of Consolidated Total Assets as of the
most recent four consecutive fiscal quarter period ended for which financial
statements are available at the time of incurrence thereof; provided that (A) no
Default or Event of Default shall have occurred and be continuing or would
result from the incurrence thereof, and (B) the Consolidated Corporate Leverage
Ratio shall not exceed 3.00 to 1.00 calculated on a Pro Forma Basis immediately
after giving effect to any such Indebtedness determined as of the most recent
four consecutive fiscal quarter period ended prior to such date for which
financial statements are available.

 

SECTION 7.2                  Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its Property, whether now owned or
hereafter acquired, except:

 

(a)                Liens created pursuant to the Loan Documents;

 

(b)                Liens in existence on the Closing Date and described on
Schedule 7.2, and the replacement, renewal or extension thereof (including Liens
incurred, assumed or suffered to exist in connection with any refinancing,
refunding, renewal or extension of Indebtedness pursuant to Section 7.1(c)
(solely to the extent that such Liens were in existence on the Closing Date and
described on Schedule 7.2)); provided that the scope of any such Lien shall not
be increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the Closing Date, except for
products and proceeds of the foregoing;

 

(c)                Liens for taxes, assessments and other governmental charges
or levies (excluding any Lien imposed pursuant to any of the provisions of ERISA
or Environmental Laws) (i) not yet due or as to which the period of grace (not
to exceed ninety (90) days), if any, related thereto has not expired or (ii)
which are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP and the failure
to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect;

 

(d)                the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than thirty (30) days, or if more than thirty (30) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP and (ii) do not, individually or in the aggregate,
materially impair the operation of the business of the Borrower or any of the
other Credit Parties;

 

(e)                deposits or pledges made in the ordinary course of business
in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

 

(f)                 encumbrances in the nature of zoning restrictions, easements
and rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of such property or impair the use thereof in the ordinary
conduct of business;

 

(g)                Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Credit Parties;

 



85

 

 

(h)                Liens securing Indebtedness permitted under Section 7.1(d);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness, and (iii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable);

 

(i)                 Liens securing judgments for the payment of money not
constituting an Event of Default under Section 9.1(m) or securing appeal or
other surety bonds relating to such judgments;

 

(j)                 (i) Liens on Property (i) of any Subsidiary which are in
existence at the time that such Subsidiary is acquired pursuant to a Permitted
Acquisition and (ii) of the Borrower or any of its Subsidiaries existing at the
time such tangible property or tangible assets are purchased or otherwise
acquired by the Borrower or such Subsidiary thereof pursuant to a transaction
permitted pursuant to this Agreement; provided that, with respect to each of the
foregoing clauses (i) and (ii), (A) such Liens are not incurred in connection
with, or in anticipation of, such Permitted Acquisition, purchase or other
acquisition, (B) such Liens are applicable only to specific Property, (C) such
Liens are not “blanket” or all asset Liens, (D) such Liens do not attach to any
other Property of the Borrower or any of its Subsidiaries and (E) the
Indebtedness secured by such Liens is permitted under Section 7.1(e) of this
Agreement);

 

(k)                (i) Liens of a collecting bank arising in the ordinary course
of business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of a Credit Party;

 

(l)                 (i) contractual or statutory Liens of landlords to the
extent relating to the property and assets relating to any lease agreements with
such landlord, and (ii) contractual Liens of suppliers (including sellers of
goods) or customers granted in the ordinary course of business to the extent
limited to the property or assets relating to such contract;

 

(m)              any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrower or the other Credit
Parties or materially detract from the value of the relevant assets of the
Borrower or the other Credit Parties or (ii) secure any Indebtedness;

 

(n)                Liens on Permitted Subsidiary Collateral securing
Indebtedness under Permitted Subsidiary Credit Lines permitted pursuant to
Section 7.1(j);

 

(o)                without limiting the Agency Security Interests, Liens in
favor of an Agency (or a custodian on behalf of such Agency) under the Agency
Agreements;

 

(p)                Liens on the Equity Interests issued by an Excluded
Subsidiary to secure any Permitted Guarantee with respect to Indebtedness of
such Excluded Subsidiary;

 

(q)                Liens on the Securitization Assets purported to be sold to a
Securitization Entity in a Qualified Securitization Transaction or securing
Securitization Transaction Attributed Indebtedness; and

 

(r)                 Liens not otherwise permitted hereunder on assets other than
the Collateral securing Indebtedness or other obligations in the aggregate
principal amount not to exceed $10,000,000 at any time outstanding.

 



86

 

 

SECTION 7.3                  Investments. Purchase, own, invest in or otherwise
acquire (in one transaction or a series of transactions), directly or
indirectly, any Equity Interests, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion (consisting of a division, business line or unit)
of the business or assets of any other Person or any other investment or
interest whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:

 

(a)           (i)         Investments existing on the Closing Date in
Subsidiaries existing on the Closing Date;

 

(ii)        Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 7.3;

 

(iii)        Investments made after the Closing Date by any Credit Party in any
other Credit Party; and

 

(iv)        Investments made by any Credit Party in and to one or more of a
Credit Party’s Subsidiaries which are not Credit Parties in an aggregate
principal amount not to exceed $150,000,000; provided that (A) no Default or
Event of Default has occurred and is continuing or would result therefrom and
(B) the Borrower would be in compliance with the Financial Covenant on a Pro
Forma Basis after giving effect to such Investment.

 

(b)                Investments in the ordinary course of business in cash, Cash
Equivalents and self-funded Mortgage Loans that are not subject to any Liens
(other than Liens under the Loan Documents) or any restriction on the creation,
incurrence, assumption or existence of Liens thereon;

 

(c)                Investments by the Borrower or any other Credit Party
consisting of Capital Expenditures not otherwise prohibited by this Agreement;

 

(d)                deposits made in the ordinary course of business to secure
the performance of leases or other obligations as permitted by Section 7.2;

 

(e)                Hedge Agreements permitted pursuant to Section 7.1;

 

(f)                 purchases of assets in the ordinary course of business;

 

(g)                Investments by the Borrower or any Credit Party in the form
of Permitted Acquisitions;

 

(h)                Investments in the form of loans and advances to officers,
directors and employees in the ordinary course of business in an aggregate
amount not to exceed at any time outstanding $5,000,000 (determined without
regard to any write-downs or write-offs of such loans or advances);

 

(i)                 Investments in the form of Restricted Payments permitted
pursuant to Section 7.6;

 

(j)                 Guarantees permitted pursuant to Section 7.1;

 

(k)                Investments in an aggregate amount at any time outstanding
not to exceed the Available Amount, less the sum of (x) the aggregate amount of
Restricted Payments made pursuant to Section 7.6(d), (y) the aggregate amount of
payments and prepayments of Junior Indebtedness made pursuant to Section
7.9(b)(iv), and (z) the outstanding amount of all prior Investments made
pursuant to this Section 7.3(k); provided that (i) immediately prior to and
immediately after giving pro forma effect to such Investment and any
Indebtedness incurred in connection therewith, (A) the Borrower shall be in
compliance with the Financial Covenant, and (B) no Default or Event of Default
shall have occurred and be continuing, and (ii) prior to making such Investment,
the Borrower shall have complied with Section 6.2(o);

 

(l)                 additional Investments so long as immediately prior to and
after giving pro forma effect to such Investment and any Indebtedness incurred
in connection therewith, (i) the Borrower shall be in compliance with the
Financial Covenant, (ii) no Default or Event of Default shall have occurred and
be continuing, and (iii) the Consolidated Secured Leverage Ratio will not exceed
2.50 to 1.00 calculated on a Pro Forma Basis and determined as of the most
recent four consecutive fiscal quarter period ended prior to the date of such
Investment for which financial statements are available;

 



87

 

 

(m)              so long as (i) no Default or Event of Default has occurred and
is continuing or would result therefrom and (ii) the Borrower would be in
compliance with the Financial Covenant on a Pro Forma Basis after giving effect
to such Investment, any Investments in or by a Securitization Entity in
connection with a Qualified Securitization Transaction; and

 

(n)                Investments not otherwise permitted pursuant to this Section
in an aggregate amount not to exceed the greater of (i) $40,000,000 and (ii)
1.5% of Consolidated Total Assets as of the most recent four consecutive fiscal
quarter period ended for which financial statements are available at the time
such Investment is made.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 7.4                  Fundamental Changes. Merge, consolidate or enter
into any similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:

 

(a)                (i) any Wholly-Owned Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Subsidiary of
the Borrower may be merged, amalgamated or consolidated with or into any
Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be the
continuing or surviving entity or simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 6.14 in connection therewith);

 

(b)                any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Subsidiary that is not a Credit Party at the time of such
disposition, the consideration for such disposition shall not exceed the fair
value of such assets;

 

(c)                any Subsidiary of the Borrower may merge with or into the
Person such Subsidiary was formed to acquire in connection with any acquisition
permitted hereunder (including, without limitation, any Permitted Acquisition
permitted pursuant to Section 7.3(g)); provided that in the case of any merger
involving a Subsidiary that is a Domestic Subsidiary, (i) a Subsidiary Guarantor
shall be the continuing or surviving entity or (ii) simultaneously with such
transaction, the continuing or surviving entity shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 6.14 in connection
therewith;

 

(d)                any Person may merge into the Borrower or any of its
Wholly-Owned Subsidiaries in connection with a Permitted Acquisition permitted
pursuant to Section 7.3(g); provided that (i) in the case of a merger involving
the Borrower or a Subsidiary Guarantor, the continuing or surviving Person shall
be (A) the Borrower (if a merger with the Borrower) or (B) such Subsidiary
Guarantor or simultaneously with such transaction, the continuing or surviving
entity shall become a Subsidiary Guarantor (if a merger with a Subsidiary
Guarantor and not involving the Borrower) and (ii) the continuing or surviving
Person shall be the Borrower or a Wholly-Owned Subsidiary of the Borrower; and

 

(e)                Asset Dispositions permitted by Section 7.5 (other than
clause (e) thereof).

 

SECTION 7.5                  Asset Dispositions. Make any Asset Disposition
except:

 

(a)                the sale of obsolete, worn-out or surplus assets no longer
used or usable in the business of the Credit Parties;

 

(b)                non-exclusive licenses and sublicenses of intellectual
property rights in the ordinary course of business not interfering, individually
or in the aggregate, in any material respect with the conduct of the business of
the Credit Parties;

 



88

 

 

(c)                leases, subleases, licenses or sublicenses of real or
personal property granted by the Credit Parties to others in the ordinary course
of business not detracting from the value of such real or personal property or
interfering in any material respect with the business of the Credit Parties;

 

(d)                Asset Dispositions in connection with Insurance and
Condemnation Events; provided that the requirements of Section 2.4(b) are
complied with in connection therewith;

 

(e)                Assets Dispositions in connection with transactions permitted
by Section 7.4;

 

(f)                 Asset Dispositions of Mortgage Loans in the ordinary course
of business and substantially consistent with past practice;

 

(g)                Asset Dispositions in the form of a foreclosure by any Credit
Party of the Lien securing any Mortgage Loan or the granting of a deed in lieu
of such foreclosure (including any subsequent sale of the underlying property)
in the ordinary course of business;

 

(h)                Asset Dispositions in the form of the sale of all or any
portion of the servicing rights arising under Servicing Contracts for Mortgage
Loans being originated after the Closing Date in a manner consistent with any
Credit Party’s ordinary operating practices so long as (i) after giving effect
to such Asset Disposition and any optional prepayment of the Term Loans pursuant
to Section 2.4 the Asset Coverage Ratio shall not be less than 2.00 to 1.00 on a
Pro Forma Basis, (ii) before and immediately after giving effect to any such
sale no Default or Event of Default shall have occurred and be continuing,
(iii)(A) prior to any such sale, the applicable Agency or Investor, as the case
may be, shall have delivered to the applicable Credit Party a written consent
thereto (it being understood and agreed that such consent may be granted or
withheld by such Agency or Investor, as applicable, in its sole discretion) and
(B) such sale shall be effected in strict compliance with the applicable Agency
Agreements or Investor Agreements, including, without limitation, the applicable
Guides (as such term is defined in the Collateral Agreement) and (iv) such sale
shall be entirely in cash and for fair market value (as determined by the
Borrower in good faith);

 

(i)                 [RESERVED];

 

(j)                 Asset Dispositions not otherwise permitted pursuant to this
Section; provided that (i) at the time of such Asset Disposition, no Default or
Event of Default shall exist or would result from such Asset Disposition, (ii)
such Asset Disposition is made for fair market value and the consideration
received shall be no less than seventy five percent (75%) in cash, (iii) after
giving effect to such Asset Disposition and the required prepayment of the Term
Loans pursuant to this clause (j), the Credit Parties shall be in compliance
with the Financial Covenant on a Pro Forma Basis, (iv) the aggregate fair market
value of all property disposed of in reliance on this clause (j) shall not
exceed $30,000,000 in any Fiscal Year and (v) the Net Cash Proceeds (if any) of
such Asset Disposition shall be applied to prepay the Term Loans in accordance
with Section 2.4(b); and

 

(k)                so long as (i) no Default or Event of Default has occurred
and is continuing or would result therefrom and (ii) the Borrower would be in
compliance with the Financial Covenant on a Pro Forma Basis after giving effect
to such Asset Disposition, Asset Dispositions to a Securitization Entity of
assets in Qualified Securitization Transactions so long as the Credit Parties
after remain in compliance with the Asset Coverage Ratio set forth in Section
7.14 on a Pro Forma Basis.

 

SECTION 7.6                  Restricted Payments. Declare or pay any dividend
on, or make any payment or other distribution on account of, or purchase,
redeem, retire or otherwise acquire (directly or indirectly), or set apart
assets for a sinking or other analogous fund for the purchase, redemption,
retirement or other acquisition of, any class of Equity Interests of any Credit
Party or any Subsidiary thereof (other than an Excluded Subsidiary), or make any
distribution of cash, property or assets to the holders of shares of any Equity
Interests of any Credit Party or any Subsidiary thereof (other than an Excluded
Subsidiary) (all of the foregoing, the “Restricted Payments”); provided that:

 

(a)                so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Credit Parties may pay dividends in
shares of their own Qualified Equity Interests;

 



89

 

 

(b)                any Subsidiary of the Borrower may pay cash dividends to the
Borrower or any Subsidiary Guarantor (and, if applicable, to other holders of
its outstanding Qualified Equity Interests on a pro rata basis);

 

(c)                the Borrower may repurchase or redeem its Equity Interests
(x) in connection with the “cashless” exercise of stock options or restricted
stock awards solely to the extent that such Equity Interests represent all or a
portion of the exercise price thereof, (y) that are deemed to occur upon the
withholding of a portion of such Equity Interests issued to directors, officers
or employees of the Borrower or any Subsidiary under any stock option plan or
other benefit plan or agreement for directors, officers and employees of the
Borrower and its Subsidiaries to cover withholding tax obligations of such
Persons in respect of such issuance, or (z) in accordance with the Borrower’s
rights or obligations under customary equity incentive plans or agreements for
directors, officers and employees of the Borrower and its Subsidiaries in an
aggregate amount with respect to this clause (z) not exceeding $15,000,000 per
Fiscal Year;

 

(d)                the Borrower may make additional Restricted Payments in an
amount not to exceed the Available Amount, less the sum of (x) the aggregate
amount of Investments made pursuant to Section 7.3(k), (y) the aggregate amount
of payments and prepayments of Junior Indebtedness made pursuant to Section
7.9(b)(iv) and (z) the aggregate amount of all prior Restricted Payments made
pursuant to this Section 7.6(d); provided that (i) immediately prior to and
immediately after giving pro forma effect to such Restricted Payment and any
Indebtedness incurred in connection therewith, (A) the Borrower shall be in
compliance with the Financial Covenant, and (B) no Default or Event of Default
has occurred and is continuing, and (iii) prior to the payment of such
Restricted Payment, the Borrower shall have complied with Section 6.2(o); and

 

(e)                the Borrower may make additional Restricted Payments;
provided that immediately prior to and immediately after giving pro forma effect
to such Restricted Payment and any Indebtedness incurred in connection
therewith, (i) the Borrower shall be in compliance with the Financial Covenant,
(ii) no Default or Event of Default shall have occurred and be continuing, and
(iii) the Consolidated Secured Leverage Ratio will not exceed 2.50 to 1.00
calculated on a Pro Forma Basis and determined as of the most recent four
consecutive fiscal quarter period ended prior to the date of such Restricted
Payment for which financial statements are available.

 

SECTION 7.7                  Transactions with Affiliates. Directly or
indirectly enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with (a) any officer,
director, holder of any Equity Interests in, or other Affiliate of, the Borrower
or any other Credit Party or (b) any Affiliate of any such officer, director or
holder, other than:

 

(i)                 transactions permitted by Sections 7.1, 7.3, 7.4, 7.5, 7.6
and 7.13;

 

(ii)               transactions existing on the Closing Date and described on
Schedule 7.7;

 

(iii)             transactions among Credit Parties;

 

(iv)              other transactions in the ordinary course of business
(including servicing and corporate management transactions) on terms not less
favorable to such Credit Party as would be obtained by it on a comparable
arm’s-length transaction with an independent, unrelated third party;

 

90

 

 

(v)                employment and severance arrangements (including equity
incentive plans and employee benefit plans and arrangements) with their
respective officers and employees in the ordinary course of business; and

 

(vi)              payment of customary fees and reasonable out of pocket costs
to, and indemnities for the benefit of, directors, officers and employees of any
Credit Party in the ordinary course of business to the extent attributable to
the ownership or operation of such Credit Party.

 

SECTION 7.8                  Accounting Changes; Organizational Documents.

 

(a)                Change its Fiscal Year end, or make (without the consent of
the Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

 

(b)                Amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational documents) or amend, modify or
change its bylaws (or other similar documents) in any manner materially adverse
to the rights or interests of the Lenders.

 

SECTION 7.9                  Payments and Modifications of Junior Indebtedness.

 

(a)                Amend, modify, waive or supplement (or permit the
modification, amendment, waiver or supplement of) any of the terms or provisions
of any Junior Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders hereunder
or would violate the subordination terms thereof.

 

(b)                Cancel, forgive, make any payment or prepayment on, or redeem
or acquire for value (including, without limitation, (x) by way of depositing
with any trustee with respect thereto money or securities before due for the
purpose of paying when due and (y) at the maturity thereof) any Junior
Indebtedness, except:

 

(i)                 refinancings, refundings, renewals, extensions or exchange
of any Junior Indebtedness permitted by Section 7.1(c), (g)(ii), (l), (n) or (q)
and by any subordination provisions applicable thereto;

 

(ii)               payments and prepayments of any Junior Indebtedness made
solely with the proceeds of Qualified Equity Interests;

 

(iii)             the payment of interest, expenses and indemnities in respect
of Junior Indebtedness incurred under Section 7.1(c), (g)(ii), (l), (n) or (q)
(other than any such payments prohibited by any subordination provisions
applicable thereto);

 

(iv)              payments and prepayments of any Junior Indebtedness in an
amount not to exceed the Available Amount, less the sum of (x) the aggregate
amount of Investments made pursuant to Section 7.3(k), (y) the aggregate amount
of Restricted Payments made pursuant to Section 7.6(d), and (z) the aggregate
amount of all prior payments and prepayments of Junior Indebtedness made
pursuant to this Section 7.9(b)(iv); provided that (A) immediately prior to and
immediately after giving pro forma effect to such payment or prepayment of
Junior Indebtedness and any Indebtedness incurred in connection therewith, (1)
the Borrower shall be in compliance with the Financial Covenant, and (2) no
Default or Event of Default has occurred and is continuing and (iii) prior to
such payment or prepayment, the Borrower shall have complied with Section
6.2(o); and

 



93 

 

 

(v)                payments and prepayments of any Junior Indebtedness; provided
that immediately prior to and immediately after giving pro forma effect to such
payment or prepayment of Junior Indebtedness and any Indebtedness incurred in
connection therewith, (i) no Default or Event of Default shall have occurred and
be continuing, (ii) the Borrower shall be in compliance with the Financial
Covenant, and (iii) the Consolidated Secured Leverage Ratio will not exceed 2.50
to 1.00 calculated on a Pro Forma Basis and determined as of the most recent
four consecutive fiscal quarter period ended prior to the date of such payment
or prepayment of Junior Indebtedness for which financial statements are
available.

 

SECTION 7.10               No Further Negative Pledges; Restrictive Agreements.

 

(a)                Enter into, assume or be subject to any agreement prohibiting
or otherwise restricting the creation or assumption of any Lien upon its
properties or assets (excluding the Equity Interests issued by any Excluded
Subsidiary that are held by a Credit Party), whether now owned or hereafter
acquired, or requiring the grant of any security for such obligation if security
is given for some other obligation, except (i) pursuant to this Agreement and
the other Loan Documents, (ii) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 7.1(d) (provided that any such
restriction contained therein relates only to the asset or assets financed
thereby), (iii) customary restrictions contained in the organizational documents
of any Excluded Subsidiary as of the Closing Date and (iv) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien).

 

(b)                Create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any Credit
Party to (i) pay dividends or make any other distributions to any Credit Party
on its Equity Interests or with respect to any other interest or participation
in, or measured by, its profits, (ii) pay any Indebtedness or other obligation
owed to any Credit Party or (iii) make loans or advances to any Credit Party,
except in each case for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Permitted
Subsidiary Credit Lines and (C) Applicable Law.

 

(c)                Create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any Credit
Party to (i) sell, lease or transfer any of its properties or assets to any
Credit Party or (ii) act as a Credit Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except in
each case for such encumbrances or restrictions existing under or by reason of
(A) this Agreement and the other Loan Documents, (B) Applicable Law, (C) any
document or instrument governing Indebtedness incurred pursuant to Section
7.1(d) (provided that any such restriction contained therein relates only to the
asset or assets acquired in connection therewith), (D) any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (E) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 7.5)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto, (H) customary
restrictions in any documentation governing a Permitted Subsidiary Credit Line
or Material Contract restricting any sale, assignment, lease, conveyance,
transfer or other disposition of all or any substantial part of a Credit Party’s
business which would not prevent the granting of the Liens on the Collateral as
contemplated by the Loan Documents, and (I) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business.

 



94 

 

 

SECTION 7.11               Nature of Business. Engage in any business other than
the business conducted by the Borrower and the other Credit Parties as of the
Closing Date and business activities reasonably related or ancillary thereto.

 

SECTION 7.12               Amendments of Material Contracts. Amend, modify,
waive or supplement (or permit modification, amendment, waiver or supplement of)
any of the terms or provisions any Material Contract, in any respect which (a)
would materially and adversely affect the rights or interests of the
Administrative Agent and the Lenders hereunder or (b) could reasonably be
expected to have a Material Adverse Effect, in each case, without the prior
written consent of the Administrative Agent. Without limiting the generality of
the foregoing, subject to the provisions of Section 8.4, (i) nothing in this
Agreement or any other Loan Document will prohibit or otherwise limit WDLLC or
WD Capital from amending, restating, supplementing, modifying or waiving any
default by an underlying obligor or related to the servicing of an underlying
Mortgage Loan pursuant to any Agency Agreement if such prohibition or limitation
could have a material adverse effect on the performance by WDLLC or WD Capital
of any of its duties or obligations with respect to servicing of Mortgage Loans
thereunder; and (ii) no provision of this Agreement or any other Loan Document
will prohibit or otherwise limit WDLLC or WD Capital from consenting to or
otherwise effecting or implementing any amendment, restatement, supplement or
other modification to or of any applicable Agency Agreement consistent with
modifications generally applicable to the subject Agency Agreements or to a
seller/servicer thereunder, if such amendment, restatement supplement or other
modification is required or requested by the applicable Agency; provided
however, the foregoing shall not be deemed to or construed to modify, amend or
limit the provisions of any of the Agency Consents.

 

SECTION 7.13               Sale Leasebacks. Directly or indirectly become or
remain liable as lessee or as guarantor or other surety with respect to any
lease, whether an operating lease or a Capital Lease Obligation, of any Property
(whether real, personal or mixed), whether now owned or hereafter acquired, (a)
which any Credit Party or any Subsidiary (other than an Excluded Subsidiary)
thereof has sold or transferred or is to sell or transfer to a Person which is
not another Credit Party or Subsidiary of a Credit Party or (b) which any Credit
Party or any Subsidiary of a Credit Party intends to use for substantially the
same purpose as any other Property that has been sold or is to be sold or
transferred by such Credit Party or such Subsidiary to another Person which is
not another Credit Party or Subsidiary of a Credit Party in connection with such
lease.

 

SECTION 7.14               Financial Covenant – Asset Coverage Ratio. As of the
last day of any fiscal quarter permit the Asset Coverage Ratio to be less than
1.50 to 1.00.

 

SECTION 7.15              Voting Agreements. Enter into any agreement or other
arrangement that would provide any shareholder or group of shareholders owning
fifty percent (50%) or less of the Equity Interests of the Borrower the ability
to veto, control or otherwise direct the general corporate management or other
fundamental actions of the Borrower in any manner that is adverse to the rights
and interests of the Administrative Agent or the Lenders.

 



95 

 

 

ARTICLE VIII
SPECIAL PROVISIONS REGARDING AGENCY MATTERS

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make the Term Loans, the Credit Parties hereby (x)
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder to the
following and (y) agree that until all of the Obligations (other than
contingent, indemnification obligations not then due) have been paid and
satisfied in full in cash and the Term Loan Commitments terminated it shall
cause the following to occur:

 

SECTION 8.1                  Special Representations, Warranties and Covenants
Concerning Eligibility as Seller/Issuer and Service of Mortgage Loans. To the
extent required in the conduct of its business each Credit Party is approved,
qualified and in good standing as a lender, seller/servicer or issuer, as set
forth below, and meets and shall meet all requirements applicable to: (i) its
status as a Fannie Mae-approved seller/servicer of Mortgage Loans, eligible to
originate, purchase, hold, sell and service Mortgage Loans to be sold to Fannie
Mae under any Fannie Mae Program; (ii) its status as a Freddie Mac Program Plus
seller/servicer of Mortgage Loans, eligible to originate, purchase, hold, sell
and service Mortgage Loans to be sold to Freddie Mac under any Freddie Mac
Program; (iii) its status as a Ginnie Mae-approved issuer/servicer of Mortgage
Loans, eligible to originate, purchase, hold, sell and service Mortgage Loans,
to be guaranteed by Ginnie Mae under any Ginnie Mae Program; (iv) its status as
a FHA/HUD approved mortgagee and HUD MAP Lender with respect to Mortgage Loans
under any FHA/HUD Program; and (v) its status as an approved
seller/issuer/servicer of Mortgage Loans to be sold to or guaranteed by any
other Investor pursuant to any program established under any Investor Agreement
which is a Material Contract, as applicable.

 

SECTION 8.2                  Special Representations, Warranties and Covenants
Concerning Agency Agreements. (a) Without limiting the provisions of Sections
5.12 and 6.12, no Credit Party is or will be in breach or in default in any
material respect of, or under, any of the Fannie Mae Agreements, the Freddie Mac
Agreements, the Ginnie Mae Agreements, the FHA/HUD Agreements, and/or any
Investor Agreement which is a Material Contract, including, without limitation,
as further provided in the Collateral Agreement.

 

(a)                (b) Without limiting the provisions of Section 6.12, each
Credit Party shall perform and observe all the respective terms and provisions
of each of the Fannie Mae Agreements, the Freddie Mac Agreements, the Ginnie Mae
Agreements, the FHA/HUD Agreements, and any other Investor Agreement which is a
Material Contract to be performed or observed by it in all material respects,
and maintain each such Material Contract, including, without limitation, as
further provided in each Collateral Agreement.

 

SECTION 8.3                  Special Representation, Warranty and Covenant with
respect to Fannie Mae Program Reserve Requirements.

 

(a)                Each Credit Party will have met the Fannie Mae DUS Program
requirements for lender reserves for each Fannie Mae DUS Mortgage Loan
originated by it, at such time as required by Fannie Mae under the Fannie Mae
DUS Program.

 

(b)                Upon the occurrence and during the continuance of any Default
or Event of Default, any and all reserves relating to Fannie Mae Program
requirements for lender reserves returned or to be returned to any Credit Party,
shall be applied to repayment of the Obligations in accordance with Section 9.4.

 

Nothing in this Agreement will limit (i) Fannie Mae’s rights to set reserve and
capital requirements of any Credit Party, under the Fannie Mae Agreements and
applicable Fannie Mae Guides or (ii) any Credit Party’s obligation to comply
with such reserve and capital requirements. The foregoing provisions of this
Section 8.3 are in addition to, and not in limitation of, the provisions of
Section 8.2 and/or the provisions of the Collateral Agreement.

 



96 

 

 

SECTION 8.4                  Special Provisions Regarding Agency Collateral.
With respect to the Pledged Equity Interests in WDLLC and WD Capital and the
respective Agency Security Interests granted to Administrative Agent (for the
benefit of Lenders) in the respective Agency Collateral relating to the
respective Agency Designated Loans under the Collateral Agreement, each of
Credit Parties, Administrative Agent and Lenders expressly acknowledge and agree
as follows:

 

(a)                Fannie Mae Collateral.

 

(i)                 The provisions of the Collateral Agreement, respecting the
Pledged Equity Interest in WDLLC and WD Capital and the Fannie Mae Collateral,
as set forth in Section 8.01 of the Collateral Agreement, are specifically
incorporated herein by reference, including, without limitation, with respect to
the terms, conditions, notice requirements, limitations, and agreements with
respect to the Fannie Mae Security Interests granted to Administrative Agent
(for the benefit of Lenders) in the Fannie Mae Collateral relating to the Fannie
Mae Designated Loans under the Collateral Agreement; and

 

(ii)               In providing its Agency Consent, Fannie Mae is relying fully,
and such Agency Consent is conditioned, upon the terms and conditions of this
Section 8.4(a), Section 7.12 and Section 9.7 hereof, and Section 8.01 of the
Collateral Agreement.

 

(b)                Freddie Mac Collateral

 

(i)                 The provisions of the Collateral Agreement, respecting the
Pledged Equity Interest in WDLLC and WD Capital and the Freddie Mac Collateral,
as set forth in Section 8.02 of the Collateral Agreement, are specifically
incorporated herein by reference, including, without limitation, with respect to
the terms, conditions, notice requirements, limitations, and agreements with
respect to the Freddie Mac Security Interests granted to Administrative Agent
(for the benefit of Lenders) in the Freddie Mac Collateral relating to the
Freddie Mac Designated Loans under the Collateral Agreement; and

 

(ii)               In providing its Agency Consent, Freddie Mac is relying
fully, and such Agency Consent is conditioned, upon the terms and conditions of
this Section 8.4(b), Section 7.12 and Section 9.8 hereof, and Section 8.02 of
the Collateral Agreement

 

(c)                Ginnie Mae Collateral.

 

(i)                 The provisions of the Collateral Agreement, respecting the
Pledged Equity Interest in WDLLC and WD Capital and the Ginnie Mae Collateral,
as set forth in Section 8.03 of the Collateral Agreement, are specifically
incorporated herein by reference, including, without limitation, with respect to
the terms, conditions, notice requirements, limitations, and agreements with
respect to the Ginnie Mae Security Interests granted to Administrative Agent
(for the benefit of Lenders) in the Ginnie Mae Collateral relating to the Ginnie
Mae Designated Loans under the Collateral Agreement; and

 

(ii)               In providing its Agency Consent, Ginnie Mae is relying fully,
and such Agency Consent is conditioned, upon the terms and conditions of this
Section 8.4(c), Section 7.12, and Section 9.9 hereof, and Section 8.03 of the
Collateral Agreement.

 



97 

 

 

ARTICLE IX
DEFAULT AND REMEDIES

 

SECTION 9.1                  Events of Default. Each of the following shall
constitute an Event of Default:

 

(a)                Default in Payment of Principal of Loans. The Borrower or any
Credit Party shall default in any payment of principal of any Term Loan when and
as due (whether at maturity, by reason of acceleration or otherwise).

 

(b)                Other Payment Default. The Borrower or any other Credit Party
shall default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Term Loan or the payment of any
other Obligation (other than as set forth in Section 9.1(a)), and such default
shall continue for a period of five (5) calendar days.

 

(c)                Misrepresentation. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party in this Agreement, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party in
this Agreement, any other Loan Document, or in any document delivered in
connection herewith or therewith that is not subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any material
respect when made or deemed made.

 

(d)                Default in Performance of Certain Covenants. Any Credit Party
shall default in the performance or observance of any covenant or agreement
contained in Sections 6.1, 6.2(a) or (b), 6.3, 6.4, 6.6, 6.13, 6.14, 6.15, 6.17,
6.18 or 6.19 or Articles VII or VIII.

 

(e)                Default in Performance of Other Covenants and Conditions. Any
Credit Party shall default in the performance or observance of any term,
covenant, condition or agreement contained in this Agreement (other than as
specifically provided for in this Section) or any other Loan Document and such
default shall continue for a period of thirty (30) days after the earlier of (i)
the Administrative Agent’s delivery of written notice thereof to the Borrower
and (ii) a Responsible Officer of any Credit Party having obtained knowledge
thereof.

 

(f)                 Indebtedness Cross-Default. Any Credit Party shall (i)
default in the payment of any Indebtedness (excluding the Term Loans, but
including any Securitization Transaction Attributed Indebtedness) the aggregate
principal amount (or, with respect Securitization Transaction Attributed
Indebtedness, the aggregate amount that would be characterized as principal if
such Qualified Securitization Transaction were required to be structured as a
secured lending transaction), or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of the Threshold Amount beyond the
period of grace if any, provided in the instrument or agreement under which such
Indebtedness was created, or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness (excluding the
Term Loans, but including any Securitization Transaction Attributed
Indebtedness) the aggregate principal amount (including undrawn committed or
available amounts) (or, with respect Securitization Transaction Attributed
Indebtedness, the aggregate amount that would be characterized as principal if
such Qualified Securitization Transaction were required to be structured as a
secured lending transaction), or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of the Threshold Amount or contained in
any instrument or agreement evidencing, securing or relating thereto or any
other event shall occur or condition exist, in each case, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to become due prior to its stated maturity (any applicable
grace period having expired).

 



98 

 

 

(g)                Other Cross-Defaults. Any Credit Party or any Subsidiary
thereof (other than an Excluded Subsidiary) shall default in the payment when
due, or in the performance or observance, of any obligation or condition of any
Material Contract, unless, but only as long as, the existence of any such
default is being contested by such Credit Party or any such Subsidiary in good
faith by appropriate proceedings and adequate reserves in respect thereof have
been established on the books of the Borrower or such Credit Party to the extent
required by GAAP.

 

(h)                Change in Control. Any Change in Control shall occur.

 

(i)                 Voluntary Bankruptcy Proceeding. Any Credit Party or any
Subsidiary thereof (other than an Excluded Subsidiary) shall (i) commence a
voluntary case under any Debtor Relief Laws, (ii) file a petition seeking to
take advantage of any Debtor Relief Laws, (iii) consent to or fail to contest in
a timely and appropriate manner any petition filed against it in an involuntary
case under any Debtor Relief Laws, (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its debts as they become due, (vi) make a general assignment
for the benefit of creditors, or (vii) take any corporate action for the purpose
of authorizing any of the foregoing.

 

(j)                 Involuntary Bankruptcy Proceeding. A case or other
proceeding shall be commenced against any Credit Party or any Subsidiary thereof
(other than an Excluded Subsidiary) in any court of competent jurisdiction
seeking (i) relief under any Debtor Relief Laws, or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like for any Credit Party or any
Subsidiary thereof (other than an Excluded Subsidiary) or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

 

(k)                Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.

 

(l)                 ERISA Events. The occurrence of any of the following events:
(i) any Credit Party or any ERISA Affiliate fails to make full payment when due
of all amounts which, under the provisions of any Pension Plan or Sections 412
or 430 of the Code, any Credit Party or any ERISA Affiliate is required to pay
as contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.

 

(m)              Judgment. A judgment or order for the payment of money which
causes the aggregate amount of all such judgments or orders (net of any amounts
paid or fully covered by independent third party insurance as to which the
relevant insurance company does not dispute coverage) to exceed the Threshold
Amount shall be entered against any Credit Party or any Subsidiary thereof
(other than an Excluded Subsidiary) by any court and such judgment or order
shall continue without having been discharged, vacated or stayed for a period of
thirty (30) consecutive days after the entry thereof.

 



99 

 

 

SECTION 9.2                  Remedies. Upon the occurrence and during the
continuance of an Event of Default, with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:

 

(a)                Acceleration; Termination of Term Loan Facility. Declare the
principal of and interest on the Term Loans and all other amounts owed to the
Lenders and to the Administrative Agent under this Agreement or any of the other
Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Term Loan Facility; provided,
that upon the occurrence of an Event of Default specified in Section 9.1(i) or
(j), the Term Loan Facility shall be automatically terminated and all
Obligations shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or in any other Loan Document
to the contrary notwithstanding.

 

(b)                General Remedies. Exercise on behalf of the Secured Parties
all of its other rights and remedies under this Agreement, the other Loan
Documents and Applicable Law, in order to satisfy all of the Secured
Obligations.

 

SECTION 9.3                  Rights and Remedies Cumulative; Non-Waiver; etc.

 

(a)                The enumeration of the rights and remedies of the
Administrative Agent and the Lenders set forth in this Agreement is not intended
to be exhaustive and the exercise by the Administrative Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise. No delay
or failure to take action on the part of the Administrative Agent or any Lender
in exercising any right, power or privilege shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

 

(b)                Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Credit Parties or any
of them shall be vested exclusively in, and all actions and proceedings at law
in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 9.2 for the
benefit of all the Lenders; provided that the foregoing shall not prohibit (i)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any Lender from
exercising setoff rights in accordance with Section 11.4 (subject to the terms
of Section 3.6), or (iii) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Credit Party under any Debtor Relief Law; and provided, further,
that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then (A) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 9.2
and (B) in addition to the matters set forth in clauses (ii) and (iii) of the
preceding proviso and subject to Section 3.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 



100 

 

 

SECTION 9.4                  Crediting of Payments and Proceeds. In the event
that the Obligations have been accelerated pursuant to Section 9.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received on account of the
Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorneys’ fees, payable to
the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorneys’ fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Term Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Term Loans and payment obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 9.5                  Administrative Agent May File Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Term Loans and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3 and
11.3) allowed in such judicial proceeding; and

 



101 

 

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3 and 11.3.

 

SECTION 9.6                  Credit Bidding.

 

(a)                The Administrative Agent, on behalf of itself and the Secured
Parties, shall have the right (but not the obligation) to credit bid and
purchase for the benefit of the Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent or its designee under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent or its designee (whether by judicial
action or otherwise) in accordance with Applicable Law. Such credit bid or
purchase may be completed through one or more acquisition vehicles formed by the
Administrative Agent to make such credit bid or purchase and, in connection
therewith, the Administrative Agent is authorized, on behalf of itself and the
other Secured Parties, to adopt documents providing for the governance of the
acquisition vehicle or vehicles, and assign the applicable Secured Obligations
to any such acquisition vehicle in exchange for Equity Interests and/or debt
issued by the applicable acquisition vehicle (which shall be deemed to be held
for the ratable account of the applicable Secured Parties on the basis of the
Secured Obligations so assigned by each Secured Party); provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof,
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.2.

 

(b)                Each Lender hereby agrees, on behalf of itself and each of
its Affiliates that is a Secured Party, that, except as otherwise provided in
any Loan Document or with the written consent of the Administrative Agent and
the Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

SECTION 9.7                  Fannie Mae Limitations. Notwithstanding any
provision of this Agreement or any Security Document to the contrary: (i) the
provisions of Section 8.01 of the Collateral Agreement are specifically
incorporated herein by reference; and (ii) the terms and conditions of Section
8.4(a) hereof and Section 8.01 of the Collateral Agreement shall at all times be
applicable, including, without limitation, with respect to all limitations and
requirements for consent by Fannie Mae therein contained.

 

SECTION 9.8                  Freddie Mac Limitations. Notwithstanding any
provision of this Agreement or any Security Document to the contrary: (i) the
provisions of Section 8.02 of the Collateral Agreement are specifically
incorporated herein by reference; and (ii) the terms and conditions of Section
8.4(b) hereof and Section 8.02 of the Collateral Agreement shall at all times be
applicable, including, without limitation, with respect to all limitations and
requirements for consent by Freddie Mac therein contained.

 

SECTION 9.9                  Ginnie Mae Limitations. Notwithstanding any
provision of this Agreement or any Security Document to the contrary: (i) the
provisions of Section 8.03 of the Collateral Agreement are specifically
incorporated herein by reference; and (ii) the terms and conditions of Section
8.4(c) hereof and Section 8.03 of the Collateral Agreement shall at all times be
applicable, including, without limitation, with respect to all limitations and
requirements for consent by Ginnie Mae therein contained.

 



102 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

 

SECTION 10.1               Appointment and Authority.

 

(a)                Each of the Lenders hereby irrevocably appoints Wells Fargo
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)                The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacity as a potential Hedge Bank or Cash Management Bank and on behalf of any
Affiliate thereof which is a Hedge Bank or Cash Management Bank, each of which
Affiliate shall in any event be deemed to have joined in such appointment by its
acceptance of the benefits conferred to it herein and in the Security Documents)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender or other Secured Party for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Credit Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto (including, without
limitation, to enter into additional Loan Documents or supplements to existing
Loan Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
X for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles X and XI
(including Section 11.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

SECTION 10.2               Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 



103 

 

 

SECTION 10.3               Exculpatory Provisions.

 

(a)                The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(ii)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)             shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.2 and Section 9.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower or a
Lender.

 

(c)                The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

SECTION 10.4               Reliance by the Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Term Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 



104 

 

 

SECTION 10.5               Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers (including
as collateral agent) hereunder or under any other Loan Document by or through
any one or more sub-agents or attorneys-in-fact appointed by the Administrative
Agent. The Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Term Loan Facility as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

SECTION 10.6               Resignation of Administrative Agent.

 

(a)                The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (b) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable), (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.3 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 



105 

 

 

SECTION 10.7               Non-Reliance on Administrative Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its Related Parties has made any representations or warranties to it and that no
act by the Administrative Agent or any such Related Party hereinafter taken,
including any review of the affairs of the Borrower or any other Credit Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or any Related Party to any Lender. Without limiting the
generality of the foregoing or any other provision of this Article X each of the
Lenders hereby acknowledges that it has received and reviewed a copy of the
Agency Consents (and, to the extent applicable, any consent or acknowledgment of
an Agency in connection with an Incremental Term Loan) and agrees to be bound by
the terms thereof as if a signatory thereto. Each Lender (and each assignee of a
Lender that becomes a party hereto after the Closing Date) including in its
capacity as a potential Hedge Bank or Cash Management Bank and on behalf of any
Affiliate thereof which is a Hedge Bank or Cash Management Bank, hereby
authorizes and directs the Administrative Agent to enter into the Agency
Consents (and, to the extent applicable, any consent or acknowledgment of an
Agency in connection with an Incremental Term Loan) on behalf of such Lender (or
other Secured Parties) and agrees that the Administrative Agent may take such
actions on its behalf as is contemplated by the terms of any such Agency Consent
(or other consent or acknowledgement, as the case may be). Each Affiliate of a
Lender shall in any event be deemed to have by its acceptance of the benefits
conferred to it herein and in the Security Documents agreed to the provisions of
this Section 10.7.

 

SECTION 10.8               No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

 

SECTION 10.9               Collateral and Guaranty Matters.

 

(a)                Each of the Lenders (including in its or any of its
Affiliate’s capacities as a potential Hedge Bank or Cash Management Bank)
irrevocably authorizes the Administrative Agent, at its option and in its
discretion:

 

(i)                 to release any Lien on any Collateral granted to or held by
the Administrative Agent, for the ratable benefit of the Secured Parties, under
any Loan Document (A) upon the payment in full of all Secured Obligations (other
than (1) contingent indemnification obligations and (2) obligations and
liabilities under Secured Cash Management Agreements or Secured Hedge
Agreements), (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (C) if approved, authorized
or ratified in writing in accordance with Section 11.2;

 



106 

 

 

(ii)               to subordinate any Lien on any Collateral granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien
permitted pursuant to Section 7.2(h); and

 

(iii)             to release any Subsidiary Guarantor from its obligations under
any Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Collateral Agreement
pursuant to this Section 10.9. In each case as specified in this Section 10.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Collateral Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 10.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to Section 7.5, the Liens created by any
of the Security Documents on such property shall be automatically released
without need for further action by any person.

 

(b)                The Administrative Agent shall not be responsible for or have
a duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

SECTION 10.10           Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 9.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 



107 

 

 

 

ARTICLE XI



MISCELLANEOUS

 

SECTION 11.1               Notices.

 

(a)                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

If to the Borrower:

 

Walker & Dunlop, Inc.

7501 Wisconsin Avenue, Suite 1200E

Bethesda, MD 20814

 

Attention of: Stephen P. Theobald
Telephone No.: (301) 215-5575
Facsimile No.: (301) 500-1223
E-mail: STheobald@walkerdunlop.com

 

With copies to:

 

Walker & Dunlop, Inc.

7501 Wisconsin Avenue, Suite 1200E

Bethesda, MD 20814

 

Attention of: Richard M. Lucas
Telephone No.: (301) 634-2146
Facsimile No.: (301) 500-1223
E-mail: RLucas@walkerdunlop.com

 

and

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103-2921

 

Attention of: Michael J. Pedrick
Telephone No.: (215) 963-4808
Facsimile No.: (215) 963-5001
E-mail: mpedrick@morganlewis.com

 

If to Wells Fargo as Administrative Agent:

 

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Boulevard

Charlotte, North Carolina 28262

 



108 

 

 

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2706

Facsimile No.: (844) 879-5899

 

With copies to:

 

Wells Fargo Bank, National Association

MAC R1048-040

7475 Wisconsin Avenue, Suite 400

Bethesda, Maryland 20814

Attention of: Claire Cline

Telephone No.: (301) 280-5818

Email: claire.m.cline@wellsfargo.com

 

If to any Lender:

 

To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

(c)                Administrative Agent’s Office. The Administrative Agent
hereby designates its office located at the address set forth in Section
11.1(a), or any subsequent office which shall have been specified for such
purpose by written notice to the Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Term Loans will be disbursed.

 



109 

 

 

(d)                Change of Address, Etc. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

 

(e)                Platform.

 

(i)                 Each Credit Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Borrower Materials available to the
Lenders by posting the Borrower Materials on the Platform.

 

(ii)               The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages, losses or expenses (as
opposed to actual damages, losses or expenses).

 

(f)                 Private Side Designation. Each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Applicable Law, including United States Federal and state securities
Applicable Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

 

SECTION 11.2               Amendments, Waivers and Consents. Except as set forth
below or as specifically provided in any Loan Document, any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:

 

(a)                increase the Term Loan Commitment of any Lender (or reinstate
any Term Loan Commitment terminated pursuant to Section 9.2) or the amount of
Term Loans of any Lender, in any case, without the written consent of such
Lender;

 

(b)                waive, extend or postpone any date fixed by this Agreement or
any other Loan Document for any payment (it being understood that a waiver of a
mandatory prepayment under Section 2.4(b) shall only require the consent of the
Required Lenders) of principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby;

 



110 

 

 

(c)                reduce the principal of, or the rate of interest specified
herein on, any Term Loan, or (subject to clause (ii) of the proviso set forth in
the paragraph below) any fees or other amounts payable hereunder without the
written consent of each Lender directly and adversely affected thereby; provided
that only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the rate set forth in Section
3.1(b) during the continuance of an Event of Default;

 

(d)                change Section 3.6 or Section 9.4 in a manner that would
alter the pro rata sharing of payments or order of application required thereby
without the written consent of each Lender directly and adversely affected
thereby;

 

(e)                change Section 2.4(b)(v) in a manner that would alter the
order of application of amounts prepaid pursuant thereto without the written
consent of each Lender directly and adversely affected thereby;

 

(f)                 except as otherwise permitted by this Section 11.2 change
any provision of this Section or reduce the percentages specified in the
definitions of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

 

(g)                consent to the assignment or transfer by any Credit Party of
such Credit Party’s rights and obligations under any Loan Document to which it
is a party (except as permitted pursuant to Section 7.4), in each case, without
the written consent of each Lender;

 

(h)                release (i) all of the Subsidiary Guarantors or (ii)
Subsidiary Guarantors comprising substantially all of the credit support for the
Secured Obligations, in any case, from the Collateral Agreement (other than as
authorized in Section 10.9), without the written consent of each Lender; or

 

(i)                 release all or substantially all of the Collateral or
release any Security Document (other than as authorized in Section 10.9 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document) without the written consent of each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) each of the Engagement Letter
and the Administrative Agent’s Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(iii) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Term Loans
or Term Loan Commitments of a particular Class (but not the Lenders holding Term
Loans or Term Loan Commitments of any other Class) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereunder under this Section if such Class of Lenders were
the only Class of Lenders hereunder at the time, (iv) the Administrative Agent
and the Borrower shall be permitted to amend any provision of the Loan Documents
(and such amendment shall become effective without any further action or consent
of any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error, ambiguity,
defect or inconsistency or omission of a technical or immaterial nature in any
such provision, and (v) the Administrative Agent and the Borrower may, without
the consent of any Lender, enter into amendments or modifications to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of Section
3.8(c) in accordance with the terms of Section 3.8(c). Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder.

 



111 

 

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Borrower and the
Administrative Agent), to (x) amend and restate this Agreement if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Term Loan Commitment of such
Lender shall have terminated, such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for the its account under this
Agreement, and (y) enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Sections 3.13, 3.15 and 3.16 (including, without limitation, as
applicable, (1) to permit the Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans, as applicable, to share ratably in the benefits of this
Agreement and the other Loan Documents, and (2) to include the Incremental Term
Loan Commitments or outstanding Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans, as applicable, in any determination of (i) Required
Lenders or (ii) similar required lender terms applicable thereto; provided that
no amendment or modification shall result in any increase in the amount of any
Lender’s Term Loan Commitment or any increase in any Lender’s pro rata share of
any Class, in each case, without the written consent of such affected Lender,
and (3) to make amendments to any outstanding Class of Term Loans to permit any
Incremental Term Loan Commitments and Incremental Term Loans to be “fungible”
(including, without limitation, for purposes of the Code) with such Class of
Term Loans, including, without limitation, increases in the Applicable Margin or
any fees payable to such outstanding tranche of Term Loans or providing such
outstanding Class of Term Loans with the benefit of any call protection or
covenants that are applicable to the proposed Incremental Term Loan Commitments
or Incremental Term Loans; provided that any such amendments or modifications to
such outstanding Class of Term Loans shall not directly adversely affect the
Lenders holding such Class of Term Loans without their consent.

 

SECTION 11.3               Expenses; Indemnity.

 

(a)                Costs and Expenses. The Borrower and any other Credit Party,
jointly and severally, shall pay (i) all reasonable out of pocket fees, expenses
and disbursements incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (including the reasonable fees, charges and disbursements
of one firm of counsel for the Administrative Agent and Wells Fargo Securities,
LLC and, if reasonably necessary, one firm of counsel in any relevant
jurisdiction and special counsel in each appropriate specialty for the
Administrative Agent and Wells Fargo Securities, LLC ), in connection with the
syndication of the Term Loan Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out of pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of (x) any counsel for the Administrative Agent or any Lender and
(y) any counsel for the Lenders, which solely in the case of this clause (y) and
absent an actual or perceived conflict of interest shall be limited to one
primary counsel to the Lenders plus one local counsel to the Lenders in each
relevant jurisdiction and one special counsel in each appropriate specialty and
in the case of an actual or perceived conflict of interest by any of the
aforementioned counsel, one additional such counsel to each group of affected
Lenders, similarly situated), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Term Loans made hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Term Loans.

 



112 

 

 

(b)                Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent (and any sub-agent or attorney-in-fact thereof), each
Arranger, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims), penalties, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Credit Party), other than such Indemnitee
and its Related Parties, arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Transactions), (ii) any Term Loan or the use or proposed
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by any Credit
Party or any Subsidiary thereof, or any Environmental Claim related in any way
to any Credit Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Term Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (B) result from a
claim brought by any Credit Party or any Subsidiary thereof against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Credit Party or such Subsidiary has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 11.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under clause (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
or attorney-in-fact thereof) or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Term Loans at
such time, or if the Term Loans have been reduced to zero, then based on such
Lender’s share of the Term Loans immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender). The obligations of the Lenders under this clause (c) are
subject to the provisions of Section 3.7.

 



113 

 

 

(d)                Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrower and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Term
Loan or the use of the proceeds thereof. No Indemnitee referred to in clause (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(e)                Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

 

(f)                 Survival. Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

 

SECTION 11.4               Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or any of its respective Affiliates, irrespective
of whether or not such Lender or any such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Credit Party may be contingent or unmatured or are owed to
a branch or office of such Lender or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 9.4 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

SECTION 11.5               Governing Law; Jurisdiction, Etc.

 

(a)                Governing Law. This Agreement and the other Loan Documents
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 



114 

 

 

(b)                Submission to Jurisdiction. The Borrower and each other
Credit Party irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the
Administrative Agent, any Lender or any Related Party of the foregoing in any
way relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by Applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

 

(c)                Waiver of Venue. The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.1. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

 

SECTION 11.6               Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 11.7               Reversal of Payments. To the extent any Credit Party
makes a payment or payments to the Administrative Agent for the ratable benefit
of any of the Secured Parties or to any Secured Party directly or the
Administrative Agent or any Secured Party exercises its right of set off or the
Administrative Agent receives any payment or proceeds of the Collateral which
payments, set-off amounts or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party (including
pursuant to any settlement) under any Debtor Relief Law, other Applicable Law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Secured Obligations or part thereof intended to be satisfied shall be revived
and continued in full force and effect as if such payment or proceeds had not
been received by the Administrative Agent or as through such set-off had not
been made, as applicable.

 

SECTION 11.8               Injunctive Relief. The Borrower recognizes that, in
the event the Borrower fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 



115 

 

 

SECTION 11.9               Successors and Assigns; Participations.

 

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                 Minimum Amounts.

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Term Loan Commitment and/or the Term Loans at the time
owing to it (in each case with respect to any Class) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)              in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Term Loan Commitment (which for this
purpose includes Term Loans outstanding thereunder) or, if the applicable Term
Loan Commitment is not then in effect, the principal outstanding balance of the
Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if a “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have given its consent five (5) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such fifth (5th) Business Day;

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Class assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate classes on a non-pro rata
basis;

 



116 

 

 

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

 

(A)              the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or (z)
the assignment is made in connection with the primary syndication of the Term
Loan Facility and during the period commencing on the Closing Date and ending on
the date that is ninety (90) days following the Closing Date; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof; and

 

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund.

 

(iv)             Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more related Approved Funds by a Lender and
(B) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)              No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of its Subsidiaries or Affiliates (other than
pursuant to Section 11.9(g)) or (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)             No Assignment to Natural Persons. No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

 

(vii)            Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or sub-participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Term Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full pro rata share of
all Term Loans. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under Applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 



117 

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.8, 3.9, 3.10, 3.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates (except as
permitted pursuant to Section 11.9(g)), which shall be null and void.)

 

(c)                Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in Charlotte, North Carolina, a copy of each Assignment and Assumption
and each Lender Joinder Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitment of, and principal amounts of (and stated interest on) the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) or the Borrower or any of the Borrower’s Subsidiaries or
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its Term
Loan Commitment and/or the Term Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.3(c) with respect to any payments made by such Lender
to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
11.2(a), (b), (c) or (d) that directly and adversely affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.9, 3.10 and 3.11 (subject to the requirements and limitations
therein, including the requirements under Section 3.11(g) (it being understood
that the documentation required under Section 3.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.12 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 3.10 or
3.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.12(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 3.6 as
though it were a Lender.

 



118 

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                 Cashless Settlement. Notwithstanding anything to the
contrary contained in this Agreement, any Lender may exchange, continue or
rollover all or a portion of its Term Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrower, the Administrative Agent and such Lender.

 

(g)                Borrower Buybacks. Notwithstanding anything in this Agreement
to the contrary, any Lender may, at any time, assign all or a portion of its
Term Loans on a non-pro rata basis to the Borrower in accordance with the
procedures set forth on Exhibit H, pursuant to an offer made available to all
Lenders of the applicable Class of Term Loans on a pro rata basis (a “Dutch
Auction”), subject to the following limitations:

 

(i)                 the Borrower shall represent and warrant, as of the date of
the launch of the Dutch Auction and on the date of any such assignment, that
neither it, its Affiliates nor any of its respective directors or officers has
any Excluded Information that has not been disclosed to the Lenders generally
(other than to the extent any such Lender does not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries or any
of their respective securities) prior to such date;

 

(ii)               immediately and automatically, without any further action on
the part of the Borrower, any Lender, the Administrative Agent or any other
Person, upon the effectiveness of such assignment of Term Loans from a Lender to
the Borrower, such Term Loans and all rights and obligations as a Lender related
thereto shall, for all purposes under this Agreement, the other Loan Documents
and otherwise, be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and the Borrower shall neither
obtain nor have any rights as a Lender hereunder or under the other Loan
Documents by virtue of such assignment;

 



119 

 

 

(iii)             no Lender shall be required to assign its Term Loans to the
Borrower; and

 

(iv)             no Default or Event of Default shall have occurred and be
continuing before or immediately after giving effect to such assignment.

 

SECTION 11.10           Treatment of Certain Information; Confidentiality. Each
of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Secured Hedge Agreement or Secured Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (iii) an investor or prospective investor in an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such Approved Fund, (iv) a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in an Approved Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for an Approved Fund, or (v) a nationally recognized
rating agency that requires access to information regarding the Borrower and its
Subsidiaries, the Term Loans and the Loan Documents in connection with ratings
issued with respect to an Approved Fund, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
Term Loan Facility or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Term Loan Facility, (h) with the consent of the Borrower, (i) deal terms and
other information customarily reported to Thomson Reuters, other bank market
data collectors and similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of the Loan Documents, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, (l) to the extent that such information is
independently developed by such Person, or (m) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender on a non-confidential basis prior to disclosure
by any Credit Party or any Subsidiary thereof; provided that, in the case of
information received from a Credit Party or any Subsidiary thereof after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 



120 

 

 

SECTION 11.11           Performance of Duties. Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

 

SECTION 11.12           All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Term Loan Commitments
remain in effect or the Term Loan Facility has not been terminated.

 

SECTION 11.13           Survival.

 

(a)                All representations and warranties set forth in Articles V
and VIII and all representations and warranties contained in any certificate, or
any of the Loan Documents (including, but not limited to, any such
representation or warranty made in or in connection with any amendment thereto)
shall constitute representations and warranties made under this Agreement. All
representations and warranties made under this Agreement shall be made or deemed
to be made at and as of the Closing Date (except those that are expressly made
as of a specific date), shall survive the Closing Date and shall not be waived
by the execution and delivery of this Agreement, any investigation made by or on
behalf of the Lenders or any borrowing hereunder.

 

(b)                Notwithstanding any termination of this Agreement, the
indemnities to which the Administrative Agent and the Lenders are entitled under
the provisions of this Article XI and any other provision of this Agreement and
the other Loan Documents shall continue in full force and effect and shall
protect the Administrative Agent and the Lenders against events arising after
such termination as well as before.

 

SECTION 11.14           Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

SECTION 11.15           Severability of Provisions. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

 



121 

 

 

SECTION 11.16           Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)                Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent and/or the Arrangers, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)                Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 11.17           Term of Agreement. This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and the Term Loan Commitments have been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

 

SECTION 11.18           USA PATRIOT Act; Anti-Money Laundering Laws. The
Administrative Agent and each Lender hereby notifies the Borrower that pursuant
to the requirements of the PATRIOT Act or any other Anti-Money Laundering Laws,
each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act or such Anti-Money
Laundering Laws.

 

SECTION 11.19           Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VI, VII or VIII
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VI, VII or VIII, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VI, VII or VIII.

 

SECTION 11.20           Inconsistencies with Other Documents. In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on the Borrower or
any of its Subsidiaries or further restricts the rights of the Borrower or any
of its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

 



122 

 

 

SECTION 11.21           No Advisory or Fiduciary Responsibility.

 

(a)                In connection with all aspects of each transaction
contemplated hereby, each Credit Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that (i) the facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or any Lender has advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

 

(b)                Each Credit Party acknowledges and agrees that each Lender,
each Arranger and any Affiliate thereof may lend money to, invest in, and
generally engage in any kind of business with, any of the Borrower, any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Term Loan Facility) and without
any duty to account therefor to any other Lender, any Arranger, the Borrower or
any Affiliate of the foregoing. Each Lender, each Arranger and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the Term Loan
Facility or otherwise without having to account for the same to any other
Lender, Arranger, the Borrower or any Affiliate of the foregoing.

 



123 

 

 

SECTION 11.22           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)                the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)                a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 11.23           Certain ERISA Matters.

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans or the Term Loan Commitments;

 

(ii)                the transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Term Loan Commitments and this Agreement;

 

(iii)              (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loans, the Term Loan Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Term Loans, the Term
Loan Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Term Loans, the Term Loan Commitments and this Agreement;
or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 



124 

 

 

(b)                In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, any
Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Term Loans, the Term Loan Commitments
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).

 

SECTION 11.24           Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Term Loans, together with any Term
Loans funded on the Closing Date, reflect the respective Term Loan Commitment of
the Lenders hereunder. Certain lenders under the Existing Credit Agreement will
not be Lenders under this Agreement and, on the Closing Date, the Term Loans of
each such departing lender will be paid in full and terminated on a non-pro rata
basis and each of the parties hereto hereby consents to such prepayment and
termination.

 

[Signature pages to follow]

 



125 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

  WALKER & DUNLOP, INC., as Borrower           By:               Name:   Title:

 

Walker & Dunlop, Inc.

Amended and Restated Credit Agreement

Signature Page

 



 

 

 

  AGENTS AND LENDERS:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent           By:                    Name:   Title:

 

Walker & Dunlop, Inc.

Amended and Restated Credit Agreement

Signature Page

 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender           By:
                   Name:   Title:

 

Walker & Dunlop, Inc.

Amended and Restated Credit Agreement

Signature Page

 



 

 